 

Exhibit 10.14

 

PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 22nd day of
November, 2004, by and among CATELLUS LAND AND DEVELOPMENT CORPORATION, a
Delaware corporation (“CLDC”), CATELLUS OPERATING LIMITED PARTNERSHIP, a
Delaware limited partnership (“COLP”), CATELLUS RESIDENTIAL GROUP, INC., a
California corporation (“CRG”), CATELLUS FINANCE COMPANY, LLC, a Delaware
limited liability company (“CFC”), and MISSION BAY S26(a), LLC, a Delaware
limited liability company (“MB-S26(a)”), as parties of the first part
(individually, a “Seller”, and collectively, the “Sellers”), and FOCIL HOLDINGS,
LLC, a Delaware limited liability company (“FOCIL Holdings” and together with
any permitted designee pursuant to Section 10.13, “Buyer”). Reference to the
“Applicable Seller” or “Applicable Sellers” with respect to a particular Project
Asset shall mean the Seller or Sellers that own such Project Asset.

 

RECITALS

 

A. Sellers are the owners, directly and indirectly, of each of the “Project
Assets” (which, as used herein, means the “Mission Bay Assets”, “West Bluffs
Assets”, “Santa Fe Depot Assets”, and “Seller Alameda (Bayport) Assets”, each as
described below).

 

  (i)

Mission Bay. “Mission Bay Assets” means collectively, (a) that certain land,
located in San Francisco, California depicted and described in Schedule 1-A,
together with all easements, rights-of-way, and appurtenances benefiting such
land (the “Mission Bay Land”), (b) all of the Applicable Sellers’ right, title
and interest in any and all improvements, structures and fixtures now or on the
“Closing Date” (as hereinafter defined) located upon the Mission Bay Land (the
“Mission Bay Improvements”), (c) all of the Applicable Sellers’ right, title and
interest in any and all tangible personal property now or on the Closing Date
located on or used with respect to the Mission Bay Land and Mission Bay
Improvements, excluding (I) all “FF&E” (as hereinafter defined) located at the
“Mission Bay Office” (as hereinafter defined) or at any other office of the
Applicable Sellers or their Affiliates for the Mission Bay Land, and (II) all
tangible personal property located at the Mission Bay Marketing Office located
within the building commonly known as the Glassworks Building (the “Mission Bay
Personal Property”), (d) all of the Applicable Sellers’ right, title and
interest in (I) any “Reimbursement and Payment Rights” (as hereinafter defined)
and any “Entitlements” (as hereinafter defined) which in either case pertain to
the Mission Bay Development Area, (II) the “Continuing Contracts” (as
hereinafter defined) relating to the Mission Bay Land, the Mission Bay
Improvements, the Mission Bay Personal Property and the other “Mission Bay
Intangible Property” (as hereinafter defined), and (III) any governmental
permits, licenses, and other approvals, indemnification agreements, warranties
and guarantees that the Applicable Sellers have received in connection with any
work or services performed with respect

 



--------------------------------------------------------------------------------

 

to the Mission Bay Land or the Mission Bay Improvements, or any maps, studies
and reports (excluding any analyses conducted solely for the internal purposes
of the Applicable Sellers which are confidential), plans and specifications, “SB
800 Documents” (as hereinafter defined), trade names (excluding the name
“Catellus”), advertising and marketing materials, telephone exchange numbers and
other intangible personal property related to the Mission Bay Land, the Mission
Bay Improvements or Mission Bay Personal Property, excluding the items specified
on Schedule A-1 and including the items specified on Schedule B-1, and (e) any
and all rights, claims and causes of action the Applicable Sellers may have
against governmental entities, present and former owners of real property
adjacent to any Mission Bay Land, and other third parties in connection with
those Mission Bay Assets described in the foregoing subsections (a) through (d)
(collectively, the items in (d) and (e), the “Mission Bay Intangible Property”).
The Applicable Sellers of the Mission Bay Assets are CLDC, COLP, and MB-S26(a).
The depiction in Schedule 1-A shall identify all of the real property located
within the Mission Bay Development Area which constitutes “Mission Bay Retained
Property” (as hereinafter defined) or property previously sold by Sellers to
unrelated third parties. The Mission Bay Land constitutes all of the real
property located within the Mission Bay Development Area other than (x) Mission
Bay Retained Property, (y) property previously sold by Sellers to unrelated
third parties, and (z) all dedicated public areas and rights-of-way.

 

  (ii)

West Bluffs. “West Bluffs Assets” means collectively, (a) that certain land,
located in Playa Del Rey, California and described in Schedule 2-A, together
with all easements, rights-of-way, and appurtenances benefiting such land (the
“West Bluffs Land”), (b) all of the Applicable Seller’s right, title and
interest in any and all improvements, structures and fixtures now or on the
Closing Date located upon the West Bluffs Land (the “West Bluffs Improvements”),
(c) all of the Applicable Seller’s right, title and interest in any and all
tangible personal property now or on the Closing Date located on or used with
respect to the West Bluffs Land and West Bluffs Improvements, excluding all FF&E
located in the offices of the Applicable Seller or any of its Affiliates for the
West Bluffs Land (the “West Bluffs Personal Property”), (d) all of the
Applicable Seller’s right, title and interest in (I) any Reimbursement and
Payment Rights and any Entitlements which in either case pertain to the West
Bluffs Land and the West Bluffs Improvements, (II) the Continuing Contracts
relating to the West Bluffs Land, the West Bluffs Improvements, the West Bluffs
Personal Property, and the other “West Bluffs Intangible Property” (as
hereinafter defined), and (III) any governmental permits, licenses, and other
approvals, indemnification agreements, warranties and guarantees that the
Applicable Seller has received in connection with any work or services performed
with respect to the West Bluffs Land or the West Bluffs Improvements, or any
maps, studies and reports (excluding any

 

2



--------------------------------------------------------------------------------

 

analyses conducted solely for the internal purposes of the Applicable Seller
which are confidential), plans and specifications, SB 800 Documents, trade names
(excluding the name “Catellus”), advertising and marketing materials, telephone
exchange numbers and other intangible personal property related to the West
Bluffs Land, the West Bluffs Improvements or West Bluffs Personal Property,
excluding the items specified on Schedule A-1 and including the items specified
on Schedule B-1 and (e) any and all rights, claims and causes of action the
Applicable Seller may have against governmental entities, present and former
owners of real property adjacent to any West Bluffs Land, and other third
parties in connection with those West Bluffs Assets described in the foregoing
subsections (a) through (d) (collectively, the items in (d) and (e), the “West
Bluffs Intangible Property”). The Applicable Seller of the West Bluffs Assets is
CRG.

 

  (iii)

Santa Fe Depot. “Santa Fe Depot Assets” means collectively, (a) that certain
land, located in San Diego, California and described in Schedule 3-A, together
with all easements, rights-of-way, and appurtenances benefiting such land (the
“Santa Fe Depot Land”), (b) all the Applicable Seller’s right, title and
interest in any and all improvements, structures and fixtures now or on the
Closing Date located upon the Santa Fe Depot Land (the “Santa Fe Depot
Improvements”), (c) all of the Applicable Seller’s right, title and interest in
any and all tangible personal property now or on the Closing Date located on or
used with respect to the Santa Fe Depot Land and Santa Fe Depot Improvements,
excluding all FF&E located in the offices of the Applicable Seller or any of its
Affiliates for the Santa Fe Depot Land (the “Santa Fe Depot Personal Property”),
(d) all of the Applicable Seller’s right, title and interest in (I) any
Reimbursement and Payment Rights and any Entitlements which in either case
pertain to the Santa Fe Depot Land and the Santa Fe Depot Improvements, (II) the
Continuing Contracts, relating to the Santa Fe Depot, the Santa Fe Depot
Improvements, the Santa Fe Depot Personal Property, and the other “Santa Fe
Depot Intangible Property” (as hereinafter defined), and (III) any governmental
permits, licenses, and other approvals, indemnification agreements, warranties
and guarantees the Applicable Seller has received in connection with any work or
services performed with respect to the Santa Fe Depot Land or the Santa Fe Depot
Improvements, or any maps, studies and reports (excluding any analyses conducted
solely for the internal purposes of the Applicable Seller which are
confidential), plans and specifications, SB 800 Documents, trade names
(excluding the name “Catellus”), advertising and marketing materials, telephone
exchange numbers and other intangible personal property related to the Santa Fe
Depot Land, the Santa Fe Depot Improvements or Santa Fe Depot Personal Property,
excluding the items specified on Schedule A-1 and including the items specified
on Schedule B-1, and (e) any and all rights, claims and causes of action the
Applicable Seller may have against governmental entities,

 

3



--------------------------------------------------------------------------------

 

present and former owners of real property adjacent to any Santa Fe Depot Land,
and other third parties in connection with those Santa Fe Depot Assets described
in the foregoing subsections (a) through (d) (collectively, the items in (d) and
(e), the “Santa Fe Depot Intangible Property”). The Applicable Seller of the
Santa Fe Depot Assets is COLP.

 

  (iv) Alameda (Bayport). “Seller Alameda (Bayport) Assets” means collectively,
(a) the interest (the “Alameda (Bayport) Venture Interest”) identified in the
“Alameda (Bayport) Venture Agreement” (as hereinafter defined) as the interest
of “Catellus”, including all of the Applicable Seller’s right, title and
interest in, and claims against, the “Alameda (Bayport) Venture” (as hereinafter
defined) and, without limitation, all of the Applicable Seller’s rights under
the Alameda (Bayport) Venture Agreement (whether to distributions, capital,
profits, voting, information, control or otherwise), and (b) the “Alameda
(Bayport) Wholly-Owned Assets” (as hereinafter defined). The Applicable Seller
of the Alameda (Bayport) Venture Interest is CRG.

 

B. Sellers desire to sell, and Buyer desires to purchase, the Project Assets on
the terms and conditions hereinafter documented. Capitalized terms not otherwise
defined in the body of the Agreement shall have the meanings set forth for such
terms in Section 11.

 

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:

 

1. Purchase and Sale. Sellers shall sell to Buyer, and Buyer shall purchase from
Sellers, the Project Assets, other than the “Excluded Assets” (as hereinafter
defined), on the terms and conditions set forth herein, and Buyer shall have a
right of first offer to acquire the *** (as hereinafter defined), the *** (as
hereinafter defined) and a potential right of first offer to acquire the “UCSF
Parcels” (as hereinafter defined), on the terms and conditions set forth herein.

 

1.1 Excluded Assets. An “Excluded Asset” shall mean each of the “Sold Assets”
and the “Other Excluded Assets” (each as hereinafter defined).

 

1.1.1 Assets Sold Prior to Closing Date. A “Sold Asset” shall mean any Project
Asset (or portion thereof) sold by a Seller to an unrelated third party on or
before the Closing Date. As used herein, “sold” means recordation of a grant
deed in the case of a Wholly-Owned Asset and delivery of an assignment of a
membership interest in the case of the Alameda (Bayport) Venture Interest.

 

1.1.2 Other Excluded Assets. The “Other Excluded Assets” shall mean all other
Project Assets (or portion thereof) excluded on or before the Closing Date
pursuant to any other provision of this Agreement.

 

1.2 ***.

 

1.2.1 At any time during the term (the “First Offer Period”) of the “Development
Agreement” (as hereinafter defined), Buyer shall have a right of first offer, in

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

4



--------------------------------------------------------------------------------

accordance with the terms set forth herein, if the Applicable Seller desires to
(i) obtain third-party equity capital for the acquisition or development of the
***, (ii) dispose, prior to vertical construction, of its right, title, and
interest in all or substantially all of the *** acquired by the Applicable
Seller or any of its Affiliates during the First Offer Period, or (iii) dispose,
prior to vertical construction, of its right, or its Affiliates right, to
acquire all or substantially all of the *** (collectively, the ***).

 

1.2.2 If during the First Offer Period, the Applicable Seller desires to proceed
with any of the ***, then the Applicable Seller shall give written notice of
such intention to Buyer (“Proposed Investment Notice”), which Proposed
Investment Notice shall set forth the “Basic Terms” (as hereinafter defined) of
the proposed *** and a transaction summary. Once a Proposed Investment Notice
has been delivered to Buyer, the Applicable Seller may not proceed with any ***
other than with Buyer until the first offer process set forth in this Section
1.2 has been concluded. As used herein, “Basic Terms” means (i) if the proposed
*** is to dispose of the ***, or to dispose of the right to acquire the ***, the
proposed purchase price, the amount of cash payable by the purchaser at the
closing, the amount and terms of the purchase money financing, if any,
evidencing a portion of the purchase price and security for such promissory
note, any other material economic terms of the proposed acquisition, and the
estimated closing date of the transaction, or (ii) if the proposed *** is to
obtain third-party equity capital for the acquisition or development of the ***,
the material economic and management terms of any joint venture arrangement with
the Applicable Seller, including, the amount of equity capital to be provided by
the investor at closing and in the future, the rights of the equity investor
with respect to the development and sale of the ***, and the distributions to
the members of such joint venture.

 

1.2.3 Buyer shall then have *** days (the “Preliminary Election Period”) after
the giving of the Proposed Investment Notice to indicate its interest in
participating in the transaction described in the Proposed Investment Notice.
Such election shall be made, if at all, by giving written notice (the
“Preliminary Interest Notice”) thereof to the Applicable Seller within the
Preliminary Election Period. If Buyer timely gives a Preliminary Interest
Notice, then Buyer shall have until 5:00 p.m. on the *** day after the
Preliminary Election Period (such ***-day period being herein called the “Final
Election Period”) to perform due diligence in connection with such proposed
investment opportunity and to elect by written notice (the “Election Notice”) to
undertake the proposed investment opportunity described in the Proposed
Investment Notice, and, within *** business days after the expiration of the
Final Election Period, to close the transactions set forth in the Basic Terms
pursuant to a purchase agreement (which the parties shall use good faith efforts
to negotiate and execute within *** days after the Preliminary Election Period),
in the case of clause (i) above, or a limited liability company agreement, in
the case of clause (ii) above, to be reasonably agreed upon by the Applicable
Seller and Buyer (the “New Acquisition/JV Terms”), provided that the failure of
the parties to execute such agreement within *** days after the Preliminary
Election Period shall not waive any of the rights, or release any of the
obligations, of the parties set forth herein.

 

1.2.4 If Buyer fails to give the Preliminary Interest Notice during the
Preliminary Election Period or the Election Notice during the Final Election
Period (or if Buyer affirmatively declines in writing the opportunity to
participate), then Buyer shall be deemed to

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

5



--------------------------------------------------------------------------------

have given notice (a “Rejection Notice”) of its rejection of the proposed
investment opportunity as of the “Rejection Date” (which, as used herein, means
the following date, as applicable: (a) the date, if any, Buyer affirmatively
declines in writing the opportunity to participate, (b) the last day of the
Preliminary Election Period if Buyer fails to timely provide a Preliminary
Interest Notice or to give the notice described in clause (a), or (c) the last
day of the Final Election Period if Buyer timely provides the Preliminary
Interest Notice, but fails to timely provide the Election Notice or to give the
notice described in clause (a)).

 

1.2.5 If Buyer is deemed to have given a Rejection Notice, then the Applicable
Seller may consummate the proposed *** at any time or times during the period
(the “Closing Period”) that commences on the first day after the Rejection Date
and ends on the date that is *** after the Rejection Date, upon sale or joint
venture terms, as applicable, which are not materially more favorable, when
considered as a whole, to the third party as the Basic Terms contained in the
Proposed Investment Notice (it being understood that a sale for a price no less
than *** of the price set forth in the Basic Terms shall not be considered
materially more favorable for this purpose), but if the proposed *** on such
terms is not consummated within such period, then the rights of Buyer to notice
and to participate as provided above will continue as to any other *** during
the First Offer Period; provided, however, that the Preliminary Election Period
shall be reduced to five business days if the Applicable Seller changes the
Basic Terms during the Closing Period.

 

1.3 Parcel 40.

 

1.3.1 Parcel 40 Transfer Timing. “Parcel 40” means that portion of the Mission
Bay Land set forth on Schedule 1.3.1 (the “Parcel 40 Schedule”). The transfer of
Parcel 40 is being deferred to provide the Applicable Seller additional time to
undertake the lot line adjustment described on the Parcel 40 Schedule (the
“Parcel 40 Lot Line Adjustment”) with respect to Parcel 40 and to satisfy the
other conditions in Section 1.3.3, which the Applicable Seller shall use
commercially reasonable efforts to do prior to March 31, 2005. The transfer of
Parcel 40 shall occur on the date (the “Parcel 40 Transfer Date”) that such
conditions are satisfied (or waived in writing by Buyer), but in no event shall
the Parcel 40 Transfer Date be later than December 31, 2005, as such date may be
extended, from time to time, in the sole and absolute discretion of Buyer (the
“Parcel 40 Outside Date”). Although the fee owner of Parcel 40 is COLP, the
beneficial owner of Parcel 40 is CLDC and, for purposes of this Agreement, the
Applicable Seller of Parcel 40 shall be deemed to be CLDC.

 

1.3.2 Management of Parcel 40. During the period between the Closing Date and
the Parcel 40 Transfer Date, the Applicable Seller shall take such action with
respect to Parcel 40 as is reasonably requested by Buyer to give Buyer, to the
maximum extent possible, the rights Buyer would have had if Buyer owned Parcel
40 in fee, including (i) causing the “Development Manager” (as hereinafter
defined) to manage and operate Parcel 40 in accordance with the Development
Agreement, (ii) refraining from taking any action with respect to Parcel 40
which would change the amounts set forth in the “Updated Pro Forma” (as
hereinafter defined), except as may otherwise be agreed-upon in writing by
Buyer, and (iii) not selling, leasing, encumbering or otherwise transferring (or
entering into any agreement to do so) Parcel 40, without Buyer’s approval (which
approval shall not be unreasonably withheld as to easements which are required
in the ordinary course of the development of the adjacent property and do not

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

6



--------------------------------------------------------------------------------

have an adverse effect on the development, operation or value of Parcel 40).
Buyer shall assume responsibility for the payment of real property taxes and
assessments for Parcel 40 in the same manner as the other Mission Bay Land and
the prorations conducted under Section 5.4 shall be made in the same manner for
Parcel 40 as they are made for the other Mission Bay Land.

 

1.3.3 Funding; Parcel 40 Transfer Conditions and Remedies. The portion of the
Purchase Price attributable to Parcel 40 shall be fully funded at Closing,
provided that if on or before the Parcel 40 Outside Date, the Applicable Seller
has failed to satisfy the “Parcel 40 Transfer Conditions” (as hereinafter
defined), then the Applicable Seller shall retain title to Parcel 40 and pay to
Buyer within three (3) business days of the Parcel 40 Outside Date the “Parcel
40 Repurchase Amount” (as hereinafter defined); and concurrently with such
payment (but not sooner than two business days after Sellers’ written request),
to the extent transferred to Buyer by the Applicable Seller on the Closing Date,
Buyer will transfer to the Applicable Seller the Commercial Industrial Uses
(which equals *** net leasable square feet), and the parking associated with
such uses (subject to Section 1.8.2), allocated to Parcel 40. The “Parcel 40
Transfer Conditions” are to (i) complete the Parcel 40 Lot Line Adjustment and
record the same as a legal lot and create a separate APN for Parcel 40, (ii)
deliver to Buyer (x) a Deed to Parcel 40 in accordance with Sections 4.1 and 5.1
(and cause the same to be recorded), (y) all documents under Section 5 insofar
as the same relate to Parcel 40, and (z) an owner’s policy and “Binder” (as
defined in the Escrow Instructions) for Parcel 40 in accordance with the Escrow
Instructions with coverage in the amount of the Purchase Price attributable to
Parcel 40 and with no exceptions to title other than the exceptions as shown in
the Marked-Up PTR for Parcel 40 and such other exceptions as may be permitted
under Section 1.3.2, (iii) satisfy the conditions of Sections 4 and 6 as of the
Parcel 40 Transfer Date insofar as the same relate to Parcel 40, and (iv) cause
COLP to enter into (and COLP hereby agrees to enter into) a lease or easement on
terms reasonably satisfactory to Buyer (which does not increase Buyer’s costs or
liabilities under this Agreement) pursuant to which (x) Buyer will lease or
grant an easement to COLP with respect to that portion of Parcel 40 that is
encroached upon by the existing building located on Parcel 38 sufficient to
satisfy the requirements set forth in the Notice of Special Restrictions dated
June 30, 1999 (“Notice of Special Restrictions”), executed by Catellus
Development Corporation, a Delaware corporation, and subsequently merged into
COLP (“CDC”) in favor of the City and County of San Francisco, and (y) COLP
agrees to obtain a release of Parcel 40 from the Notice of Special Restrictions
from the City and County of San Francisco within a time frame that is reasonably
acceptable to Buyer, provided that each of Buyer and COLP shall pay its
allocable portion (as reasonably determined by the parties) of any costs
incurred in demolishing the encroaching building. If the Parcel 40 Lot Line
Adjustment is completed prior to the Parcel 40 Outside Date, then the Applicable
Seller shall cause the Parcel 40 Transfer Conditions to be satisfied promptly
and prior to the Parcel 40 Outside Date. In addition to any other right or
remedy set forth in this Agreement or otherwise available at law, by statute or
in equity, including enforcing payment of the Parcel 40 Repurchase Amount to
Buyer, Buyer shall have the right to specifically enforce this Section 1.3 and,
in addition, the Development Manager shall be liable for any breach by the
Applicable Seller up to the amount of any fees theretofore paid or thereafter
payable to the Development Manager under the Development Agreement (and the
Development Manager hereby waives any suretyship or guarantor defenses that may
otherwise apply).

 

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

7



--------------------------------------------------------------------------------

1.3.4 Parcel 40 Repurchase Amount. As used herein, the “Parcel 40 Repurchase
Amount” means the sum of (1) the total amount of out-of-pocket expenses incurred
by Buyer in connection with Parcel 40 (including (a) *** [i.e., the portion of
the Purchase Price allocable to Parcel 40 that is not funded by the loan being
made concurrently herewith by “CF Capital” (as hereinafter defined)]), (b)
interest accrued on the portion of the loan used to fund such portion of the
Purchase Price, and (c) the real estate taxes and assessments for Parcel 40, but
not including legal fees in connection with the Closing of this Agreement),
together with a return thereon equal to *** per annum, compounded quarterly,
from November 1, 2004 to the date the Parcel 40 Repurchase Amount is paid, and
(2) *** (i.e., the portion of the Purchase Price allocable to Parcel 40 that is
funded by the loan being made concurrently herewith by CF Capital).

 

1.4 UCSF Lease Option.

 

1.4.1 Regents Ground Lease LOI. The “UCSF Parcels” shall mean those parcels
located within the Mission Bay Development Area as set forth on Schedule 1.4.1
(the “UCSF Parcel Schedule”). COLP is negotiating a letter of intent between
COLP, as potential landlord, and the Regents of the University of California
(“Regents”), as potential tenant, with respect to a ground lease of the UCSF
Parcels. A draft of such letter of intent (the “Draft UCSF LOI”) is attached as
part of the UCSF Parcel Schedule, and has been approved by Buyer, except that
either such letter of intent shall be modified, or the ground lease and other
documents executed pursuant to such letter of intent shall be drafted, to
reflect the following (and for purposes of this Agreement, the “Draft UCSF LOI”
shall be deemed to be modified as follows): (1) Buyer shall have the right and
obligation to construct the Required Infrastructure, and (2) the obligation to
construct Infrastructure (including the commencement thereof) shall be subject
to force majeure and other matters beyond the reasonable control of Buyer
(“Unavoidable Delays”). COLP shall have the right to modify, alter or supplement
the terms of the Draft UCSF LOI in entering into a final ground lease with
Regents (such ground lease, the “Binding UCSF Ground Lease”) and any other
document (including any agreement between Regents and the Redevelopment Agency
of the City and County of San Francisco [the “RDA”] over which COLP has
approval), provided that (i) such modification, alteration or supplement does
not create any liability or adverse impact on Buyer not contemplated by the
Draft UCSF LOI, unless approved by Buyer in writing, and (ii) COLP shall
promptly make Buyer whole (so that Buyer receives no less and pays no more than
Buyer would have received and paid under the Draft UCSF LOI) in the event of any
economic change to what was contemplated by the Draft UCSF LOI. COLP shall not
sell, lease or otherwise transfer any interest in the UCSF Parcels except for a
ground lease to Regents in substantial accordance with the Draft UCSF LOI (as
the same may be modified or supplemented in accordance with this Section 1.4.1)
or pursuant to Sections 1.4.2 through 1.4.4. In addition, the Binding UCSF
Ground Lease and any ancillary documents executed in connection with the Binding
UCSF Ground Lease (or any other ground lease entered into with respect to the
UCSF Parcels) shall provide that (A) any payments in lieu of taxes (other than
the *** payment to the “Acquisition District” thereunder, with respect to which
Buyer shall have all rights to reimbursement), including the interest payments
included therein and any marginal cost for infrastructure work which Regents are
obligated to pay (collectively, the “Infrastructure Payments”) shall be made
directly to Buyer, and (B) Buyer shall be a third party beneficiary of such
Infrastructure Payments. Subject to this Section 1.4.1, Buyer is assuming the
“Infrastructure” (as defined in the Mission Bay South OPA) obligations

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

8



--------------------------------------------------------------------------------

associated with the UCSF Parcels set forth in the infrastructure plan attached
to the Mission Bay South OPA. Buyer shall comply with the obligations to
construct Infrastructure and related timelines in the Draft UCSF LOI and, in
particular, shall commence construction of the “Required Infrastructure” (as
defined in the Draft UCSF LOI) promptly following its receipt of the
“Development Notice” (as described in the Draft UCSF LOI) and in no event later
than two years prior to the “Initial Purchase Option Date” (as defined in the
Draft UCSF LOI), subject to Unavoidable Delays; provided, however, that Buyer
shall not be required to commence construction if it provides acceptable
security to UCSF or UCSF otherwise agrees in writing. In no event is Buyer
assuming responsibility for providing the security required to be supplied by
CDX under the paragraph of the Draft UCSF LOI captioned “TENANT’S SELF
HELP-INFRASTRUCTURE CONSTRUCTION”. Buyer hereby agrees that if Buyer fails to
commence construction or is otherwise unable to obtain UCSF’s agreement to delay
construction, then, without limitation on any other rights or remedies provided
to Sellers hereunder, (i) COLP shall have the right to construct the Required
Infrastructure, (ii) Buyer shall execute such documents (in form reasonably
satisfactory to Buyer) with the RDA as may be required by the RDA to allow COLP
or its affiliate to build the Required Infrastructure and the right to receive
directly from the RDA on a first priority basis all public infrastructure
reimbursement under those certain Acquisition Agreements, as amended from time
to time (the “Acquisition Agreements”) dated as of June 1, 2001, by and between
the RDA and CDC, until such time as COLP shall have been paid in full for all of
the costs incurred as a result of the exercise of such self-help remedies
(including any personnel or G&A costs, and any penalties, payments made to UCSF
or costs incurred by COLP in connection with UCSF’s exercise of its remedies
under the Lease for the failure to construct or complete the infrastructure
[e.g., cost of the Letter of Credit that COLP is required to furnish to secure
the construction of the Required Infrastructure]), and (iii) Buyer shall
cooperate to obtain the necessary approval from the RDA to effectuate the
foregoing. In the event Buyer fails to obtain the necessary RDA approval to
allow COLP or its Affiliates to receive reimbursements directly, then Buyer
shall be obligated to turn over to COLP or its Affiliates all public
infrastructure reimbursement Buyer receives from the RDA under the Acquisition
Agreements on a first priority basis until COLP (or its Affiliate who does the
work) has recouped all of its costs incurred as a result of the exercise of such
self-help remedies. Promptly after Closing, the parties shall execute documents
reasonably satisfactory to COLP and Buyer to effectuate the agreements set forth
above.

 

1.4.2 Future Agreement to Ground Lease; Put/Call. If there is no Binding UCSF
Ground Lease or the same has been terminated, then (i) COLP shall have the right
(the “Seller UCSF Put Right”), but not the obligation, by written notice to
Buyer during the period between the Closing Date and ***, inclusive, to cause
Buyer (or an Affiliate of Buyer, at Buyer’s sole discretion) to enter into a
ground lease of the UCSF Parcels, as tenant, and COLP, as landlord, on the terms
and conditions set forth in the UCSF Parcel Schedule, and (ii) Buyer shall have
the right (the “Buyer UCSF Call Right”), but not the obligation, by written
notice to COLP during the period between *** and ***, inclusive, to cause COLP
to enter into a ground lease of the UCSF Parcels, as landlord, and Buyer, as
tenant, ***.

 

1.4.3 Closing of Put/Call; Conditions to Entering Ground Lease. If (i) COLP has
exercised the Seller UCSF Put Right, or (ii) Buyer has exercised the Buyer UCSF
Call Right, then Buyer shall have *** days from the date of such action in which
to complete due diligence, undertake title and survey review of the UCSF
Parcels, and enter into an agreement

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

9



--------------------------------------------------------------------------------

reflecting the terms set forth on the UCSF Parcel Schedule, and during such
period Buyer shall have the right to terminate its obligation to proceed with
such transaction if it determines in good faith that there is an unacceptable
condition which is material (as determined by Buyer in its good faith
discretion) with respect to the UCSF Parcels (as opposed to unfavorable or
unacceptable market or economic conditions generally), including any adverse
environmental or title condition (except for such title conditions that COLP
agrees to remove prior to the closing of such transaction). The parties shall
negotiate such agreement in good faith and the form of the same shall be
reasonably satisfactory to Buyer and COLP. COLP shall provide leasehold and
option title insurance policies to Buyer for the UCSF Parcels, in such form as
Buyer shall request, subject to customary and reasonable non-monetary
encumbrances that will not adversely impact the development, operation or value
of the UCSF Parcels, provided, however, that COLP shall not be obligated to
remove title exceptions other than voluntary encumbrances placed on the UCSF
Parcels by COLP or its Affiliates and monetary liens, and Buyer shall have no
obligation to enter into such agreement if COLP elects not to remove title
exceptions to which Buyer reasonably objects. In the event that Regents does not
enter into a Binding UCSF Ground Lease, the owner of the UCSF Parcels shall be
entitled to build up to but no more than *** net leasable square feet of
“Commercial Industrial Uses” (as defined in the Mission Bay Redevelopment Plan).
If Buyer has not acquired an interest in the UCSF Parcels, Buyer shall not
process projects in the Mission Bay Development Area that would result in less
than *** of net leasable square feet of Commercial Industrial Uses being
available to the owner of the UCSF Parcels, and the owner of the UCSF Parcels
shall retain its right to the parking allocated to the UCSF Parcels in Section
1.8.2.

 

1.4.4 Right of First Offer. If (i) the Applicable Seller has not exercised the
Seller UCSF Put Right, (ii) Buyer has not exercised the Buyer UCSF Call Right,
and (iii) the Binding UCSF Ground Lease (if it was entered into) has been
terminated, then at any time during the period (the “UCSF First Offer Period”)
on or after ***, Buyer shall have a right of first offer with respect to any
sale, lease or other transfer of the UCSF Parcels, in accordance with the right
of first offer provisions of Section 1.2, mutatis mutandis (and, without
limitation, for this purpose, the First Offer Period therein shall mean the UCSF
First Offer Period).

 

1.4.5 ***.

 

1.5 Santa Fe Depot Assets.

 

1.5.1 Santa Fe Depot Timing. To the extent the Applicable Seller has not
obtained on the applicable Closing Date the consent of the Redevelopment Agency
of the City of San Diego (the “Missing Santa Fe Depot Consent”) with respect to
those agreements set forth on Schedule 1.5, the transfer of the Santa Fe Depot
Assets shall be deferred to provide the Applicable Seller additional time to
obtain the Missing Santa Fe Depot Consent and to satisfy the other conditions in
Section 1.5.3, which the Applicable Seller shall use commercially reasonable
efforts to do prior to the “Santa Fe Depot Outside Date” (which, as used herein,
means the date that is 120 days after the Closing Date, as such date may be
extended in the sole and absolute discretion of Buyer). The transfer of the
Santa Fe Depot Assets shall occur on the date (the “Santa Fe Depot Transfer
Date”) that such conditions are satisfied (or waived in writing by Buyer), but
in no event shall the Santa Fe Depot Transfer Date be later than the Santa Fe
Depot Outside Date.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

10



--------------------------------------------------------------------------------

1.5.2 Management of Santa Fe Depot Assets. During the period between the Closing
Date and the Santa Fe Depot Outside Date, the Applicable Seller shall take such
action with respect the Santa Fe Depot Assets as is reasonably requested by
Buyer to give Buyer, to the maximum extent possible, the rights Buyer would have
had if Buyer owned the Santa Fe Depot Assets in fee, including (i) causing the
Development Manager to manage and operate the Santa Fe Depot Assets in
accordance with the Development Agreement, (ii) refraining from taking any
action with respect to the Santa Fe Depot Assets which would change the amounts
set forth in the Updated Pro Forma, except as may otherwise be agreed-upon in
writing by Buyer, or unless the same is adjusted pursuant to Section 5.4.7,
(iii) not selling, leasing, encumbering or otherwise transferring (or entering
into any agreement to do so) the Santa Fe Depot Assets, without Buyer’s
approval, and (iv) obtaining Buyer’s approval over any changes to the forms of
any Consents or assignment documents (as the same have been agreed upon by Buyer
and the Applicable Seller as of the date hereof) required in connection with the
transfer of the Santa Fe Depot Assets to Buyer. Buyer shall assume
responsibility for the payment of real property taxes and assessments for the
Santa Fe Depot Assets in the same manner as the other Project Assets and the
prorations conducted under Section 5.4 shall be made in the same manner for the
Santa Fe Depot Assets as they are made for the other Project Assets.

 

1.5.3 Funding; Santa Fe Depot Transfer Conditions and Remedies. The portion of
the Purchase Price attributable to the Santa Fe Depot Assets shall be fully
funded at Closing, provided that if on or before the Santa Fe Depot Outside Date
the Applicable Seller has failed to satisfy the “Santa Fe Depot Transfer
Conditions” (as hereinafter defined), then the Applicable Seller shall retain
title to the Santa Fe Depot Assets and pay to Buyer within three business days
of the Santa Fe Depot Outside Date the “Santa Fe Depot Repurchase Amount” (as
hereinafter defined). The “Santa Fe Depot Transfer Conditions” are to (i) obtain
the Missing Santa Fe Depot Consent, (ii) deliver to Buyer (x) a Deed to the
Santa Fe Depot Land in accordance with Sections 4.1 and 5.1 (and cause the same
to be recorded), (y) all documents under Section 5 insofar as the same relate to
the Santa Fe Depot Assets, and (z) an owner’s policy and “Binder” (as defined in
the Escrow Instructions) for the Santa Fe Depot Land in accordance with the
Escrow Instructions with coverage in the amount of the Purchase Price
attributable to the Santa Fe Depot Land and with no exceptions to title other
than the exceptions as shown in the Marked-Up PTR for the Santa Fe Depot Land
and such other exceptions as may be permitted under Section 1.5.2, and (iii)
satisfy the conditions of Sections 4 and 6 as of the Santa Fe Depot Transfer
Date insofar as the same relate to the Santa Fe Depot Assets. If the Missing
Santa Fe Depot Consent is obtained prior to the Santa Fe Depot Outside Date,
then the Applicable Seller shall cause the Santa Fe Depot Transfer Conditions to
be satisfied promptly and prior to the Santa Fe Depot Outside Date. In addition
to any other right or remedy set forth in this Agreement or otherwise available
at law, by statute or in equity, including enforcing payment of the Santa Fe
Depot Repurchase Amount to Buyer, Buyer shall have the right to specifically
enforce this Section 1.5 and, in addition, the Development Manager shall be
liable for any breach by the Applicable Seller up to the amount of any fees
theretofore paid or thereafter payable to the Development Manager under the
Development Agreement (and the Development Manager hereby waives any suretyship
or guarantor defenses that may otherwise apply).

 

1.5.4 Santa Fe Depot Land Repurchase Amount. As used herein, the “Santa Fe Depot
Repurchase Amount” means the sum of (1) the total amount of out-of-pocket

 

11



--------------------------------------------------------------------------------

expenses incurred by Buyer in connection with Santa Fe Depot Assets (including
(a) *** [i.e., the portion of the Purchase Price allocable to Santa Fe Depot
Assets that is not funded by the loan being made concurrently herewith by CF
Capital], (b) interest accrued on the portion of the loan used to fund such
portion of the Purchase Price, and (c) the real estate taxes and assessments for
the Santa Fe Depot Land, but not including legal fees in connection with the
Closing of this Agreement), together with a return thereon equal to *** per
annum, compounded quarterly, from November 1, 2004 to the date the Santa Fe
Depot Repurchase Amount is paid, and (2) *** (i.e., the portion of the Purchase
Price allocable to Santa Fe Depot Assets that is funded by the loan being made
concurrently herewith by CF Capital).

 

1.5.5 Santa Fe Depot Covenants Creating Design Restrictions. Upon written
request (and at the sole cost) of COLP, Buyer shall assign to COLP all of its
right, title and interest in the “Santa Fe Depot Design Covenants” (as
hereinafter defined) if each of the following conditions is satisfied: (a)
before such request is made, Buyer has (i) acquired the Santa Fe Depot Assets
pursuant to Section 1.5.1, including COLP’s rights under the Santa Fe Depot
Design Covenants, (ii) transferred ownership of the Santa Fe Depot Assets to a
third party (with no right of re-purchase), and (iii) fully satisfied any and
all obligations under the Seller Continuing Contracts, or otherwise relating to
the Santa Fe Depot Assets, and (b) at the times of such request and transfer (i)
COLP remains the owner of the Santa Fe Depot Station, and (ii) any and all
consents required for such assignment to COLP have been obtained by COLP. As
used herein, the “Santa Fe Depot Design Covenants” means the rights of COLP
under those certain Covenants Creating Design Restrictions listed on Schedule
1.5 (including any such right recorded against the Santa Fe Depot Land as
contemplated in the Existing Sale Agreement with Bosa Development California I,
Inc. relating to the Santa Fe Depot Land).

 

1.6 ***. At any time during the First Offer Period, Buyer shall have a right of
first offer, subject to any rights granted to third parties prior to the date
hereof (and Sellers hereby represent and warrant to Buyer that Sellers have no
actual knowledge that any such rights exist other than as expressly set forth in
this Section 1.6), if the Applicable Seller desires to (i) obtain third-party
equity capital for the development of the *** (as hereinafter defined), or (ii)
dispose of any portion of the ***, including any air rights and development
rights associated therewith, in accordance with the right of first offer
provisions set forth in Section 1.2, mutatis mutandis, ***.

 

1.7 Retained Claims. Notwithstanding the provisions of clause (e) of subsections
(i) through (iii) of Recital A and clause (e) of Sections 11.3 and 11.12, each
Applicable Seller hereby reserves the right, on a non-exclusive basis with
Buyer, to pursue claims against third parties (including insurance companies)
for torts and breaches of contract prior to Closing with respect to
infrastructure or other work for the applicable Project Asset by such third
parties in order to reimburse the Applicable Seller for amounts for which the
Applicable Seller is responsible under Section 10.19.1(iii) with respect to the
same (excluding any Reimbursement and Payment Rights).

 

1.8 ARE III.

 

1.8.1 Sale to Alexandria. CLDC is in the process of negotiating a sale of that
certain real property located within the Mission Bay Development Area and as
more fully

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

12



--------------------------------------------------------------------------------

described on Schedule 1.8 (the “Alexandria III Lots”) to Alexandria Real Estate
Equities, Inc., a Delaware REIT or one of its Affiliates (“Alexandria”) on the
terms (the “Alexandria III Basic Terms”) set forth on Schedule 1.8. At CLDC’s
request and upon execution by Alexandria, Buyer shall enter into, and assume the
obligations of CLDC under, an agreement (the “ARE III Agreement”) to sell the
Alexandria III Lots to Alexandria, provided such agreement is on the Alexandria
III Basic Terms and such other terms as may be determined by CLDC, provided that
(i) such other terms do not create any liability or adverse impact on Buyer not
contemplated by the ARE III Basic Terms, unless approved by Buyer in writing,
(ii) the closing thereunder is scheduled to occur no later than (and is not
permitted to be extended beyond) June 30, 2005 (the “Alexandria Outside Date”),
(iii) no more than *** of net leasable square feet of Commercial Industrial Uses
are allocated to Alexandria thereunder, (iv) no more than the parking allocated
to Alexandria set forth in Section 1.8.2, ***, and (v) the Alexandria III
Agreement shall be substantially consistent with this Section 1.8 and Section
5.5.6 (it being understood that an obligation in the Alexandria III Agreement to
share the costs of building the private road between the Alexandria III Lots,
Lot 26a and Lot 28 shall be deemed substantially consistent with this Section
1.8 provided that Alexandria is obligated to pay 50% of such costs and each of
the Lot 26a Owner and the Lot 28 Owner are obligated to pay 25% of such costs).
If the ARE III Agreement modifies, supplements or alters the Alexandria III
Basic Terms, CLDC shall promptly make Buyer whole (so that Buyer receives no
less and pays no more than Buyer would have paid and received under the
Alexandria III Basic Terms). CLDC shall cause CF Capital to cause any financing
set forth in the ARE III Basic Terms to be provided to Alexandria under such
agreement at no cost to Buyer and such financing shall be the sole and exclusive
obligation of the Applicable Seller and its Affiliates. Prior to the Alexandria
Outside Date, Buyer shall not make any offer to sell to Alexandria or negotiate
for the sale to Alexandria of any portion of the Mission Bay Assets, other than
pursuant to this Section 1.8.1. Buyer shall have no further obligation under
this Section 1.8.1 after the Alexandria Outside Date.

 

1.8.2 Additional Life Science Spaces. The Alexandria III Basic Terms include the
following allocation of “Additional Life Science Spaces” (as hereinafter
defined):

 

(a) The total amount of Additional Life Sciences Spaces available for allocation
hereunder equals 1734. Pursuant to the “ARE Purchase Agreements” (as hereinafter
defined), Alexandria has already been allocated 433 parking spaces (the “Initial
Alexandria Spaces”) of such Additional Life Science Spaces. Subject to
adjustment under subsection (c) below, (i) Alexandria will be allocated up to
1000 parking spaces (the “Total Alexandria Spaces”) out of the Additional Life
Science Spaces, including the Initial Alexandria Spaces, and (ii) the total
Additional Life Science Spaces less the Total Alexandria Spaces leaves a
remainder of up to 734 parking spaces (“Remainder Spaces”) for use on the
Mission Bay Development Area which may be further allocated on a
parcel-by-parcel basis as follows: (A) ***, (B) Parcel 40 will be entitled to up
to *** parking spaces, (C) Parcels 33 and 34 will be entitled to an aggregate
total of up to *** parking spaces, and (D) Lot 26a will be entitled to up to ***
parking spaces. The foregoing allocation in subsection (a)(ii) of the Remainder
Spaces shall be sometimes referred to herein as the “Base Remainder Space
Allocation”.

 

(b) The Additional Life Science Spaces allocation under subsection (a) above is
a maximum per parcel allocation. In the event the owners of such parcels

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

13



--------------------------------------------------------------------------------

either (A) build improvements which do not fully utilize the Base Remainder
Space Allocation (for example, if the total improvements constructed on Parcel
40 are *** gross leasable square feet of Life Science Uses, then *** of the
Additional Life Science Spaces allocated to such parcel would be deemed unused
[*** – 50 = ***]), or (B) develop on such parcels only for non-”Life Science
Uses” [as hereinafter defined] (for example, if the improvements on Parcel 40
are developed only as medical office, the *** Additional Life Science Spaces
allocated to such parcel cannot be used by the owner of Parcel 40 since such
spaces can be used only for Life Science Uses), the unused or remaining parking
spaces, to the extent actually available, shall be referred to as “Unused
Spaces”. Subject to adjustment under subsection (c) below, the Unused Spaces
shall be allocated (on the “Trigger Date” [as hereinafter defined]) as follows:
(i) Alexandria gets 50% of the Unused Spaces and (ii) Buyer gets 50% of the
Unused Spaces. As provided in subsection (d) below, if after Buyer and the
owners of the parcels listed in subsection (a) above have fully developed such
parcels there are remaining Unused Spaces, Buyer shall cause its interest in
such spaces to be assigned, conveyed or transferred, as applicable, to
Alexandria, or, as appropriate, shall agree to restrict the processing of new
projects that would utilize Buyer’s interest in such remaining Unused Spaces.

 

(c) Notwithstanding the anticipated allocation of the Additional Life Science
Spaces under subsections (a) and (b) above, it is understood that the owners of
*** are entitled to obtain from the RDA a portion of the Additional Life Science
Spaces. In the event the owners of *** obtain a portion of the Additional Life
Science Spaces (such spaces shall be referred to as ***), the total Additional
Life Science Spaces available to allocate under subsections (a)(i), (a)(ii) and
(b) above shall be reduced on a pro rata basis. The *** Spaces shall be
subtracted from the Additional Life Science Spaces and Alexandria’s share of the
total spaces remaining (“New Total Additional Parking”) will be as follows:
Alexandria will be allocated (*** of the New Total Additional Parking, but only
to the extent such amount is still available (it being understood that the
owners of the parcels described above are not entitled to have obtained more
than the allocated parking spaces under subsection (a)(ii) above and that the
amount allocated to Alexandria above includes the Initial Alexandria Spaces plus
any additional spaces Alexandria has obtained); provided in no event shall the
Total Alexandria Spaces allocation ever be less than the Initial Alexandria
Spaces. For example purposes only, if the owners of *** are allocated ***
Additional Life Science Spaces and no other Additional Life Science Spaces have
been obtained by other parties, then the total amount of Additional Life Science
Spaces would equal ***, of which Alexandria would be allocated *** parking
spaces (or *** parking spaces in addition to the Initial Alexandria Spaces) and
Buyer would be allocated *** parking spaces. The parties acknowledge that this
subsection (c) does not adequately reflect all contingencies in the event the
owners of the parcels described above obtain Additional Life Science Spaces
prior to the owners of *** obtaining Additional Life Science Spaces, and the
parties agree to work in good faith after Closing to revise this subsection (c)
to correct the same.

 

(d) Solely for the purpose of illustrating the application of the formula for
allocating the Unused Spaces under subsections (a), (b) and (c) above, the
following examples are provided (assuming none of the Remainder Spaces have been
claimed):

 

(i) In the event Parcels 36, 37, 38 and 39 are fully developed as medical office
only, upon the issuance of certificates of occupancy for such improvements (the
“Trigger Date”), Alexandria would be entitled to an allocation of *** of the

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

14



--------------------------------------------------------------------------------

*** Unused Spaces and Buyer would be entitled to an allocation of *** of the ***
Unused Spaces for Parcels 36, 37, 38 and 39. Buyer would be permitted, in its
discretion, to allocate to the owners of Parcel 40, Parcel 33, Parcel 34 or Lot
26a any portion of the *** Unused Spaces allocated to Buyer, as and when Buyer
(or its assignee) desires.

 

(ii) If following the event in (d)(i) above, Parcel 40 is fully developed as
commercial office only, on the Trigger Date for Parcel 40, Alexandria would be
entitled to an allocation of *** of the *** Unused Spaces and Buyer would be
entitled to an allocation of *** of the *** Unused Spaces for Parcel 40. Buyer
would be permitted, in its discretion, to allocate to the owners of Parcels 33,
34 or 26a any portion of the *** Unused Spaces allocated to Buyer as and when
Buyer (or its assignee) desires.

 

(iii) If following the events in (d)(i) and (d)(ii) above, Lot 26a is fully
developed as commercial office only, on the Trigger Date for Lot 26a, Alexandria
would be entitled to an allocation of *** of the *** Unused Spaces and Buyer
would be entitled to an allocation of *** of the *** Unused Spaces for Lot 26a.
Buyer would be permitted, in its discretion, to allocate to the owners of
Parcels 33 and 34 any portion of the *** Unused Spaces allocated to Buyer as and
when Buyer (or its assignee) desires.

 

(iv) Finally, if following the events in (d)(i), (ii) and (iii) above, Parcels
33 and 34 are developed as medical office or commercial office only, on the
Trigger Date for Parcels 33 and 34, Alexandria would be allocated all of the ***
Unused Spaces for Parcels 33 and 34. Additionally, Buyer (or its assignee) would
be obligated to assign, transfer and convey, as applicable, to Alexandria its
interest in all Unused Spaces that Buyer (or its assignee) had retained under
(d)(i), (ii) and (iii) above but not been able to utilize as a result of having
constructed improvements only for non-Life Science Uses on all of such parcels,
or, as appropriate, shall agree to restrict the processing of new projects that
would utilize Buyer’s interest in such remaining Unused Spaces. Similarly, if
(using the above example in this subsection (d)) Parcel 33 and Parcel 34 are
developed as *** square feet of gross floor area of Life Science Uses and the
balance of such parcels are developed as commercial office, then Buyer will be
entitled to use *** Remainder Spaces allocated to such parcels, plus *** of the
retained Unused Spaces up to a maximum parking ratio of 2.0 per 1,000 square
feet of gross floor area actually constructed on such parcel. Within a
reasonable period of time after the Trigger Date for the last building to be
developed on Parcels 36, 37, 38, 39, 40, 33, 34 and 26a, any remaining Unused
Spaces Buyer was unable to utilize would be allocated from Buyer (or its
assignee) to Alexandria.

 

(e) It is acknowledged that the Additional Life Science Spaces can be
accommodated, at the parties’ choice, by utilizing surface lots or by the
construction of parking garages. It is also acknowledged that the development of
the respective parcels will occur at different times and the need for parking
will differ for each owner. Alexandria (as owner of the Alexandria III Lots)
will have the right, but not the obligation, to construct one or more parking
garages, subject to the provisions of Section 5.5.6, to accommodate the
allocated Additional Life Science Spaces as set forth herein. Alexandria shall
provide permanent parking for the Remainder Spaces applicable to each owner
within 12 months after written request from such owner. If Alexandria has
constructed a parking garage or parking garages for all of the Additional Life
Science Parking spaces (less any *** spaces), then such parking shall be

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

15



--------------------------------------------------------------------------------

provided as set forth below in this subsection (e); otherwise, Alexandria shall
provide such parking on surface lots, parking facilities or other parking areas
of Alexandria in as close proximity to each electing owner’s parcel as possible
for market rent pursuant to a lease or easement in form and substance reasonably
acceptable to each such owner. In the event Alexandria elects to construct
parking garages for all of the Additional Life Science Spaces (less any ***
spaces), Alexandria shall enter into a separate agreement in form acceptable to
Buyer in its good faith judgment in which Buyer shall have the right, but not
the obligation, to lease spaces on terms acceptable to Buyer in its good faith
judgment in such garages constructed by Alexandria on a permanent basis at
“Prevailing Market Rates” (as hereinafter defined), at a ratio of the number of
spaces allocated to Buyer under this Section 1.8. The right to lease spaces (or
obtain an easement) in the parking garages constructed by Alexandria shall
include the right of Buyer and the owners of the parcels described in this
Section 1.8 to lease space in a garage in as close proximity to each such
owner’s parcel as possible. Alexandria shall be required to provide Buyer with
at least 90 days’ written notice of its intention to lease such spaces in the
garage or garages constructed by it. If Buyer elects not to lease spaces in such
garage or garages and later decides to exercise its right to lease spaces in
such garage or garages, or if Buyer enters into such lease at such time and
later desires to change the number of parking spaces it desires to lease from
Alexandria, Buyer shall provide 12 months prior notice before Alexandria is
obligated to enter into such lease or change the number of spaces allocated to
Buyer under the existing lease. For purposes of this Agreement, the “Prevailing
Market Rent” shall mean the then current rate applicable to garage facilities in
the South of Market Street Area of San Francisco (to be determined at the time
of lease commencement), which garages were constructed with similar laws, rules
and regulations that govern the conditions under which the garage(s) are
constructed by Alexandria. The Prevailing Market Rent shall be adjusted every 2
years during the lease term (easement term) to the then current Prevailing
Market Rent.

 

(f) CLDC shall confirm that either no consent is required to be obtained, or if
required, shall obtain such consent, from Alexandria, GAP or Regents in
connection with the implementation of this Section 1.8.

 

(g) This Section 1.8.2 shall not apply if a sale of the Alexandria III Lots to
Alexandria does not occur prior to the Alexandria Outside Date.

 

1.9 Parcel N4a.

 

1.9.1 Parcel N4a Transfer Timing. “Parcel N4a” means that portion of the Mission
Bay Land set forth on Schedule 1.9.1. The transfer of Parcel N4a is being
deferred in order to complete the final map for Parcel N4a, and upon such
completion, the Applicable Seller shall immediately thereafter cause the Deed to
Buyer for Parcel N4a to be recorded and to satisfy the other conditions in
Section 1.9.3, which the Applicable Seller shall do as soon as feasible after
Closing and no later than December 15, 2004, as such date may be extended, from
time to time, in the sole and absolute discretion of Buyer (the “Parcel N4a
Outside Date”). The transfer of Parcel N4a shall occur on the date (the “Parcel
N4a Transfer Date”) that such conditions are satisfied (or waived in writing by
Buyer), but in no event shall the Parcel N4a Transfer Date be later than the
Parcel N4a Outside Date. The Applicable Seller of Parcel N4a is CLDC.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

16



--------------------------------------------------------------------------------

1.9.2 Management of Parcel N4a. During the period between the Closing Date and
the Parcel N4a Transfer Date, the Applicable Seller shall take such action with
respect to Parcel N4a as is reasonably requested by Buyer to give Buyer, to the
maximum extent possible, the rights Buyer would have had if Buyer owned Parcel
N4a in fee, including (i) causing the Development Manager to manage and operate
Parcel N4a in accordance with the Development Agreement, (ii) refraining from
taking any action with respect to Parcel N4a which would change the amounts set
forth in the Updated Pro Forma, except as may otherwise be agreed-upon in
writing by Buyer, and (iii) not selling, leasing, encumbering or otherwise
transferring (or entering into any agreement to do so) Parcel N4a, without
Buyer’s approval (which approval shall not be unreasonably withheld as to
easements which are required in the ordinary course of the development of the
adjacent property and do not have an adverse effect on the development,
operation or value of Parcel N4a). Buyer shall assume responsibility for the
payment of real property taxes and assessments for Parcel N4a in the same manner
as the other Mission Bay Land and the prorations conducted under Section 5.4
shall be made in the same manner for Parcel N4a as they are made for the other
Mission Bay Land.

 

1.9.3 Funding; Parcel N4a Transfer Conditions and Remedies. The portion of the
Purchase Price attributable to Parcel N4a shall be fully funded at Closing,
provided that if on or before the Parcel N4a Outside Date, the Applicable Seller
has failed to satisfy the “Parcel N4a Transfer Conditions” (as hereinafter
defined), then the Applicable Seller shall retain title to Parcel N4a and pay to
Buyer within three (3) business days of the Parcel N4a Outside Date the “Parcel
N4a Repurchase Amount” (as hereinafter defined); and concurrently with such
payment (but not sooner than two business days after Sellers’ written request),
to the extent transferred to Buyer by the Applicable Seller on the Closing Date,
Buyer will transfer to the Applicable Seller the residential unit entitlements
associated with Parcel N4a. The “Parcel N4a Transfer Conditions” are to (i)
complete the final map for Parcel N4a, (ii) deliver to Buyer (x) a Deed to
Parcel N4a in accordance with Sections 4.1 and 5.1 (and cause the same to be
recorded), (y) all documents under Section 5 insofar as the same relate to
Parcel N4a, and (z) an owner’s policy and Binder for Parcel N4a in accordance
with the Escrow Instructions with coverage in the amount of the Purchase Price
attributable to Parcel N4a and with no exceptions to title other than the
exceptions as shown in the Marked-Up PTR for Parcel N4a and such other
exceptions as may be permitted under Section 1.9.2, (iii) satisfy the conditions
of Sections 4 and 6 as of the Parcel N4a Transfer Date insofar as the same
relate to Parcel N4a, and (iv) cause the public improvement agreement associated
with such parcel to be assigned, in form reasonably acceptable to Buyer, to
FOCIL-MB, simultaneously with such transfer. If the final map for Parcel N4a is
completed prior to the Parcel N4a Outside Date, then the Applicable Seller shall
cause the Parcel N4a Transfer Conditions to be satisfied promptly and prior to
the Parcel N4a Outside Date. In addition to any other right or remedy set forth
in this Agreement or otherwise available at law, by statute or in equity,
including enforcing payment of the Parcel N4a Repurchase Amount to Buyer, Buyer
shall have the right to specifically enforce this Section 1.9 and, in addition,
the Development Manager shall be liable for any breach by the Applicable Seller
up to the amount of any fees theretofore paid or thereafter payable to the
Development Manager under the Development Agreement (and the Development Manager
hereby waives any suretyship or guarantor defenses that may otherwise apply).

 

1.9.4 Parcel N4a Repurchase Amount. As used herein, the “Parcel N4a Repurchase
Amount” means the sum of (1) the total amount of out-of-pocket expenses incurred

 

17



--------------------------------------------------------------------------------

by Buyer in connection with Parcel N4a (including (a) *** [i.e., the portion of
the Purchase Price allocable to Parcel N4a that is not funded by the loan being
made concurrently herewith by CF Capital]), (b) interest accrued on the portion
of the loan used to fund such portion of the Purchase Price, and (c) the real
estate taxes and assessments for Parcel N4a, but not including legal fees in
connection with the Closing of this Agreement), together with a return thereon
equal to *** per annum, compounded quarterly, from November 1, 2004 to the date
the Parcel N4a Repurchase Amount is paid, and (2) *** (i.e., the portion of the
Purchase Price allocable to Parcel 40 that is funded by the loan being made
concurrently herewith by CF Capital).

 

1.10 Legal Description. In the event of a conflict between a legal description
and a depiction attached to this Agreement, the parties shall work in good faith
to resolve the conflict in a manner consistent with Section 7.1.2(j), and
neither the depiction nor the description shall be deemed to control.

 

2. Purchase Price and Certain Reimbursements. The purchase price shall be
$343,300,000, subject to adjustment as provided in Section 2.1 (the “Purchase
Price”):

 

2.1 Purchase Price Adjustment.

 

2.1.1 True-Up. Pursuant to this Section 2.1.1, the parties will use good faith
efforts to agree upon a mutually satisfactory Updated Pro Forma, estimating the
amount by which (i) the “Present Value” (as hereinafter defined) of all monetary
obligations that are anticipated to be paid or incurred by Buyer or its
Affiliates, on or after the Closing Date with respect to the Project Assets
(other than Excluded Assets), including any improvement and development costs,
real property taxes, permit and Entitlement fees, all interest under the loans
made by CF Capital and CFC to Buyer and its Affiliates, development fees under
the Development Agreement, any payments under Section 3.1, environmental
expenditures, insurance costs, operating and capital expenses, and contributions
to the Alameda (Bayport) Venture (collectively, the “Pro Forma Cash Flow Uses”),
is less than (ii) the Present Value of all revenues that are expected to be
received by Buyer on or after the Closing Date in respect of the Project Asset
(other than Excluded Assets), including revenues from the sale of the Project
Assets (other than Excluded Assets), rent, amounts received under any
Reimbursement and Payment Rights, payments under any promissory notes, and any
distributions from the Alameda (Bayport) Venture (collectively, the “Pro Forma
Cash Flow Sources”). On the date this Agreement is fully executed and delivered,
Sellers shall deliver to Buyer a good faith proposed pro forma (the “Seller
Proposed Pro Forma”), indicating (i) the estimated amounts of the Pro Forma Cash
Flow Uses and the Pro Forma Cash Flow Sources, (ii) the estimated timing of any
payments of the Pro Forma Cash Flow Uses and the estimated timing of any
receipts of Pro Forma Cash Flow Sources, (iii) any adjustments to be made to the
Purchase Price as a result of any Excluded Assets, or portion thereof, and (iv)
the Present Value calculation described above, calculated as of October 31, 2004
(the “Excluded Asset Adjustments”). In the event that Buyer shall disagree with
the Seller Proposed Pro Forma, Buyer and Seller shall negotiate in good faith
during the period between the date of this Agreement and the Closing Date to
resolve any discrepancies and to attempt to agree upon a mutually-acceptable
revision (the “Updated Pro Forma”) to the Seller Proposed Pro Forma. It is
anticipated that the parties will finalize the Updated Proforma on the Closing
Date, at which time both parties will initial the first page of the same (which
may be done by fax). In the event that the parties agree in writing on an

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

18



--------------------------------------------------------------------------------

Updated Pro Forma, the Purchase Price shall be adjusted to reflect such Updated
Pro Forma (e.g., to reflect a reduction in the Purchase Price attributable to
any Excluded Asset Adjustments). If the parties fail to agree on an Updated Pro
Forma during such period of negotiation, then those Project Assets, or portion
thereof, which are the subject of the dispute shall be deemed Excluded Assets.
As used herein, “Present Value” means the present value as of October 31, 2004,
using a discount rate of *** per annum, compounded monthly (i.e., *** per month,
compounded monthly).

 

2.1.2 Termination Right. Either party shall have the right to terminate this
Agreement in the event that (i) the parties fail to agree upon the amount by
which the Purchase Price should be reduced as a result of an Excluded Asset
(“Dispute Termination Right”), (ii) as a result of the Excluded Assets, the
total Purchase Price for the Project Assets is less than $330,000,000 (“Purchase
Price Termination Right”), or (iii) any portion of the Project Assets listed on
Schedule 2.12 are deemed Excluded Assets (“Primary Asset Termination Right” and
together with the Dispute Termination Right and the Purchase Price Termination
Right, the “Termination Rights”), except that sales of lots to home-buyers
through the Alameda (Bayport) Venture shall not trigger any Termination Rights,
whereupon this Agreement, and the obligations of the parties hereunder, shall
terminate (other than those obligations that expressly survive a termination of
this Agreement). Any claims with respect to a breach by a party of its good
faith obligations as set forth in this Section 2.1 shall survive the termination
of this Agreement.

 

2.1.3 Per Diem Increase. If the “First Closing Date” (as hereinafter defined) is
on or after November 23, 2004, then the Purchase Price shall be increased by an
amount equal to *** multiplied by the number of days commencing on November 23,
2004 and ending on the First Closing Date, inclusive.

 

2.2 West Bluffs Lehman/Hughes Participation Reimbursement. Sellers shall be
solely responsible for all participation payments to Howard Hughes Realty, Inc.,
a Nevada corporation (“Hughes”) and Bruce Lehman, an individual (“Lehman”)
payable under (x) that certain Agreement of Sale and Purchase of Real Estate and
Escrow Instructions dated May 20, 1997 by and between Hughes and CRG, together
with all exhibits thereto, as amended from time to time, (y) that certain Letter
Agreement, dated December 20, 2000 by and between CRG and Lehman, together with
all exhibits thereto, and (z) any other agreement or contract between any one or
more of Sellers, on the one hand, and Hughes or Lehman, or both, on the other
hand, relating to the West Bluffs Land (collectively, the agreements described
in this sentence, the “Lehman/Hughes Agreements”), as a result of the sale under
this Agreement or the sale of any of the lots included in the West Bluffs Land
(the “West Bluffs Lots”) to Buyer or any subsequent sale or sales of any or all
of the West Bluffs Lots. CRG does hereby indemnify, defend and hold harmless the
Buyer Indemnified Parties, and each of them, from and against any claim, loss,
liability, damage and out-of-pocket expense (including reasonable attorney’s
fees and costs, witness fees and court costs), or actions with respect thereto,
asserted against or suffered by Buyer or any of its Affiliates resulting from
any claim by Hughes or Lehman with respect to the sale of the West Bluffs Lots
or for any matter arising under the Lehman/Hughes Agreements. The
indemnification obligations set forth in this Section 2.2 shall survive the
Closing.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

19



--------------------------------------------------------------------------------

3. Payment of Purchase Price. The Purchase Price, subject to adjustment pursuant
to Section 2.1, and by any prorations specified herein, plus “Buyer’s Share of
Closing Costs” (as hereinafter defined), shall be paid by Buyer 100% in cash or
confirmed wire transfer of funds (the “Closing Payment”), of which $116,330,000
shall be paid on the First Closing Date and $230,970,000 shall be paid on the
“Second Closing Date” (as hereinafter defined).

 

4. Conditions Precedent. The obligation of Buyer to purchase, and each
Applicable Seller to sell, the Project Assets as contemplated by this Agreement
is subject to satisfaction of each of the following respective conditions
precedent (any of which may be waived in writing by the party in whose favor
such condition exists) on or before the applicable date specified for
satisfaction of the applicable condition. If any of such conditions is not
fulfilled (or so waived) pursuant to the terms of this Agreement, then the party
in whose favor such condition exists shall have the following rights: the other
party may elect (by written notice on or before the Closing Date) to extend the
Closing Date for such period of time as the parties reasonably agree to satisfy
such condition, provided that if such party fails to make the election or fails
to satisfy the condition, then the party in whose favor such condition exists,
may (i) elect to treat the Project Asset (or portion thereof) which is the
subject of the failed condition as an Excluded Asset, and obtain a reduction of
the Purchase Price in accordance with Section 2.1 (and, if the parties fail to
agree upon the amount by which the Purchase Price should be reduced, exercise
the Dispute Termination Right), or (ii) terminate this Agreement if treating
such Project Asset, or portion thereof, as an Excluded Asset triggers the
Purchase Price Termination Right or the Primary Asset Termination Right, in
which case Sellers and Buyer shall be released from further obligation or
liability hereunder (except for those obligations and liabilities which,
pursuant to the terms of this Agreement, expressly survive such termination).

 

4.1 Title Matters.

 

4.1.1 Title Report. The “Escrow Instructions” (as hereinafter defined), refer to
marked-up preliminary title reports covering the Land and the Improvements (the
“Marked-Up PTRs”), which establish, as a condition to Buyer’s obligation to
purchase the Project Assets, the exceptions to title to which the Land and the
Improvements may be subject at Closing. Notwithstanding anything to the contrary
in the Marked-Up PTRs or this Section 4.1.1, Sellers shall be obligated to cause
the release of any monetary liens created or suffered by Sellers, or any lis
pendens or judgment lien as a result of Sellers’ actions, that encumber any of
the Project Assets. Sellers may use the Purchase Price to effectuate the release
of any such liens.

 

4.1.2 Title Insurance. A condition precedent to Buyer’s obligation to purchase a
Project Asset shall be the irrevocable and unconditional agreement of First
American Title Insurance Company (the “Title Company”) (i) to record on the
Closing Date the “Deeds” (as hereinafter defined) for the Wholly-Owned Land and
the improvements located thereon, and (ii) to issue to Buyer the policies,
binders, commitments, and other title insurance products specified in the Escrow
Instructions on the terms set forth therein.

 

4.2 Due Diligence Reviews. Except for title and survey matters (which shall be
governed by the provisions of Section 4.1 above), Buyer shall have until 5:00
p.m. (Pacific time) on November 22, 2004 (the period beginning on the date
hereof and ending on such date being herein called the “Due Diligence Period”)
within which to perform and complete all of

 

20



--------------------------------------------------------------------------------

Buyer’s due diligence examinations, reviews and inspections of all matters
pertaining to the Project Assets, including all Continuing Contracts, any
physical, environmental and compliance matters, conditions and reports
respecting the Project Assets, copies of Sellers’ insurance policies, copies of
Sellers’ financial and operating statements for each of the Project Assets,
development agreements, disposition agreements, owner participation agreements,
any community finance district documents and any other contract, agreement,
document or ordinance that a reasonable investor would consider important in its
determination whether to purchase or invest in the Project Assets (collectively,
the “Project Documents”), excluding any documents and materials that Sellers may
be prohibited from delivery pursuant to confidentiality agreements to which they
may be bound or which otherwise contain confidential or privileged information,
provided that Sellers shall be required to provide Buyer with redacted copies of
any such documents and materials containing confidential information and shall
disclose to Buyer the general nature of the information being redacted so that
Buyer may view the material either by (i) executing a confidentiality agreement
or (ii) obtaining the necessary consents to view such materials. If Buyer is not
able to view confidential material with respect to a particular Project Asset,
then such disclosure failure shall be deemed a failed condition precedent in
Buyer’s favor and shall entitle Buyer to exercise the rights set forth in
Section 4. During the Due Diligence Period, Sellers shall, subject to any
required approval rights of any Non-Selling Member, provide Buyer with
reasonable access to the Project Assets, the Non-Selling Member, the third party
buyers under the “Existing Sale Agreements” (as hereinafter defined), and the
Project Documents, and any other files or documents relating to the Project
Assets and the Alameda (Bayport) Venture upon reasonable advance notice and
provided that a representative of Sellers shall have the right to participate in
any meetings or telephone conferences with any of the foregoing third parties,
and shall also provide to Buyer copies of such Project Documents and any other
documents as Buyer shall reasonably request, all upon reasonable advance notice.
Such investigation shall include access to the respective officers, employees,
agents, property managers, and other representatives of Sellers relating to the
Project Assets, and the properties, books, records, and commitments of Sellers
relating to the Project Assets. Sellers shall use commercially reasonable
efforts to obtain any required consents of the Non-Selling Member as to any
investigations or testing Buyer will undertake with respect to the Alameda
(Bayport) Venture.

 

4.2.1 Review Standards. Buyer shall at all times conduct its due diligence
review, inspections and examinations in a manner so as to not cause liability,
damage, loss, cost or expense to Sellers, the Land, or the Improvements
(excluding that arising from pre-existing conditions unless the pre-existing
condition is exacerbated by Buyer’s negligence or willful misconduct and then
only to the extent of such exacerbation). Buyer will indemnify, defend and hold
harmless the “Seller Indemnified Parties” (as hereinafter defined), and each of
them, from and against any personal injury, property damage, or mechanics liens
(and any resulting liability, damage, loss, cost or expense) caused by such
review, inspections, and examinations (and not from any pre-existing conditions
unless the pre-existing condition is exacerbated by Buyer’s negligence or
willful misconduct and then only to the extent of such exacerbation). The
foregoing obligations shall survive any termination of this Agreement. Buyer
may, subject to the Applicable Seller’s reasonable consent (and, to the extent
required, the consent of the Non-Selling Member and all other third parties
whose consent may be required, which the Applicable Seller shall use
commercially reasonable efforts to obtain): (i) make any intrusive physical
testing (environmental, structural or otherwise) at the Land and the

 

21



--------------------------------------------------------------------------------

Improvements (such as soil borings, water samplings or the like), provided that
Seller shall have no obligation to consent to any intrusive physical testing on
the Mission Bay Land (except for Maher testing), and (ii) contact any
governmental authority having jurisdiction over the Land and the Improvements.
Sellers shall use commercially reasonable efforts to assist Buyer in its
investigations and discussions with third parties with respect to the Project
Assets. The Applicable Seller shall have the right, at its option, to cause a
representative of the Applicable Seller to be present at all inspections,
reviews and examinations (including tenant interviews) conducted hereunder. A
draft copy of any environmental report prepared by or on behalf of Buyer which
describes the results of the Phase I environmental assessment shall be delivered
to Sellers for review and comment at least two (2) business days before the
report being finalized. Upon Sellers’ request, Buyer shall use reasonable
efforts to make available the consultant preparing such report for the purpose
of discussing Sellers’ comments and recommendations concerning the report. Buyer
agrees that it will keep the draft and final report and any other environmental
due diligence information acquired by Buyer with respect to the Project Assets
strictly confidential, except to the extent disclosure is expressly permitted
pursuant to Section 10.21. In the event of any termination hereunder (other than
by reason of Sellers’ default), Buyer shall, at the Applicable Seller’s written
request, return all documents and other materials furnished by the Applicable
Seller hereunder.

 

4.2.2 Insurance.

 

(a) Required Coverages. In connection with any physical testing of the Project
Assets by Buyer, Buyer shall, at its sole cost and expense, maintain the
following policies of insurance in form and with carriers reasonably acceptable
to Sellers, naming CLDC, Catellus Development Corporation, a Delaware
corporation (“CDX”), COLP, CRG, and CCC, as additional insureds on forms
reasonably satisfactory to Sellers.

 

(i) To the extent required under California law, Worker’s Compensation Insurance
with limits as required by applicable laws, and covering all persons employed in
the conduct of inspections to be performed under this Agreement (including the
“Other States Endorsement”), together with employer’s liability insurance on an
“occurrence” basis with a limit of not less than One Million Dollars
($1,000,000) each accident for bodily injury by accident and One Million Dollars
($1,000,000) each employee for bodily injury by disease.

 

(ii) Commercial General Liability Insurance on an “occurrence” basis, covering
all operations by and on behalf of Buyer as named insured, including, without
limitation, (1) owner’s and contractor’s protective liability, (2)
products/completed operations liability, (3) broad form property damage
liability, and (4) blanket contractual liability against claims for bodily
injury, property damage and death, and with a combined single limit of not less
than Two Million Dollars ($2,000,000) per occurrence, and Three Million Dollars
($3,000,000) in the aggregate.

 

(iii) Business Automobile Insurance on an “occurrence” basis, with a limit of
not less than One Million Dollars ($1,000,000) per occurrence against bodily
injury and property damage liability arising out of the use by or on behalf of
Buyer, its agents and employees, in pursuit of any inspections of the Project
Assets, of any owned,

 

22



--------------------------------------------------------------------------------

non-owned or hired motor vehicle or automotive equipment. Such business
automobile insurance shall include contractual liability coverage unless such
coverage is included in the Commercial General Liability Insurance.

 

(iv) If Buyer’s agents are performing physical testing on behalf of Buyer, Buyer
shall cause its agents to maintain the following described Professional
Liability Insurance: Professional Liability Insurance insuring each of the
Buyer’s agents performing any inspection work at the Project Assets in an amount
not less than One Million Dollars ($1,000,000) combined each loss and annual
aggregate. This coverage may be provided on a “claims made” basis including tail
coverage for at least three years from the date of this Agreement.

 

(v) Commercial Catastrophe or “Umbrella” Excess Liability Insurance, on an
“occurrence” basis, with a limit of not less than Five Million Dollars
($5,000,000) per occurrence, and in the aggregate, with aggregates, where
applicable, as outlined in the underlying primary Employer’s Liability,
Commercial General Liability, Products/Completed Operations Liability and
Commercial Automobile Liability insurance coverages set forth in this Section
4.2.2; such policy (or policies issued in layers if necessary) shall be in
excess of and following the form of the underlying insurance described in this
Section 4.2.2, which is at least as broad as each and every area of the
underlying policies. Such umbrella liability insurance shall include pay on
behalf of wording, blanket contractual liability, application of primary policy
aggregates, and shall provide that if the underlying aggregate is exhausted.

 

(b) Insurance Companies. Insurance required to be maintained by Buyer and
Buyer’s agents, except for Professional Liability Insurance, shall be issued by
insurance companies licensed to do business in California and have a rating of
at least A-/VII as set forth in the most current issue of “Best’s Insurance
Guide.”

 

4.2.3 Termination Right. If, on or before the expiration of the Due Diligence
Period, based upon such review, examination or inspection, Buyer shall determine
that it no longer intends to acquire one or more of the Project Assets, for any
reason or no reason at all and at Buyer’s discretion, then Buyer shall notify
Sellers, in writing, of its election to terminate this Agreement (the
“Termination Notice”), whereupon this Agreement, and the obligations of the
parties hereunder, shall terminate (other than those obligations that expressly
survive a termination of this Agreement), and $100 shall be paid to Sellers as
consideration for such termination. If Buyer shall fail to have notified Sellers
on or before the expiration of the Due Diligence Period, Buyer shall be deemed
to have waived its right to terminate this Agreement under this Section 4.2.3.

 

4.2.4 Buyer Consideration. In consideration of Sellers’ execution of this
Purchase Agreement, Buyer agrees that it shall expend no less than $100,000 of
due diligence costs and attorney’s fees in connection with the transactions
contemplated by this Agreement. In the event this Agreement is terminated (for
any reason other than Sellers’ default), upon Sellers’ request, Buyer shall
deliver to Sellers copies of all due diligence materials and reports prepared by
third parties for Buyer with respect to the Project Assets. Sellers shall
reimburse Buyer for its actual out-of-pocket expenses obtained in connection
with acquiring such materials and reports

 

23



--------------------------------------------------------------------------------

and copying and delivering such materials and reports to Sellers. Buyer shall
have no obligation to make such delivery in the event of Sellers’ default. The
provisions of Section 7.1.1(c) shall apply for Buyer’s benefit with respect to
Buyer’s delivery of any materials under this Section 4.2.4, mutatis mutandis.

 

4.3 Performance by Sellers. The performance and observance, in all material
respects, by Sellers and their Affiliates of all covenants and agreements of
this Agreement to be performed or observed by Sellers or their Affiliates prior
to or on the Closing Date shall be a condition precedent to Buyer’s obligation
to purchase the Project Assets. Without limitation on the foregoing, if the
“Seller Closing Certificate” (as hereinafter defined) shall disclose any
exceptions to the representations and warranties of Sellers contained in this
Agreement, which are not otherwise permitted or contemplated by the terms of
this Agreement, and which together with any claims by Buyer under this Agreement
would be sufficient to meet the threshold level set forth in Section 10.18.2(i),
then such disclosure shall be deemed a failure of a condition precedent.

 

4.4 Performance by Buyer. The performance and observance, in all material
respects, by Buyer of all agreements of this Agreement to be performed or
observed by Buyer prior to or on the Closing Date shall be a condition precedent
to Sellers’ obligation to sell the Project Assets.

 

4.5 Consents. Buyer’s obligation to purchase the Project Assets is conditioned
upon Sellers having obtained the “Consents” (as hereinafter defined), except for
(i) the consent to that certain Partial Assignment and Assumption (the “BCDC
Assignment”) of BCDC Permit No 5-00 (the “BCDC Permit”), by and between
FOCIL-MB, LLC, a Delaware limited liability company (“FOCIL-MB”) and COLP, and
(ii) the consent by “ARE” (as hereinafter defined) to the assignment of the “ARE
I Purchase Agreement” (as hereinafter defined) to Buyer.

 

4.6 Release of CLDC. Sellers’ obligation to sell the Project Assets is
conditioned upon the RDA having approved the form of the assignment, assumption
and release agreements with respect to the transfer of the Mission Bay Land.

 

4.7 Asset Specific Conditions. The conditions precedent (the “Asset Specific
Conditions”) to Buyer’s obligations to purchase each Project Asset, as set forth
on Exhibit 4.7-A, and Sellers’ obligation to sell each Project Asset as set
forth on Exhibit 4.7-B, are incorporated as part of this Agreement and shall be
given the same effect as any other condition precedent hereunder. Each party
shall use commercially reasonable efforts to comply with the Asset Specific
Conditions that are for the other party’s benefit as set forth on such exhibits.

 

4.8 Loans. CF Capital shall have funded to Buyer as of the Closing Date
$234,806,400 in accordance with the “CF Capital Loan Documents” (as hereinafter
defined) and CFC shall have funded $39,833,600 in accordance with the “CFC Loan
Documents” (as hereinafter defined).

 

24



--------------------------------------------------------------------------------

5. Closing Procedure.

 

5.1 The transactions contemplated herein shall be consummated (the “Closing”) on
the applicable “Closing Date” (as hereinafter defined) in accordance with the
Escrow Instructions and otherwise at a mutually satisfactory location.

 

5.1.1 Multiple Closings. As used herein, the “Closing Date” shall mean (i)
November 22, 2004 (the “First Closing Date”) in the case of the transfer of the
West Bluffs Assets, the Seller Alameda (Bayport) Assets and the Santa Fe Depot
Assets (but only if the Missing Santa Fe Depot Consent has been obtained),
subject to change as may be agreed upon by Sellers and Buyer, and (ii) November
23, 2004 (the “Second Closing Date”) in the case of the transfer of the Mission
Bay Assets, subject to change as may be agreed upon by Sellers and Buyer. For
purposes of this Agreement, the use of the defined term “Closing Date” shall be
deemed to refer to the date set forth in (i) above for all matters with respect
to the West Bluffs Assets, the Seller Alameda (Bayport) Assets and the Santa Fe
Depot Assets (but only if the Missing Santa Fe Depot Consent has been obtained)
and shall be deemed to refer to the date set forth in (ii) above for all matters
with respect to the Mission Bay Assets, including the deliveries to be made
pursuant to Section 5.2 and the prorations and adjustments to be made pursuant
to Section 5.4. The closing of the sale on the First Closing Date is herein
called the “First Closing”; and the closing of the sale on the Second Closing
Date is herein called the “Second Closing” and each such closing is referred to
as the “Closing”, as applicable. Notwithstanding anything to the contrary
herein, Buyer shall have no obligation to consummate the First Closing unless
Sellers have satisfied all of the conditions precedent set forth herein to
Buyer’s obligation to purchase all of the Project Assets.

 

5.1.2 Escrow. On or before 1:00 p.m. Pacific time on the Closing Date, the
parties shall deliver to the Title Company the following: (1) as more
particularly provided in the Escrow Instructions, duly executed and acknowledged
original grant deeds (each, a “Deed” and collectively, the “Deeds”) for the
Wholly-Owned Land, each such Deed in the form of Exhibit 5.1, (2) by each of
Buyer and each Applicable Seller, duly executed and acknowledged originals of
each of the agreements set forth on Schedule 5.1 (the “Recorded Agreements”),
and (3) by Buyer, the Closing Payment in immediately available federal funds. If
the Closing Payment is received on the Closing Date but after 1:00 p.m. Pacific
time, then the Closing Date shall be changed to the next business day. Such
deliveries shall be made pursuant to the escrow instructions (“Escrow
Instructions”) being executed concurrently herewith among Buyer, Sellers and
Title Company. The conditions to the closing of such escrow include the Title
Company’s receipt of the Closing Payment and a notice from each of Buyer and
Sellers authorizing Title Company to close the transactions as contemplated
herein (each of Buyer and Sellers being obligated to deliver such authorization
notice on the Closing Date as soon as it is reasonably satisfied that the other
party is in a position to deliver the items to be delivered by such other party
under Section 5.2 below).

 

25



--------------------------------------------------------------------------------

5.2 Delivery to Parties. Upon the satisfaction of the conditions set forth in
the Escrow Instructions, (x) the Deeds and the Recorded Agreements shall be
delivered to Buyer by Title Company’s depositing the same for recordation, (y)
the Closing Payment shall be delivered by Title Company to Sellers in accordance
with written instructions from Sellers, and (z) on the Closing Date, the
following items shall be delivered:

 

5.2.1 Sellers Deliveries. On or before the Closing Date, Sellers shall deliver
to Buyer the following:

 

(a) An assignment (the “Venture Assignment”) duly executed and acknowledged by
the Applicable Seller and consented to by the Non-Selling Member for the Alameda
(Bayport) Venture Interest, in the form of Exhibit 5.2.1(a);

 

(b) A separate bill of sale and assignment (each, a “Bill of Sale”) duly
executed and acknowledged by each Applicable Seller for the Wholly-Owned
Personal Property and Wholly-Owned Intangible Property with respect to each of
the Project Assets, each in the form of Exhibit 5.2.1(b);

 

(c) A certificate (the “Seller Closing Certificate”), in the form of Exhibit
5.2.1(c), duly executed by each Applicable Seller (i) updating the
representations and warranties contained in this Agreement to the Closing Date
and noting any changes thereto, and (ii) specifying (by dates, parties and
subject matter) all Continuing Contracts executed between the date of this
Agreement and the Closing Date;

 

(d) Certificates of “non foreign” status, in the form of Exhibit 5.2.1(d), duly
executed by each Seller and any required state withholding or non-foreign status
certificates (e.g., 593-W) to be duly executed by each Seller;

 

(e) A duly executed Development Agreement, dated as of the date hereof, by and
between Development Manager, COLP as guarantor and Buyer and each Buyer SPE
Affiliate (the “Development Agreement”), in the form of Exhibit 5.2.1(e);

 

(f) An assignment and assumption duly executed and acknowledged by each
Applicable Seller for each of the Seller Continuing Contracts, except to the
extent such contracts are part of the Recorded Agreements;

 

(g) Copies of all Consents received by Sellers on or before the Closing Date,
with originals of the same to be promptly delivered after Closing;

 

(h) Separate statements of documentary transfer tax for each of the Deeds, duly
executed by Sellers;

 

(i) To the extent they are then in Sellers’ possession, and have not theretofore
been delivered to Buyer: (1) any plans and specifications for the Improvements;
(2) all unexpired warranties and guarantees which Sellers have received in
connection with any work or services performed with respect to, or equipment
installed in, the Improvements; (3) all keys for the Improvements; and (4)
originals of all Continuing Contracts (or copies in the case of Venture
Continuing Contracts) and all correspondence and records relating to the
on-going operations and maintenance of the Land, including all documents of
Sellers relating to the Project Assets (which materials under this clause (i)
may be either delivered at Closing or left at the Applicable Seller’s local
management office for the applicable Project Asset, as described in the
Development Agreement, provided that Buyer has access to all such materials). In
addition, Sellers shall direct any property management company to deliver all
documents or other files of Sellers in such management company’s possession to
Buyer at the Closing, and to the extent that

 

26



--------------------------------------------------------------------------------

any of such documents are privileged or confidential, Sellers shall comply with
the requirements for confidential documents set forth in Section 4.2;

 

(j) Evidence reasonably satisfactory to Buyer and Title Company respecting the
due organization of each Seller and the due authorization and execution of this
Agreement and the documents required to be delivered hereunder by each Seller;
and

 

(k) Such additional documents as may be reasonably required by Buyer and Title
Company in order to consummate the transactions hereunder (provided the same do
not increase in any material respect the costs to, or liability or obligations
of, Sellers in a manner not otherwise provided for herein).

 

5.2.2 Buyer Deliveries. On or before the Closing Date, Buyer shall deliver to
Sellers the following:

 

(a) A separate Bill of Sale duly executed and acknowledged by Buyer for the
Wholly-Owned Personal Property and the Wholly-Owned Intangible Property with
respect to each of the Project Assets;

 

(b) A Venture Assignment for the Alameda (Bayport) Venture Interest, duly
executed and acknowledged by Buyer;

 

(c) A duly executed Development Agreement by Buyer and each Buyer SPE Affiliate;

 

(d) An assignment and assumption, duly executed and acknowledged by Buyer, for
each of the Seller Continuing Contracts, except to the extent such contracts are
part of the Recorded Agreements;

 

(e) Preliminary change of ownership forms, duly executed by Buyer;

 

(f) Evidence reasonably satisfactory to Sellers and Title Company respecting the
due organization of Buyer and its permitted designees and the due authorization
and execution of this Agreement and the documents required to be delivered
hereunder; and

 

(g) Such additional documents as may be reasonably required by Sellers and Title
Company in or to consummate the transactions hereunder (provided the same do not
increase in any material respect the costs to, or liability or obligations of,
Buyer in a manner not otherwise provided for herein).

 

5.3 Closing Costs. To the extent not paid directly by Buyer, Buyer shall deliver
to the Title Company at the First Closing a total of $4,000,000 (“Buyer’s Share
of Closing Costs”) in respect of all closing costs, including (i) all state,
county and city transfer taxes in connection with the sale and transfer of the
Project Assets to Buyer or one of its Affiliates, (ii) the title insurance costs
for the title insurance services and products obtained in connection with the
transfer of the Project Assets to Buyer or one of its Affiliates, including the

 

27



--------------------------------------------------------------------------------

10% additional premium for any binder and the costs of extended coverage and any
endorsements to the same, (iii) the costs of any endorsements obtained by
Sellers to remove Buyer’s title objections with respect to any of the Project
Assets, (iv) all escrow charges, (v) the costs to obtain new surveys or update
any existing surveys, (vi) all fees, costs or expenses in connection with
Buyer’s due diligence and the negotiation, documentation and closing of the
transactions contemplated by this Agreement, including all legal and consulting
costs, and (vii) any other closing costs, including any costs associated with
the deferred transfers contemplated by Section 1.3.3 and Section 1.5.3 (and the
costs payable in connection with the closings of the loans from CF Capital or
CFC and the subsequent loan closings for the deferred transfers contemplated by
Section 1.3.3 and Section 1.5.3, but excluding any loan points paid by Buyer to
CF Capital or CFC in connection therewith) (collectively, the costs set forth in
(i) through (vii), the “Closing Costs”). Such amount shall be used to pay the
Closing Costs and if the total amount of the Closing Costs exceeds Buyer’s Share
of Closing Costs, then Sellers shall pay any Closing Costs that remain unpaid.
If the Second Closing does not occur and the total amount of the Closing Costs
(excluding any legal costs of Sellers) is less than Buyer’s Share of the Closing
Costs, then Sellers shall promptly refund to Buyer the difference between the
actual amount of Closing Costs (excluding any legal costs of Sellers) and
Buyer’s Share of Closing Costs. Sellers and Buyer shall pay their respective
shares of prorations as hereinafter provided.

 

5.4 Prorations. Except as provided herein, there will be no prorations. The
following shall be prorated (i) on the Closing Date for the proration specified
in Section 5.4.1, and (ii) 60 days after the Closing Date, or such other date as
shall be mutually agreed upon by the parties in writing for the prorations
specified in each other subsection of this Section 5.4, between each Applicable
Seller, on the one hand, and Buyer, on the other, as of the Closing Date, on the
basis of the actual number of days elapsed during the applicable period (x)
before the Closing Date, and (y) on or after the Closing Date, except to the
extent taken into account in the Updated Pro Forma:

 

5.4.1 Real Property Taxes, Personal Property Taxes, Impositions and Other
Assessments. All real estate taxes and assessments (including any homeowner
association assessments) on each of the Wholly-Owned Land and the improvements
located thereon for the tax year (the “Current Tax Year”) in which the Closing
Date occurs shall be prorated (with the Applicable Seller and Buyer each being
responsible for a pro rata share of such taxes and assessments based upon the
number of days in such tax year occurring before the Closing Date, in the case
of the Applicable Seller, and on or after the Closing Date, in the case of
Buyer). Sellers shall be responsible for all taxes and assessments for any tax
year prior to the Current Tax Year. However, in no event shall the Applicable
Seller be charged with or be responsible for any increase in the taxes on the
Wholly-Owned Land and the improvements located thereon resulting from the sale
contemplated hereby or from any improvements made on or after the Closing. If
any assessments on the Wholly-Owned Land and the improvements located thereon
are payable in installments, then the installment for the current period shall
be prorated (with Buyer being allocated the obligation to pay any installments
due after the Closing Date).

 

5.4.2 Operating Expenses. All operating expenses with respect to the
Wholly-Owned Land and the improvements located thereon, including any utility
expenses, rental expenses, and costs under any service agreements (including
security and parking expenses) included as part of the Continuing Contracts (but
expressly not including any

 

28



--------------------------------------------------------------------------------

development or infrastructure costs which are addressed in Section 5.4.5) shall
be prorated as of the Closing Date. Buyer is not acquiring any of Sellers’
insurance or employees and, accordingly, these items shall not be prorated,
except that Buyer shall be added as an additional named insured to the
environmental insurance policies (each, an “Environmental Policy”, and
collectively, the “Environmental Policies”) set forth on Schedule 5.4.2. Sellers
shall exercise the existing right to renew the Environmental Policies, provided
that Buyer shall reimburse Sellers for the renewal premium. In the event of any
claim under an Environmental Policy, Buyer and Sellers shall reasonably
cooperate to ensure that the parties receive a full credit for any deductible
under such policy. Each party shall be obligated to pay for its own costs in
connection with any claim under an Environmental Policy, including any legal,
environmental or consulting costs, provided that the parties shall aggregate
their respective costs in order to meet the full amount of any deductible under
any such Environmental Policy.

 

5.4.3 Leases. Collected rents and other payments from the tenants under the
“Leases” (as hereinafter defined), shall be prorated between Sellers and Buyer
as of 11:59 P.M. on the day prior to the Closing Date. Delinquent (or payable
but unpaid) rent and other payments from the tenants under the Leases as of the
Closing Date shall not be prorated, provided that if any tenant is in arrears in
the payment of rent or other fixed charges, any payments on account of rent or
such other fixed charges received by Buyer from such tenant after the Closing
Date shall be applied first to rent and other charges due for the month in which
such payments are received and then to preceding months for which such rent and
other charges are in arrears (always to the most recent first). If, following
the Closing Date, Sellers receive any payments applicable to the period
commencing on the Closing Date, Sellers shall immediately pay such amounts to
Buyer. If any payments of rent or other fixed charges received by Sellers or
Buyer on or after the Closing Date are payable to the other party by reason of
this allocation, the appropriate sum shall be promptly paid to the other party.
Percentage rents and other variable charges under the Leases, such as payments
for real estate taxes and other expenses, which are not fixed in amount, shall
be adjusted when and as received based upon the number of days in the payment
period that each party owned the subject Land and the Improvements. Buyer shall
use commercially reasonable efforts to collect any rent and other charges in
arrears, but shall be under no obligation to commence any actions or proceedings
with respect thereto. Any security deposits or advance payments of rent held by
Sellers under the Leases at Closing shall be paid over to Buyer on the Closing
Date or credited against the Closing Payment.

 

5.4.4 Litigation. “Legal Costs” (as hereinafter defined) applicable to the
“Assumed Litigation” (as hereinafter defined) shall be prorated as of November
1, 2004.

 

5.4.5 Infrastructure Costs. The costs owed under any Continuing Contract
constituting a construction contract, architect agreement or similar document
relating to infrastructure work shall be prorated between Sellers and Buyer as
set forth in Section 5.4.7. The Applicable Seller hereby represents and warrants
to Buyer that Seller has made a good faith attempt to list on Schedule 5.4.5 all
such costs paid to the Closing Date, and the parties shall be entitled to
correct such schedule to the extent it is in error so that the Updated Proforma
accurately reflects such costs. Buyer shall reimburse Sellers for any costs
reflected in the Updated Pro Forma as a cost to Buyer but which Sellers have
paid prior to the Closing Date and Sellers shall reimburse Buyer for any costs
reflected in the Updated Pro Forma as having been paid by Sellers prior to the
Closing Date but which Buyer pays.

 

29



--------------------------------------------------------------------------------

5.4.6 Certain Deposits.

 

(a) Any deposits or security held at Closing by Sellers or in escrow under the
ARE Purchase Agreements or any other Existing Sale Agreement to secure the
performance of certain construction obligations (and the payment of penalties in
the event of a default of such obligations) of the buyers under such Existing
Sale Agreements shall be assigned or credited to Buyer on the Closing Date.

 

(b) Any purchase price deposits held at Closing by Sellers under the Existing
Sale Agreements shall be retained by Sellers, provided that Sellers shall be
obligated to return the same, if required, in accordance with the terms of the
applicable Existing Sale Agreement.

 

(c) Pursuant to the “ARE II Purchase Agreement” (as hereinafter defined), the
“Settlement Security” (as defined in the ARE II Purchase Agreement) is, as of
the Closing, being held in escrow pending the negotiation of a settlement
agreement with respect to certain environmental matters. CLDC is retaining all
rights and is retaining (and shall timely perform) all obligations with respect
to Section 27 of the ARE II Purchase Agreement, including the right to any
distribution of the Settlement Security when and if released from escrow. Buyer
agrees to reasonably cooperate with CLDC to amend the ARE II Purchase Agreement
with respect to the Settlement Security, provided that such amendment does not
create any cost, expense or liability to Buyer.

 

5.4.7 Adjustments. The prorations and payments shall be made on the basis of a
written statement mutually agreed upon by Buyer and Sellers on or before the
Closing Date. Any item which cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and reprorated when the information is available. In
the event any prorations or apportionments made under this Section 5.4 shall
prove to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same. Additionally, the parties contemplate that a
post-closing true-up process will occur within a reasonable time after the
Closing Date, but in no event later than six months after Closing, to make any
correction required under Sections 5.4.4, 5.4.5 and 5.4.6 and to correct any
costs, expenses or reimbursements (including the “Base Development Fee” [as
defined in the Development Agreement] for activities between November 1, 2004
and the First Closing Date) incorrectly accounted for, or not accounted for, on
the Updated Pro Forma to the extent that any projections set forth in the
Updated Pro Forma for receipts and costs or expenses during the period between
November 1, 2004 and the Closing Date are different in amount or timing from the
actual receipts received or costs or expenses incurred. In addition to
adjustments for infrastructure costs pursuant to Section 5.4.5, post-closing
adjustments under this Section 5.4.7 will also reconcile actual cash
expenditures and receipts relative to the Updated Pro-Forma for the Alameda
(Bayport) Venture, including capital expenditures and receipts under the Alameda
Shortfall Note. The adjustments under this Section 5.4.7 are intended to compare
the actual timing and amounts of cash receipts and disbursements for the Project
Assets relative to the Updated Proforma and will not include changes or
modifications to the underwriting assumptions or budgets applicable to the
Project Assets used in calculating the Purchase Price. For example, if an
infrastructure cost item was reflected to be paid by Buyer pursuant to the
Updated Proforma and such amount was actually paid by Seller prior to the
Closing Date, then

 

30



--------------------------------------------------------------------------------

Buyer shall reimburse Seller for such cost. Likewise, if the Updated Proforma
included cash receipts for infrastructure reimbursements and such reimbursement
was received by Seller prior to the Closing Date, Seller shall reimburse Buyer
for such amount. However, if there is an increase or decrease in any budget
applicable to the Project Assets for any expenditure or reimbursement after the
Closing Date, other than for a true-up for actual cash disbursements or
receipts, there will be no adjustment for such item under this Section 5.4.7. If
either party requests an adjustment pursuant to this Section 5.4.7, the parties
shall promptly make any required adjustments, however, the initial adjustments
following Closing will be reconciled between Seller and Buyer with an initial
adjustment payment reflecting all cumulative adjustments made 60 days after the
Closing. The obligations of Sellers and Buyer under this Section 5.4.7 shall
survive for a period of six months after the Closing and thereafter as to any
written request for an adjustment made during such period.

 

5.5 Certain Post-Closing Obligations.

 

5.5.1 Mission Bay NOC Letter of Credit.

 

(a) Mission Bay NOC L/C Documents. Bank of America, N.A., a national banking
association (the “Mission Bay NOC Issuer”) has issued that certain letter of
credit (the “Mission Bay NOC Letter of Credit”), initially dated June 19, 2001
and in the face amount of $16,761,445, as amended on October 23, 2002 to
increase the face amount to $40,486,580, pursuant to Section 5.06 of that
certain indenture of trust (the “Mission Bay NOC Trust Indenture”) captioned
“Indenture of Trust”, dated as of June 1, 2001, between the RDA and Wells Fargo
Bank, National Association, as amended by that certain First Supplemental
Indenture of Trust dated as of October 1, 2002. Wells Fargo Bank, as trustee
under the Mission Bay NOC Trust Indenture, is the beneficiary of the Mission Bay
NOC Letter of Credit. In connection with the Mission Bay NOC Letter of Credit,
the following documents have been entered into (such documents, together with
the Mission Bay NOC Letter of Credit and the Mission Bay NOC Trust Indenture
being herein called the “Mission Bay NOC L/C Documents”): (i) that certain
agreement captioned “Reimbursement Agreement”, dated as of June 1, 2001, between
Catellus Urban Development Corporation, a Delaware corporation (“CUDC”) and Bank
of America, N.A., as amended by that certain Modification of Reimbursement
Agreement and Payment Guaranty dated as of October 8, 2002; and (ii) that
certain guaranty captioned “Payment Guaranty”, dated as of June 1, 2001, between
CDC and Bank of America, N.A., as amended by that certain First Modification to
Payment Guaranty dated as of December 7, 2001 and by that certain Modification
of Reimbursement Agreement and Payment Guaranty, dated as of October 8, 2002 and
as affirmed by that certain Guaranty Assumption and Affirmation Agreement, dated
as of December 31, 2003, by COLP in favor of Bank of America, N.A. and CUDC

 

(b) Mission Bay L/C Continuing Obligations. Buyer is not assuming the
obligations under the Mission Bay NOC L/C Documents, provided that Buyer shall
cause to be paid (i) any special assessment or tax imposed by Community
Facilities District No. 4 (Mission Bay North Public Improvements) upon property
owned by it pursuant to any valid ordinance, resolution, order or rule of the
RDA establishing such District, levying a special assessment or tax within such
District or otherwise requiring payment of a special assessment or tax, and (ii)
upon the later to occur of (x) 10 days after Sellers’ request (with a copy of
the bill)

 

31



--------------------------------------------------------------------------------

and (y) the due date, the then current quarterly bill received by Seller for the
annual fee to the Mission Bay NOC Issuer in respect of the Mission Bay NOC
Letter of Credit. CUDC shall cause all obligations under the Mission Bay NOC
Trust Indenture relating to the Mission Bay NOC Letter of Credit (including
Section 5.06 thereof) and the other Mission Bay NOC L/C Documents to be timely
satisfied, and without limitation on the foregoing, shall cause the Mission Bay
NOC Letter of Credit to be maintained in full force and effect as long as
required under the Mission Bay NOC L/C Documents.

 

5.5.2 Bonds. The Applicable Seller shall cause each of the bonds (the “Retained
Bonds”) set forth on Schedule 5.5.2 to be maintained in full force and effect
from and after the Closing Date and shall perform all obligations with respect
thereto relating to the period prior to Closing, including any corrective
infrastructure work under the Retained Bonds to infrastructure work initially
undertaken by the Applicable Seller prior to the Closing Date. Buyer shall pay
the bond issuer’s fees and costs associated with the Retained Bonds from and
after the Closing and Buyer shall indemnify the Seller Indemnified Parties, and
each of them, as provided in Section 10.19.2. Buyer shall cooperate with the
Applicable Seller in obtaining a release of Seller from any Retained Bond for
ongoing infrastructure work for the Project Assets, provided that the Applicable
Seller shall pay any additional costs (including additional bond premiums)
incurred by Buyer in replacing any such Retained Bond. If at any time after the
Closing Date, any Retained Bond is required to be re-issued or extended, the
parties shall use commercially reasonable efforts to cause the issuer of such
Retained Bond to release the Applicable Seller from such bond and to allow Buyer
to replace the Applicable Seller thereunder, but only if the cost to Buyer to
replace the Applicable Seller is not proportionately greater (based on the
relative amounts of the bonds) than the cost to Buyer with respect to bonds to
be obtained by Buyer for infrastructure work first commencing after the Closing.
If the Applicable Seller is not released from such Retained Bond at such point,
the Applicable Seller shall cause such bond to be reissued as reasonably
requested by the issuer thereof and the same shall be deemed to constitute a
Retained Bond. Any other bonds required to be obtained from and after the
Closing Date for work on the Project Assets to be undertaken at such time, shall
be the sole and exclusive obligation of Buyer. In the event any Reimbursement
and Payment Rights are available for public infrastructure work with respect to
the Mission Bay Development Area (after all public infrastructure work, other
than “Seller Corrective Work” [as hereinafter defined], giving rise to a
Reimbursement and Payment Right has been completed, paid for, and reimbursed
through Reimbursement and Payment Rights available with respect to public
infrastructure work at the Mission Bay Development Area) to reimburse the
Applicable Seller for Seller Corrective Work done by the Applicable Seller, then
the Applicable Seller shall be entitled to request reimbursement with respect to
such Seller Corrective Work and Buyer shall cooperate with Seller (without cost
or liability to Buyer) to effectuate such reimbursement. “Seller Corrective
Work” means corrective public infrastructure work at the Mission Bay Development
Area relating the period prior to Closing, but completed and paid for by Seller
after the Closing. The City of San Francisco has requested that Sellers raise
that certain segment of Third Street located within the Mission Bay Development
Area adjacent to that certain real property commonly known as Parcel 10 to match
the elevation of Parcel 10. It is understood that Sellers shall have no
obligation to undertake such work on Third Street and if Buyer, in its sole and
absolute discretion, decides to undertake such work, the cost will be borne by
Buyer.

 

32



--------------------------------------------------------------------------------

5.5.3 Role of Alameda Master Developer.

 

(a) Alameda Master Developer Documents. CDC and The Community Improvement
Commission of the City of Alameda, a public body corporate and politic (the
“CIC”), entered into that certain Disposition and Development Agreement dated as
of June 16, 2000, and recorded in the Official Records of Alameda County on July
21, 2000, as Series No. 2000216842, as amended by (i) the First Amendment to
Disposition and Development Agreement dated as of December 18, 2001, and
recorded in the Official Records of Alameda County on April 25, 2003, as Series
No. 2003242611, (ii) the Second Amendment to Disposition and Development
Agreement dated as of April 2, 2003, and recorded in the Official Records of
Alameda County on April 25, 2003, as Series No. 2003242612, (iii) the Third
Amendment to Disposition and Development Agreement dated as of November 19,
2003, and recorded in the Official Records of Alameda County on December 1,
2003, as Series No. 2003701894, and (iv) the Assumption Agreement by and between
CDC and CRG dated as of June 26, 2003, recorded in the Official Records of
Alameda County on June 26, 2003, as Series No. 2003372953 assigning to CRG the
entire “Residential Project” (as defined in the DDA) and all of CDC’s rights and
obligations as “Developer” (as defined in the DDA) with respect to the
Residential Project (collectively, the “DDA”). In addition, CDC entered into
that certain Development Agreement dated as of June 26, 2000, by and between CDC
and the City of Alameda, a municipal corporation (the “City of Alameda”),
recorded in the Official Records of Alameda County on July 21, 2000, as Series
No. 2000216843, as amended by (a) the First Amendment to the Development
Agreement dated December 19, 2001, recorded in the Official Records of Alameda
County on May 20, 2004, as Series No. 2004224473, (b) the Second Amendment to
the Development Agreement dated May 5, 2004, recorded in the Official Records of
Alameda County on May 26, 2004, as Series N2004224476, and (c) the Partial
Assignment and Assumption Agreements by and between CDC and CRG dated June 26,
2003, recorded in the Official Records of Alameda County on December 22, 2003,
as Series No. 2003734476 related to Phase 1, Block B, and dated June 16, 2003,
recorded December 16, 2003, Series No. 2003727956 related to Phase 1, Block C
(collectively (a) through (c), the “DA”, and together with the DDA, the “Master
Developer Documents”).

 

(b) Continuing Alameda Master Developer Obligations. Both the DDA and DA include
certain rights and obligations for the “Master Developer” (as defined in the
DDA). Although the Residential Project was assigned to CRG, COLP has not
assigned, and therefore retains, the role of Master Developer under the Master
Developer Documents. Buyer is not assuming any of the obligations of the Master
Developer. As it relates in any way to the Residential Project, COLP shall cause
the Master Development Documents to be maintained in full force and effect and
shall cause all obligations of the Master Developer under the Master Developer
Documents to be timely satisfied, and, from and after the Closing Date, shall
not exercise any right as Master Developer under the Master Developer Documents
without Buyer’s prior consent. Buyer agrees to cooperate and timely provide any
information reasonably requested by COLP to perform its obligations as Master
Developer under the Master Developer Documents.

 

5.5.4 Alameda Construction Reimbursement.

 

(a) Alameda Construction Reimbursement Agreement. Pursuant to Section 6.1.3 of
the DDA, Catellus Construction Corporation, a Delaware corporation (“CCC”),
entered into that certain Construction Reimbursement Agreement dated as

 

33



--------------------------------------------------------------------------------

of August 21, 2001 by and among CCC, the City of Alameda and the CIC, as amended
by that certain First Amendment to Construction Reimbursement Agreement dated as
of June 25, 2003, that certain Second Amendment to Construction Reimbursement
Agreement dated as of August 28, 2003 and that certain Third Amendment to
Construction Reimbursement Agreement dated as of August 31, 2004 (collectively,
the “Construction Reimbursement Agreement”). The Construction Reimbursement
Agreement requires CCC to perform the “Demolition” (as defined in the DDA) and
to design and construct the “Residential Backbone Infrastructure” (as defined in
the DDA). CIC pays CCC for costs incurred in connection with the Demolition and
the construction of the Residential Backbone Infrastructure out of funds, among
other sources, received from a $28,800,000 loan from CFC to CIC, which loan is
evidenced by a note in such face amount between such parties dated April 4, 2003
(the “Alameda Shortfall Note”) and secured by a Deed of Trust dated April 22,
2003 and recorded on May 5, 2003 as Doc. No. 2003261373 (the “Alameda Shortfall
Deed of Trust”).

 

(b) Alameda Construction Reimbursement Continuing Obligations. The Applicable
Seller is assigning, and Buyer is acquiring the Alameda Shortfall Note and the
Alameda Shortfall Deed of Trust; however, Buyer is not assuming any of the
obligations under the Construction Reimbursement Agreement. CCC is retaining all
obligations under the Construction Reimbursement Agreement, and shall perform
all of its obligations under the Construction Reimbursement Agreement and shall
cause the Construction Reimbursement Agreement to be maintained in full force
and effect, provided, however, that CCC shall not be in breach of this Agreement
solely by reason of the failure to perform any obligation under this sentence to
the extent such failure is caused by Buyer’s failure to furnish to CIC the funds
Buyer is required to fund under this Section 5.5.4(b) within a reasonable time
after such funds are requested by CCC in accordance with this Section 5.5.4(b),
so long as such failure to furnish such funds is not attributable to CCC’s
failure to promptly request the same. CCC covenants to (i) promptly notify Buyer
in the event of a default by either the City of Alameda or CIC under the
Construction Reimbursement Agreement, (ii) confer with Buyer and allow Buyer to
comment upon any proposed design for the Residential Backbone Infrastructure,
(iii) incorporate all Buyer requests approved by CCC into the proposed design
for the Residential Backbone Infrastructure, which approval shall not be
unreasonably withheld, and (iv) obtain Buyer’s written approval prior to
entering into any construction contracts, and any modifications thereto
(including amendments and change orders), that would be funded pursuant to the
Alameda Shortfall Note. If Buyer has approved, in its sole discretion, any
construction contract pursuant to (iv) in the previous sentence, Buyer shall
cause the same to be funded subject to the funding requirements set forth on
Schedule 5.5.4.

 

5.5.5 Amendment of ARE Purchase Agreements. At CLDC’s request in its sole
discretion and on any terms that CLDC desires, Buyer will amend (i) that certain
Agreement of Purchase and Sale and Joint Escrow Instructions, dated as of
September 24, 2004 (as so amended, the “ARE II Purchase Agreement”) by and
between CLDC and ARE-San Francisco No. 16, LLC, a Delaware limited liability
company (“ARE II”), as amended by that certain First Amendment to Agreement of
Purchase and Sale and Joint Escrow Instructions, dated as of October 1, 2004,
and (ii) that certain Agreement of Purchase and Sale and Joint Escrow
Instructions, dated as of July 29, 2004 (as so amended, the “ARE I Purchase
Agreement” and together with the ARE II Purchase Agreement, the “ARE Purchase
Agreements”), by and between CLDC and ARE-San Francisco No. 15, LLC, a Delaware
limited

 

34



--------------------------------------------------------------------------------

liability company (“ARE I”, and together with ARE II and Alexandria, “ARE”),
***. In addition, at CLDC’s request, Buyer shall approve a change to the ARE III
Basic Terms, or amend any agreement entered into with ARE pursuant to the ARE
III Basic Terms, to provide that ARE has ***. However, Buyer shall be entitled
to (and CLDC shall immediately deliver to Buyer) the consideration, if any,
received from ARE in respect of any such approvals or amendments, and Buyer
shall have no obligation to comply with the provisions of this Section 5.5.5:
(a) if any requested amendment or approval would create any cost, expense or
liability to Buyer (provided that the ***, and the agreement, if any, entered
into with Alexandria in accordance with the ARE III Basic Terms prior to the
Alexandria Outside Date.

 

5.5.6 Mission Bay South-of-Channel Parking Garage.

 

(a) GAP Lease. Mission Bay S26a/S28, LLC, a Delaware limited liability company
(“MB26/28”) is a party to that certain lease captioned “MISSION BAY OFFICE
LEASE”, dated November 22, 2000, between MB26/28 (as successor-in-interest to
CDC), as landlord, and The GAP, Inc. (“GAP”), as tenant, as amended by
amendments dated May 31, 2000 and August 15, 2002 (as so amended, the “GAP
Lease”), under which MB26/28 leases to GAP the entire six-story building located
on that certain parcel of land (“Lot 28”) within the Mission Bay Development
Area commonly known as Parcel 28. MB26/28 has informed Buyer that, under the GAP
Lease (and other agreements between MB26/28 and GAP), MB26/28 is obligated to
provide parking to GAP (the “GAP Parking”), which is currently being provided on
that certain parcel of land (“Lot 30”) within the Mission Bay Development Area
commonly known as Parcel 30.

 

(b) ARE II Purchase Agreement. Lot 30 is part of the property acquired by ARE II
pursuant to the ARE II Purchase Agreement. Pursuant to Section 32.19 of the ARE
II Purchase Agreement, ARE II has the right to cause CLDC to remove the GAP
Parking off of Lot 30 by giving CLDC written notice of such election (the
“Parking Election”) at any time after ARE II submits to the RDA the basic
concept design and schematic design documents for the proposed development on
Lot 30. If ARE II makes the Parking Election, CLDC is required to cause the GAP
Parking to be removed within 24 months after such written notice. CLDC shall
promptly inform Buyer of its receipt of the Parking Election from ARE II.

 

(c) Encumbrance of Alexandria III Lots. Sellers have encumbered the Alexandria
III Lots with a document (the “Parking Declaration”) captioned “DECLARATION OF
ACCESS AND PARKING COVENANTS”, dated October 29, 2004, in connection with
Sellers’ obligation to provide temporary surface parking to accommodate the GAP
Parking. Buyer, or any subsequent owner of the Alexandria III Lots other than
Alexandria, (x) shall have the right, upon 24 months written notice (which
notice can only be given after June 30, 2005), to cause Sellers to terminate,
release and discharge of record the Parking Declaration (and any other
encumbrance or agreement relating to parking) and (y) concurrently with the
delivery of such notice, shall grant to the owner of Lot 28 (the “Lot 28 Owner”)
an easement (at no cost to the Lot 28 Owner other than real estate taxes,
insurance and indemnification) providing access to the Lot 28 Owner to construct
a “Parking Facility” (as hereinafter defined) on the “Garage Parcel” (as
hereinafter defined) on terms consistent with subsection (d) below. If such
notice is given and such easement granted, Sellers shall cause the Parking
Declaration (and any such other encumbrance) to be terminated, released and
discharged

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

35



--------------------------------------------------------------------------------

of record (and such parking to be removed from the Alexandria III Lots) within
such 24-month period. During the period commencing on the earlier of (x) the
preparation (grading, paving or construction) or use of any of the Alexandria
III Lots for parking (including commencement of paving of a surface lot or
construction of the Parking Facility), and (y) *** months after the date of the
Parking Election, Sellers shall cause to be paid to Buyer $*** per year (*** per
month in advance on the first day of each month with a partial month prorated
accordingly) during the portion of such period during which any of the
Alexandria III Lots are actually being used to surface park automobiles, and ***
per year (*** per month in advance on the first day of each month with a partial
month prorated accordingly) during the portion of such period when automobiles
are not actually being surface parked on the Alexandria III Lots. Sellers shall
be solely responsible for the paving, maintenance, security and other operations
of the portions of the Alexandria III Lots that are encumbered by the Parking
Declaration (or any other encumbrance) when the same are being used or prepared
for parking, but Sellers may deduct their security costs from the payments
described above. Sellers shall indemnify, defend and hold the Buyer Indemnified
Parties, and each of them, harmless from and against all third party claims,
losses, liabilities, damages, costs and expenses (including attorneys’ fees,
witness fees and court costs) incurred by Buyer in connection with the use of
the Alexandria III Lots under the Parking Declaration (or any such other
encumbrance).

 

(d) Construction of Garage. It is currently contemplated that a parking facility
(the “Parking Facility”) on those certain parcels of land (collectively, the
“Garage Parcel”) within the Mission Bay Development Area commonly known as
Parcel 27-2 and Parcel 27-3 will be constructed to accommodate the parking
requirements for Lot 28 and that certain parcel of land (“Lot 26a”) located
within the Mission Bay Development Area commonly known as Lot 26a. Each of the
Lot 28 Owner and the owner of Lot 26a (the “Lot 26a Owner”) shall have the right
to cause the commencement of construction of the Parking Facility upon written
notice to the other, provided that neither the Lot 26a Owner nor the Lot 28
Owner may give notice to commence construction of the Parking Facility prior to
November 1, 2007 (except that the Lot 28 Owner may provide such notice upon its
receipt of the Parking Election from ARE II and the Lot 26a Owner may provide
such notice if ***) or after the other has given such notice. If the Lot 28
Owner provides notice indicating its intention to commence construction of the
Parking Facility, then the costs of constructing the same shall be the sole and
exclusive obligation of the Lot 28 Owner until October 31, 2007. In addition,
the Lot 28 Owner shall pay all operating expenses with respect to the Garage
Parcel, including insurance and real property taxes, for the period up to and
including October 31, 2007, and the Lot 26a Owner shall have no obligation to
reimburse the Lot 28 Owner with respect to the same for such period (except for
its share of the insurance and real property taxes during construction which are
included in the Parking Facility Total Costs, as hereinafter provided); and from
and after November 1, 2007, such operating expenses shall be allocated based
upon allocable spaces in the Parking Facility (the parking space allocation
shall be one space per each 1,000 square feet of gross floor area regardless of
whether or not used). On November 1, 2007, the Lot 26a Owner shall reimburse the
Lot 28 Owner for the Lot 26a pro rata share of the Parking Facility Total Costs
expended by the Lot 28 Owner up to and including October 31, 2007 and
substantiated to the reasonable satisfaction of the Lot 26a Owner. After
November 1, 2007, the Lot 26a Owner shall be obligated to contribute, as further
costs are spent and substantiated by the Lot 28 Owner, the Lot 26a pro rata
portion of the remaining Parking Facility Total Costs. The Lot 26a pro rata
portion of Parking Facility Total Costs for the Lot 26a Owner shall equal the
ratio of the allocable spaces

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

36



--------------------------------------------------------------------------------

to Lot 26a to the total spaces in the Parking Facility. If, after November 1,
2007 and prior to the Lot 28 Owner giving notice, the Lot 26a Owner provides
notice indicating its intention to commence construction of the Parking
Facility, then (i) the Lot 28 Owner shall be required to contribute, as such
costs are spent by the Lot 26a Owner, its pro rata portion of Parking Facility
Total Costs starting from the first day such costs are expended and
substantiated by the Lot 26a Owner, and (ii) at Buyer’s election, the
construction of the Parking Facility shall be undertaken by the Development
Manager pursuant to the Development Agreement in consideration of the “Parking
Facility Development Fee” (as hereinafter defined), and, notwithstanding
anything to the contrary in the Development Agreement, no other fees shall be
payable to Development Manager for the same under the Development Agreement.
Buyer shall have the right to include a retail component to the Parking Facility
provided that Buyer pays all costs associated with the retail component of the
Parking Facility; and in such event, Buyer shall be entitled to all revenue from
such retail component.

 

(i) Requirements of Parking Facility. The Parking Facility shall be built on the
Garage Parcel to accommodate no less than one parking space per thousand square
feet of gross floor area allocated to Lot 26a (which shall be deemed to be
331,000 until the RDA has issued the final building permit for Lot 26a) and Lot
28 (which is 314,000) combined, and the party constructing the same shall use
commercially reasonable efforts to cause the same to be constructed in a good
and workmanlike manner and in accordance with Applicable Laws. In addition, it
is contemplated that a second parking facility (the “Second Parking Facility”)
may be constructed upon the Garage Parcel to accommodate the parking
requirements of the Alexandria III Lots. The design of the Parking Facility
shall require the approval of the owner of the Alexandria III Lots and the Lot
26a Owner, which approval shall not be unreasonably withheld, and the owner of
the Alexandria III Lots shall also have the right to approve the size of the
Parking Facility in order to ensure that there is adequate room on the Garage
Parcel to construct the Second Parking Facility at a rate of 1 space per 1,000
square feet of gross floor area for the Alexandria III Lots. Except as otherwise
agreed in writing by Buyer, the Parking Facility shall be sized to accommodate
the parking needs of Lot 28 and Lot 26a based on no more than 1 space per 1,000
square feet of gross floor area and shall utilize as little land as reasonably
possible. The construction of the Parking Facility is subject to the approval of
the RDA and the maximum spaces constructed within such Parking Facility shall be
regulated by the RDA. Without limitation on the other restrictions contained
herein, the Parking Facility shall be limited by the maximum amount of spaces
permitted by the RDA for the Parking Facility. In the event it is necessary to
construct a larger single parking facility to accommodate all of the parking
allocated to the Alexandria III Lots, Lot 26a and Lot 28, instead of two
separate parking facilities, the parties shall use good faith efforts to agree
upon the size, design, location, construction, ownership and operation of the
same. If the parties agree to build a single parking facility to accommodate all
of such lots, the costs of building the same shall be shared pro rata among the
owners of such lots equal to the ratio of the number of parking spaces allocated
to each such lot to the total number of parking spaces in such parking facility
and commencing on November 1, 2007, the Lot 26a Owner shall reimburse the
builder of such parking facility for the Lot 26a pro rata share of the Parking
Facility Total Costs expended on such parking facility up to and including
October 31, 2007 and substantiated to the reasonable satisfaction of the Lot 26a
Owner.

 

37



--------------------------------------------------------------------------------

(ii) Structure. Buyer and Sellers shall consider in good faith the alternative
structures that may be utilized to carry out the intent of this Section 5.5.6
(including whether to utilize a ground lease, parking license, condominium
declaration or otherwise) and provided that such structure shall allow for the
permanent placement of the Parking Facility and, if needed, the Second Parking
Facility on the Garage Parcel.

 

(iii) Documentation. Promptly upon Buyer’s or Sellers’ request, the parties
shall prepare (and Buyer and Sellers shall execute and, if requested by Buyer or
Sellers, record) documentation reasonably satisfactory to Buyer and Sellers that
effectuates the provisions of this Section 5.5.6 (and Sellers shall ensure that
no consent of Alexandria or GAP is required to proceed in accordance with this
Section 5.5.6 or if required, obtain such consent at Sellers’ sole cost and
expense). CLDC shall cause the Lot 28 Owner to comply with the obligations of
the Lot 28 Owner stated in this Section 5.5.6.

 

(iv) Potential Sales. Buyer shall have no responsibility for any obligations of
the Lot 26a Owner under this Section 5.5.6 *** or any of the obligations of the
owner of the Alexandria III Lots under this Section 5.5.6 in the event the
Alexandria III Lots are sold to Alexandria. If Lot 26a or the Alexandria III
Lots are sold to any party other than *** or Alexandria, respectively, Buyer
will be bound by this Section 5.5.6 but shall have the right to assign its
rights and obligations under this Section 5.5.6 to the subsequent owner of Lot
26a or the Alexandria III Lots, respectively. Buyer shall be released from its
obligations under this Section 5.5.6 upon obtaining the approval of Sellers,
which shall not be unreasonably withheld.

 

5.5.7 *** Purchase Option. The Applicable Seller is in the process of
negotiating a purchase option (the ***) ***. Buyer is acquiring *** pursuant to
and subject to this Agreement. At the Applicable Seller’s request, Buyer shall
enter into, and assume the obligations of the Option or under, an option
agreement (***) in favor of ***, provided (x) such option agreement includes the
*** and any different or additional terms in such Option Agreement are approved
by Buyer (which approval shall not be unreasonably withheld for terms that do
not reduce or defer the consideration to be received by Buyer or increase, in
any material respect, the obligations or liabilities of Buyer as set forth in
the ***), (y) the *** must be exercised by (and the exercise date may not be
extended beyond) ***, and (z) the closing of the sale of *** in the event ***
occurs no later than (and is not permitted to be extended beyond) ***.

 

5.5.8 BCDC Permit. Promptly after the Closing, COLP shall cause (at COLP’s sole
cost and expense) the BCDC Permit to be assigned to Buyer and shall have
obtained all consents with respect to the same. The assignment shall be in the
form of the BCDC Assignment, and COLP shall not amend the form of the BCDC
Assignment without Buyer’s prior written approval.

 

5.5.9 Certain Litigation Matters. As of the Closing Date, Buyer shall take
responsibility for, and shall have control over, the post-closing administration
of the litigation (the “Assumed Litigation”) set forth on Schedule 5.5.9,
including the responsibility to pay all Legal Costs associated therewith to the
extent allocable to the period after the Closing. Sellers shall remain
responsible for, and shall retain control over, any other litigation matter,
including matters in mediation or arbitration, relating to the Project Assets
whether or not set

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

38



--------------------------------------------------------------------------------

forth on the Disclosure Schedule (the “Retained Litigation”), provided that
Sellers shall (i) keep Buyer regularly informed of the status of the Retained
Litigation, including providing Buyer with prompt written notice of any material
matters pertaining to the Retained Litigation, and (ii) consult with Buyer and
obtain Buyer’s approval prior to changing outside counsel handling the Retained
Litigation, settling or otherwise disposing of or materially modifying the
Retained Litigation, or making any decision that is reasonably likely to have a
material impact on any of the Project Assets; provided, further, that Sellers
shall have no obligation under subsections (i) and (ii) above in this sentence
for any Retained Litigation personal to Sellers which will not affect Buyer, its
Affiliates or the Project Assets.

 

5.5.10 Avalon Ground Lease. As used herein, the “Avalon Ground Leases” means (i)
that certain Amended and Restated Ground Lease, dated April 9, 2003, by and
between CDC as “Landlord” and AVALONBAY COMMUNITIES INC., a Maryland corporation
(“Avalon”) as “Tenant”, with respect to that certain real property located
within the Mission Bay Development Area and commonly known as N3-1, and (ii)
that certain Ground Lease, dated March 31, 2000, as amended by that First
Amendment to Ground Lease, dated May 11, 2000, and further amended by that
Second Amendment to Ground Lease, dated April 9, 2001, each by and between CDC
as “Landlord” and Avalon as “Tenant”, with respect to that certain real property
located within the Mission Bay Development Area and commonly known as N2-3.
Buyer is assuming the obligations of the landlord under the Avalon Ground Leases
with respect to the “Required Infrastructure” (as defined in each of the Avalon
Ground Leases).

 

5.5.11 Post-Closing Assignment of Certain UCSF Agreements. CLDC is a party to
that certain agreement (the “Contribution Agreement”) captioned “AGREEMENT FOR
CONTRIBUTION OF REAL PROPERTY”, dated September 24, 1997, by and between CDC and
Regents, as amended by those certain amendments dated June 11, 1998, October 16,
1998, and June 24, 1999, and as assigned by COLP (the successor by merger to
CDC) to CLDC by that certain assignment dated December 31, 2003. Promptly after
the conveyance to Regents of the “Second Contribution Parcel” (as defined in the
Contribution Agreement) pursuant to the Contribution Agreement, CLDC shall cause
(at CLDC’s sole cost and expense) to be assigned to Buyer, and Buyer shall
assume, the Contribution Agreement and each of the following agreements to be
entered into in accordance therewith: (i) the UCSF Master Lease, (ii) the
Reimbursement Agreement For Out of Phase Infrastructure (Blocks 17, 20 and 23)
(“Reimbursement Agreement”), (iii) the License Agreement (Portions of Parcels
P13 and P17 and Block 39, (iv) the Reciprocal Construction License Agreement
(collectively, the “UCSF Contribution Agreements”), and (v) those certain leases
and licenses set forth on Schedule 5.5.11. The form of such assignment and the
forms of such UCSF Contribution Agreements shall be reasonably satisfactory to
Buyer. CLDC shall (x) give Buyer advance notice of the anticipated date that the
Second Contribution Parcel is to be conveyed and shall not amend the UCSF
Contribution Agreements without Buyer’s prior written approval, and (y) cause
any necessary quitclaim deeds, immediately after the conveyance of the Second
Contribution Parcel, to be executed by the Applicable Sellers and recorded, in
form reasonably satisfactory to Buyer, which grant to Buyer all of Sellers’
right, title and interest in all real property within the Mission Bay
Development Area not transferred to Buyer by the Deeds, and excluding (i) the
Mission Bay Retained Property and (ii) all real property sold by Sellers to
unrelated third parties prior to the date hereof. Concurrently with the
contribution of the Second Contribution Parcel pursuant to the Contribution
Agreement, Sellers shall cause that certain real property located within the

 

39



--------------------------------------------------------------------------------

Mission Bay Development Area commonly known as APN 8716-1, 8717-1 and 8718-1 to
be dedicated to the City and County of San Francisco and shall diligently pursue
the acceptance and conveyance of the same until completion.

 

5.5.12 Post-Closing Assignment of ARE I Purchase Agreement. Promptly after the
execution of this Agreement, and in no event later than 45 days after the date
hereof, CLDC shall cause (at CLDC’s sole cost and expense) to be assigned to
Buyer, and Buyer shall assume, the ARE I Purchase Agreement in accordance with
the form of assignment agreed upon by Buyer and CLDC (provided that as of the
Second Closing Date, Buyer shall be responsible for any public infrastructure
obligations under the ARE I Purchase Agreement). CLDC shall obtain Buyer’s
approval over any changes to such form of the assignment and assumption
document. During the period between the Closing Date and the date on which CLDC
obtains the consent to the assignment of the ARE I Purchase Agreement, CLDC
shall take such action with respect to the ARE I Purchase Agreement as is
reasonably requested by Buyer to give Buyer, to the maximum extent possible, the
rights Buyer would have had if Buyer had been assigned such agreement at
Closing, including (i) causing any payments to be made to “Seller” thereunder to
be delivered to Buyer promptly upon receipt of the same, and (ii) refraining
from taking any action with respect to the ARE I Purchase Agreement which would
change the amounts set forth in the Updated Pro Forma, except as may otherwise
be agreed-upon in writing by Buyer, and (iii) enforcing the terms of the ARE I
Purchase Agreement for Buyer’s benefit.

 

5.5.13 Mission Bay Office. It is understood that CLDC is currently utilizing the
Mission Bay Office and Buyer is willing to allow CLDC to continue to do so until
such time as Buyer terminates such use upon 60 days’ notice in connection with
the demolition of the building in which the Mission Bay Office is located or
after termination of the Development Agreement. After closing, Buyer and CLDC
shall enter into a lease of the Mission Bay Office on terms reasonably
satisfactory to Buyer consistent with this Section 5.5.13, which will provide
that CLDC is not obligated to pay rent or to reimburse Buyer for Buyer’s taxes
and insurance associated with the building in which the Mission Bay Office is
located, but CLDC shall be responsible for its own costs, including all
utilities, and shall indemnify, defend and hold harmless the Buyer Indemnified
Parties from and against any claim, liability, loss, damage, cost or expense
(including attorneys’ fees, witness fees and court costs) in connection with
CLDC’s use of the Mission Bay Office.

 

5.5.14 Entitlement Conditions. Sellers shall not retain and are released from
responsibility for satisfying any conditions for approvals set forth in the
Entitlements for the Project Assets; provided that the foregoing shall not limit
any of the express obligations of the Sellers under this Agreement or the
Development Manager under the Development Agreement.

 

5.5.15 Post-Closing Assignment and Assumptions. If Sellers discover after
Closing that they have inadvertently failed to disclose (despite their good
faith efforts) a contract or instrument relating to a Project Asset entered into
by Sellers in the ordinary course of business that includes obligations or
rights taken into account, either directly or by general reference, within the
scope of work set forth in the Updated Proforma for such Project Asset and
Sellers promptly deliver to Buyer a copy of such contract or instrument after
discovering the

 

40



--------------------------------------------------------------------------------

same, or if Buyer discovers any such rights have not been assigned to it or such
obligations have not been assumed by it, then the parties shall execute and
deliver such documents as may be reasonably requested by the other, in form
reasonably satisfactory to both parties, so that Buyer assumes such obligations
and Sellers assign such rights to Buyer. In no event, however, shall such
obligations include penalties, costs and other obligations resulting from
Sellers’ delay in delivering to Buyer the applicable contract or instrument or
any pre-existing default at the time of such delivery (which obligations Sellers
shall promptly satisfy). The provisions of this Section 5.5.15 shall terminate
as of the date that is three years after the Closing Date, except as to any
claims made in writing under this Section 5.5.15 prior to the expiration of such
three-year period.

 

5.5.16 Post-Closing Actions by Buyer. Buyer shall promptly execute and deliver
to the appropriate governmental agencies or existing long term escrows any and
all replacement grant deeds or other instruments pursuant to the express
provisions of the “CLTA”, “PLTA” and “ACPT” (each as defined on Schedule 11.43).

 

6. Condemnation, Destruction, or Loss of Access. If, after the date hereof but
prior to the Closing Date, any portion of the Land or the Improvements is taken
pursuant to eminent domain proceedings, is damaged or destroyed by any casualty,
or is subject to loss of access in any material respect, Sellers shall not have
any obligation to repair or replace any such damage or destruction, or restore
any such access, but Sellers shall be required to give Buyer prompt written
notice of the same. Sellers shall deliver and assign to Buyer, upon consummation
of the transactions herein provided, all claims of Sellers respecting any
condemnation or casualty insurance coverage, or loss of access, as applicable,
with respect to any Wholly-Owned Land or the improvements located thereon, and
all condemnation or insurance proceeds (including distributions of the same from
the Alameda (Bayport) Venture) with respect to the Land or the Improvements
received by Sellers, except to the extent required for collection costs or
repairs by Sellers prior to the Closing Date. In connection with any assignment
of insurance proceeds (or distributions of the same from the Alameda (Bayport)
Venture) hereunder on the Closing Date, Buyer shall be credited with an amount
equal to the applicable deductible amount under Sellers’ insurance policies with
respect to the Wholly-Owned Land and the improvements located thereon, except to
the extent required for collection costs or repairs by Sellers prior to the
Closing Date for the Wholly-Owned Land and the improvements located thereon. If
the condemnation award, the cost of repair or damage to any Land or Improvements
for a particular Project Asset, or portion thereof, on account of a casualty, or
the cost to restore access, as applicable, shall exceed $100,000 or takes more
than nine months to restore (or if a casualty is uninsured and Sellers do not
elect to credit Buyer with an amount equal to the cost to repair such uninsured
casualty, Sellers having the right, but not the obligation, to do so), Buyer
may, at its option, either (i) disregard such condemnation, casualty, or loss of
access and consummate the transactions contemplated hereby, (ii) treat the
applicable Project Asset as an Excluded Asset with a reduction in the Purchase
Price in accordance with Section 2.1 (and, if the parties fail, despite their
good faith efforts, to agree upon the amount by which the Purchase Price should
be reduced, exercise the Dispute Termination Right), or (iii) terminate this
Agreement, if treating such Project Asset, or portion thereof, as an Excluded
Asset triggers the Purchase Price Termination Right or the Primary Asset
Termination Right, provided that if Buyer exercises its rights under subsection
(ii) in this sentence, Buyer shall not be entitled to any assignment of
condemnation proceeds or insurance proceeds, as applicable, payable in respect
of the Land or

 

41



--------------------------------------------------------------------------------

Improvements encompassed by such Excluded Asset. If, as a result of Buyer’s
election to treat a Project Asset, or any portion thereof, as an Excluded Asset
pursuant to this Section 6, the parties fail, despite their good faith efforts,
to agree upon the amount by which the Purchase Price should be reduced, Sellers
shall have the right to exercise the Dispute Termination Right, and, if such
exclusion triggers Purchase Price Termination Right, to terminate this
Agreement.

 

7. Representations and Warranties.

 

7.1 Representations and Warranties of Sellers.

 

7.1.1 Disclaimers and Release. Except as specifically set forth in this
Agreement and the documents (collectively, the “Seller Closing Documents”) to be
executed by Sellers or any “Seller Party” (as hereinafter defined) pursuant to
Section 5.2.1, but excluding the deliveries required under Section 5.2.1(i):

 

(a) BUYER ACKNOWLEDGES AND AGREES THAT:

 

(i) IT IS PURCHASING THE PROJECT ASSETS BASED UPON BUYER’S INSPECTION AND
INVESTIGATION OF THE PROJECT ASSETS AND ALL DOCUMENTS RELATED THERETO, OR ITS
OPPORTUNITY TO DO SO, AND BUYER IS PURCHASING THE PROJECT ASSETS IN AN “AS IS,
WHERE IS” CONDITION, WITHOUT RELYING UPON ANY REPRESENTATIONS OR WARRANTIES OF
ANY SELLER, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND;

 

(ii) WITHOUT LIMITING THE ABOVE, NEITHER SELLERS NOR ANY OTHER PARTY HAS MADE
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ON WHICH BUYER IS RELYING
AS TO ANY MATTERS, DIRECTLY OR INDIRECTLY, CONCERNING THE PROJECT ASSETS,
INCLUDING THE LAND, THE SQUARE FOOTAGE OF THE PROJECT ASSETS, IMPROVEMENTS AND
INFRASTRUCTURE, IF ANY, EXPENSES ASSOCIATED WITH THE PROJECT ASSETS, TAXES,
ASSESSMENTS, BONDS, PERMISSIBLE USES, TITLE EXCEPTIONS, UTILITIES, ENVIRONMENTAL
OR BUILDING LAWS, RULES OR REGULATIONS, HAZARDOUS MATERIAL OR ANY OTHER MATTERS
AFFECTING OR RELATING TO THE PROJECT ASSETS); AND

 

(iii) THE CLOSING OF THE PURCHASE OF THE PROJECT ASSETS BY BUYER HEREUNDER SHALL
BE CONCLUSIVE EVIDENCE THAT (A) BUYER HAS FULLY AND COMPLETELY INSPECTED (OR HAS
CAUSED TO BE FULLY AND COMPLETELY INSPECTED) THE PROJECT ASSETS, AND (B) BUYER
ACCEPTS THE PROJECT ASSETS AS BEING IN GOOD AND SATISFACTORY CONDITION AND
SUITABLE FOR BUYER’S PURPOSES.

 

(b) BUYER ACKNOWLEDGES AND AGREES THAT:

 

(i) IT SHALL PERFORM AND RELY SOLELY UPON ITS OWN INVESTIGATION CONCERNING ITS
INTENDED USE OF THE PROJECT ASSETS, EACH PROJECT ASSET’S FITNESS THEREFORE, AND
THE AVAILABILITY OF SUCH INTENDED USE UNDER APPLICABLE LAWS; AND

 

42



--------------------------------------------------------------------------------

(ii) WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (a) ABOVE, SELLERS’
COOPERATION WITH BUYER IN CONNECTION WITH BUYER’S DUE DILIGENCE REVIEW OF THE
PROJECT ASSETS, WHETHER BY PROVIDING ANY PRELIMINARY TITLE REPORTS, ANY SURVEYS,
THE ENVIRONMENTAL REPORTS, OR THE PROJECT DOCUMENTS, OR PERMITTING INSPECTION OF
THE PROJECT ASSETS AND ACCESS TO THE NON-SELLING MEMBER AND OTHER THIRD PARTIES,
SHALL NOT BE CONSTRUED AS ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OF
ANY KIND WITH RESPECT TO ANY OF THE PROJECT ASSETS, OR WITH RESPECT TO THE
ACCURACY, COMPLETENESS, OR RELEVANCY OF ANY SUCH DOCUMENTS, MATERIALS OR
INFORMATION.

 

(c) Without limiting any other disclaimer or release of each Applicable Seller’s
liability under this Agreement, no Applicable Seller or Seller Party shall have
(and neither Buyer nor any Affiliate of Buyer shall have with respect to the
materials and documents delivered pursuant to Section 4.2.4) any liability,
obligation or responsibility of any kind with respect to any of the following:

 

(i) the content or accuracy of any report, sample, result, study, opinion or
conclusion of any person or entity who has examined the Land or the Improvements
or the Project Assets or any aspect thereof;

 

(ii) the content or accuracy of any information disclosed to Buyer by any
consultant, former employee, engineer (including of any of Sellers’ engineers),
planner or other government employee;

 

(iii) the availability of permits or approvals for a Project Asset by any state
or local governmental bodies with jurisdiction over such Project Asset;

 

(iv) any material delivered to Buyer pursuant to Buyer’s review of the condition
of the Project Assets;

 

(v) the content or accuracy of any other development or construction cost,
projection, financial or marketing analysis or other information given to Buyer
by Sellers or reviewed by Buyer with respect to the Property; or

 

(vi) the timing or nature of development of property in the vicinity of a
Project Asset.

 

(d) Buyer, for itself and, to the maximum extent permitted by any Applicable
Laws, on behalf of the Buyer SPE Affiliates with respect to all or a part of the
Project Assets, hereby expressly waives, releases and relinquishes any and all
claims, whether known or unknown, causes of action, rights and remedies Buyer or
such Buyer SPE Affiliate may now or hereafter have against the Seller Parties or
any of them, to the extent based on facts or circumstances existing as of the
date of this Agreement, with respect to (x) the development, work, or
construction of the Land or the Improvements by Sellers prior to the Closing
Date, (y) the past or present presence or existence of Hazardous Material on,
under or about any of the Project Assets or (z) any past, present or future
violations of any Applicable Laws, now or

 

43



--------------------------------------------------------------------------------

hereafter enacted, regulating or governing the use, handling, storage, release
or disposal of Hazardous Material, including:

 

(i) any and all rights Buyer or any Buyer SPE Affiliate may now or hereafter
have to seek contribution from Sellers, or any of them, under Section 113(f)(i)
of the Comprehensive Environmental Response, Compensation and Liability Act of
1980 (“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act
of 1986 (42 U.S.C.A. § 9613), as the same may be further amended or replaced by
any similar law, rule or regulation;

 

(ii) any and all rights Buyer or any Buyer SPE Affiliate may now or hereafter
have against Sellers under the Carpenter-Presley-Tanner Hazardous Substances
Account Act (California Health and Safety Code, Section 25300 et seq.), as the
same may be further amended or replaced by any similar law, rule or regulation;

 

(iii) any and all claims that Buyer or any Buyer SPE Affiliate may have against
Sellers, whether known or unknown, now or hereafter existing, with respect to
any of the Project Assets under Section 107 of CERCLA (42 U.S.C.A. § 9607); and

 

(iv) any and all claims that Buyer or any Buyer SPE Affiliate may have against
Sellers regarding Hazardous Materials at, on, about, under or within any part of
the Project Assets, whether known or unknown, based on nuisance, trespass or any
other common law or statutory provisions.

 

BUYER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET FORTH
BELOW:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

44



--------------------------------------------------------------------------------

BY INITIALING BELOW, BUYER HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY
IN CONNECTION WITH THE MATTERS WHICH ARE THE SUBJECT OF THE WAIVERS AND RELEASES
CONTAINED IN THIS SECTION 7.1.1(d):

 

  

Buyer’s Initials

 

45



--------------------------------------------------------------------------------

(e) The disclaimers, waivers and releases in subsections (a) through (d) above:

 

(i) apply only to claims that Buyer or any Buyer SPE Affiliate, may have or
assert against any Applicable Seller in connection with part of the Project
Assets, and under no circumstances shall such waiver and release be deemed,
construed, or interpreted as an assumption, undertaking, or agreement by Buyer
or any Buyer SPE Affiliate to be responsible for any claim any other person or
entity may have or assert against any Applicable Seller or any Seller Party in
connection with any of the Project Assets;

 

(ii) should not confer any right, remedy, or benefit upon any third party, and
no third party shall be entitled to enforce, or otherwise shall acquire any
right, remedy, or benefit by reason thereof;

 

(iii) shall not apply to or cover any claims by Buyer or any Buyer SPE Affiliate
arising from facts or circumstances that constitute a breach of any
representation or warranty expressly made by (or is otherwise the responsibility
of) any Seller or Seller Party under this Agreement or in any Seller Closing
Document, or any fraud, gross negligence or willful misconduct by any Seller or
Seller Party, regardless of any survival limitation that may otherwise apply to
this Agreement or to any Seller Closing Document; and

 

(iv) shall not apply to claims by Buyer or any Buyer SPE Affiliate relating to
the presence or existence of Hazardous Material on, under or about the Project
Assets, to the extent an Applicable Seller or a Seller Party or its contractors
deposited, released or otherwise caused or exacerbated Hazardous Material on,
under or about the Property during such Applicable Seller’s or any Seller
Party’s ownership of the Land or as to Hazardous Material that such Seller or a
Seller Party caused to be removed from a Project Asset and deposited, disposed
of, stored, treated or handled at another location.

 

(f) The provisions of this Section 7.1.1 shall survive the Closing.

 

7.1.2 Limited Representations and Warranties of Sellers. Each Applicable Seller
hereby represents and warrants to Buyer either as to itself or as to the
applicable Project Asset, as of the Closing Date as follows:

 

(a) Leases. The Leases constitute the only leases, licenses, or other agreements
(whether written or oral) relating to the possession or occupancy of the Land or
Improvements, including any guarantees of such agreements, and any amendments or
modifications thereto, that will be in place on the Closing Date and that which
cannot be terminated without penalty upon 30 days prior written notice, and
there are no other agreements (whether written or oral) with the tenants under
the Leases with respect to the occupancy of the Land or any portion thereof.
Except as set forth in Exhibit 7.1.2 (the “Disclosure Schedule”), to Applicable
Seller’s actual knowledge, each Lease is in full force and effect, free from
default, and not subject to any current dispute or litigation. The Leases have
not been amended,

 

46



--------------------------------------------------------------------------------

modified, or altered in writing or otherwise, and no concessions, abatements or
adjustments have been granted to tenants under the Leases, except as set forth
in the Disclosure Schedule. Except as set forth in the Disclosure Schedule, the
Applicable Seller has no outstanding obligations for the performance of tenant
improvement work or for the payment of any costs associated with any of the
Leases, and no leasing or brokerage fees or commissions are or shall become due
owing to any person after the Closing with respect to the Leases. The rent roll
attached hereto as Schedule 7.1.2(a) (the “Rent Roll”) is, to the actual
knowledge of the Applicable Seller, true, correct and complete in all respects
as of the date made and sets forth all security deposits, prepaid rents, or
other deposits under any of the Leases.

 

(b) Litigation. Except as set forth on the Disclosure Schedule, (i) there is no
pending (and the Applicable Seller has not received any written notice, and has
no actual knowledge of any threatened) action, litigation, condemnation or other
proceeding (collectively, “Proceeding”) (A) involving any portion of applicable
Project Asset (other than routine slip and fall claims covered by insurance) or
(B) against the Applicable Seller, or any of the Seller Parties, which would
affect the title, marketability, sale, use or development of the applicable
Project Asset, or the Applicable Seller’s ability to perform its obligations
under this Agreement and any of the documents to be entered into in connection
herewith, and (ii) the Applicable Seller has not received written notice of any
contemplated condemnation or existing or contemplated special assessment
affecting any portion of the Land or the Improvements.

 

(c) Compliance. To the Applicable Seller’s actual knowledge, the Applicable
Seller has not received written notice from any governmental authority having
jurisdiction over the applicable Project Asset to the effect that such Project
Asset is not in compliance with any Entitlements, applicable codes, laws,
statutes, ordinances, regulations, rules, covenants, conditions or restrictions
which has not been corrected by Seller, and the Applicable Seller has no actual
knowledge of any such non-compliance.

 

(d) Seller Continuing Contracts. Except for the Seller Continuing Contracts and
the Permitted Exceptions, the Applicable Seller, or any Affiliate predecessor,
has not entered into any oral or written service agreements, development
agreements, sale agreements, loan agreements, promissory notes, joint venture or
other partnership agreements, letters of intent, easements, or other contracts,
undertakings, or understandings relating to the applicable Project Asset which
will be in force after the Closing and which cannot be terminated without
penalty upon 30 days prior written notice. To the Applicable Seller’s actual
knowledge, the Seller Continuing Contracts and Permitted Exceptions are in full
force and effect, and free from default. Except as set forth on Schedule 11.43,
the Seller Continuing Contracts have not been amended, modified, or altered in
writing or otherwise.

 

(e) Due Authority. The Applicable Seller is, and on the Closing Date will be,
duly authorized (and have all necessary capacity and authority) to execute and
deliver this Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by such Seller. The
Applicable Seller is duly authorized (and has all necessary capacity and
authority) to consummate the transactions herein provided, without the consent
or joinder of any other party, and this Agreement and all agreements,
instruments and documents herein provided to be executed or to be caused to be
executed by such Seller will be binding on such Seller. The Applicable Seller is
a partnership, corporation, or

 

47



--------------------------------------------------------------------------------

limited liability company as described at the beginning of this Agreement, duly
organized, validly existing and in good standing under the laws of the state of
its formation, and is qualified to do business in California.

 

(f) Consents; No Conflict. The consents listed on Schedule 7.1.2(f) (the
“Consents”) represent all the consents and permissions required to be obtained
by the Applicable Seller in connection with the consummation of the transactions
contemplated herein under any covenant, agreement, encumbrance, or applicable
law. Except as set forth on the Disclosure Schedule, the Applicable Seller has
obtained all of the Consents, provided, however, that the Applicable Seller
shall not be deemed to be in breach of the representation and warranty in this
sentence with respect to a Consent to the assignment of a Continuing Contract if
the Applicable Seller did not have knowledge that such Consent was not obtained
as of the Closing Date and the Applicable Seller obtains such Consent within 60
days after the Applicable Seller learns that such Consent has not been obtained.
Provided the Consents are obtained, neither this Agreement nor any agreement,
document or instrument executed or to be executed in connection with the same,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document or instrument, does now or shall hereafter breach, violate,
invalidate, cancel, make inoperative or interfere with, or result in the
acceleration or maturity of, any contract, agreement, document, instrument,
easement, right or interest, or applicable law affecting or relating to the
Applicable Seller, or the Project Assets.

 

(g) Environmental Matters. To the Applicable Seller’s actual knowledge, except
as disclosed in the reports described in the Disclosure Schedule (the
“Environmental Reports”), (i) there are no “Hazardous Materials” (as hereinafter
defined) on the applicable Land, and (ii) there are no sampling results
revealing the existence of Hazardous Materials on the applicable Land as of the
Closing Date. The Applicable Seller has not received any written notices of
pending violations or claims (and, to the Applicable Seller’s actual knowledge,
there have been no oral or written notices of violations or claims) arising from
Hazardous Materials asserted by any governmental agency or private party with
respect to the applicable Project Asset.

 

(h) Alameda (Bayport) Venture Representations and Warranties. To the Applicable
Sellers’ actual knowledge, the Alameda (Bayport) Venture does not have any
obligations or liabilities of any kind or nature whatsoever, accrued, absolute,
contingent or otherwise, including tax liabilities, contract liabilities or tort
liabilities, except for (i) the obligations and liabilities of the Alameda
(Bayport) Venture hereafter accruing under the Permitted Exceptions for the
Alameda (Bayport) Venture Land, the Venture Continuing Contracts and the draft
of that certain settlement agreement set forth on Schedule 7.1.2(h), (ii) real
estate taxes and utilities that have accrued but are not delinquent, and (iii)
except as created by this Agreement. To the Applicable Seller’s actual
knowledge, the financial statements for the Alameda (Bayport) Venture, attached
hereto as Schedule 7.1.2(h), are true, correct and complete in all respects and
fairly present(s) the respective financial conditions of the subjects thereof as
of the respective dates thereof, and the Applicable Seller has not received
written notice of any material change that has occurred in the condition
(financial or otherwise) of the Alameda (Bayport) Venture, other than the normal
course of business, since the dates of the financial statements annexed hereto.
The Alameda (Bayport) Venture Interest is free and clear of any liens,

 

48



--------------------------------------------------------------------------------

encumbrances, claims (including any options, rights, or agreements with respect
to the purchase or acquisition of all or any part of the Alameda (Bayport)
Venture Interest, or any interest in the capital or profits of the Alameda
(Bayport) Venture or the Alameda (Bayport) Venture Land) or liabilities of any
kind or nature (including by any Seller), except as created by this Agreement.
As of the Closing Date, Buyer will acquire good title to, and the entire right,
title and interest in, the Alameda (Bayport) Venture Interest.

 

(i) Asset Specific Representations. The specific Project Asset representations
and warranties, as set forth on Exhibit 7.1.2(i), are incorporated as part of
this Agreement and shall be given the same effect as any other representation or
warranty hereunder.

 

(j) Ownership of Assets. To the Applicable Seller’s actual knowledge, neither
the Applicable Seller nor any Affiliate of the Applicable Seller has any right,
title or other interest in the project in which the applicable Project Asset is
included (e.g., the Mission Bay Development Area in the case of the Mission Bay
Assets), except (x) interests in the Project Assets held by, through or under
the Applicable Seller (or in the case of the Mission Bay Development Area, the
Mission Bay Assets held by the other Applicable Sellers for the Mission Bay
Assets), (y) the Mission Bay Retained Property (but not any right to
reimbursement for infrastructure costs that has not been collected by Sellers
prior to the date hereof, it being understood that all such uncollected
reimbursement rights are being transferred hereunder), and (z) the ***. If any
Seller hereafter becomes aware of any such interest of one of its Affiliates,
such Seller will promptly notify Buyer of the same and take such action, and
cause such action to be taken, as is reasonably requested by Buyer to transfer
or assign such interest to Buyer or its assignee.

 

(k) Seller Asset Specific Disclosures. Sellers hereby make the disclosures set
forth on Exhibit 7.1.2(k).

 

7.2 Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Sellers: (i) this Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by Buyer
are, and on the Closing Date will be, duly authorized, executed and delivered by
and are binding upon Buyer, (ii) Buyer is a limited liability company, duly
organized and validly existing and in good standing under the laws of the State
of Delaware, and Buyer is duly authorized and qualified to do all things
required of it under this Agreement, and (iii) Buyer has the capacity and
authority to enter into this Agreement and consummate the transactions herein
provided without the consent or joinder of any other party, and this Agreement
and all agreements, instruments and documents herein provided to be executed or
to be caused to be executed by Buyer will be binding on Buyer (except as
otherwise may be set forth in this Agreement).

 

7.3 Survival. Any cause of action of a party (the “Benefiting Party”) under this
Agreement for a breach of the representations and warranties in this Agreement
or any certificate delivered in connection herewith by the other party (the
“Obligated Party”) shall survive (i) in the case of the representations and
warranties set forth in Section 7.1.2(h) (except for the last two sentences
thereof) and the update thereof in the Seller Closing Certificate, for a period
of two years from the Closing, (ii) in the case of the representations and
warranties set forth in Section 7.1.2(j), the last two sentences of Section
7.1.2(h) and the update thereof in the

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

49



--------------------------------------------------------------------------------

Seller Closing Certificate, indefinitely (there being no limit on such
survival), and (iii) in the case of the representations and warranties set forth
in any other provision of this Agreement and the update thereof in the Seller
Closing Certificate, for a period of 18 months from the Closing (the period
beginning on the date hereof and ending on such applicable date, the “Survival
Period”), at which time such representations and warranties (and any cause of
action resulting from a breach thereof) shall terminate, except as to any breach
with respect to which the Benefiting Party gives the Obligated Party written
notice (identifying such breach with reasonable detail) on or before the
applicable date set forth in (i) or (ii) above in this Section 7.3.
Notwithstanding the foregoing, if a Benefiting Party shall have knowledge prior
to Closing that any of the representations or warranties of the Obligated Party
contained herein or in any certificate delivered in connection herewith are
false or inaccurate and the Benefiting Party nevertheless proceeds to consummate
the transactions contemplated hereby, then the Obligated Party shall not have
any liability or obligation respecting such false or inaccurate representations
or warranties (and any cause of action resulting therefrom shall terminate upon
the Closing).

 

7.4 Termination Right. If any of the representations or warranties contained in
Section 7.1.2 are inaccurate in any material respect as to a particular Project
Asset, or all of the Project Assets, now or on the Closing Date, then, subject
to the cure rights set forth in Section 4, Buyer shall have the option, in its
sole discretion, by written notice to Seller on or before the Closing Date, to
either (i) disregard such inaccuracy and consummate the transactions
contemplated hereby, (ii) treat the applicable Project Asset as an Excluded
Asset with a reduction in the Purchase Price in accordance with Section 2.1
(and, if the parties fail to agree upon the amount by which the Purchase Price
should be reduced, exercise the Dispute Termination Right), or (iii) terminate
this Agreement if treating such Project Asset, or portion thereof, as an
Excluded Asset triggers the Purchase Price Termination Right or the Primary
Asset Termination Right, whereupon this Agreement, and the obligations of the
parties hereunder, shall terminate (other than those obligations that expressly
survive a termination of this Agreement).

 

7.5 Knowledge.

 

(1) Definition. When a statement is made under this Agreement to the “knowledge”
or “actual knowledge” of a party (or other similar phrase), it means to the
actual present knowledge of the Designated Representatives of such party without
further investigation or inquiry. Each Designated Representative shall be deemed
to have actual knowledge of any matter received by such Designated
Representative in writing. None of the Designated Representatives shall have any
personal liability under this Agreement.

 

(2) Designated Representatives. The “Designated Representatives” are limited to
the following individuals:

 

(a) for Sellers: Ted Antenucci, Bill Hosler, Mike Wenzell, Tom Marshall, Eric
Harrison, William Lau, Charles McPhee, Monica Lim, and Phil Owen; and

 

(b) for Buyer: Richard B. Fried, Seth Hamalian, and Josh Dapice.

 

50



--------------------------------------------------------------------------------

8. Interim Covenants of Sellers. Until the Closing Date, or the sooner
termination of this Agreement:

 

8.1 Conduct of Business. Except as expressly contemplated by this Agreement or
as otherwise consented to by Buyer in writing, Sellers shall, only in the
ordinary course of business and consistent with past practice, continue to
operate their business with respect to each of the Project Assets. Buyer
acknowledges that, subject to the express provisions of this Agreement, Sellers
may continue, prior to the Closing Date, to enter into contracts, licenses,
easements and other agreements, related to the ongoing infrastructure work at
the Project Assets, in the ordinary course of business, provided the same do not
have a material adverse effect on the Project Assets or the ongoing obligations
to be assumed by Buyer pursuant to this Agreement.

 

8.1.1 Without limiting the generality of the foregoing, with respect to each
Wholly-Owned Asset, each Applicable Seller shall (i) maintain and operate the
Wholly-Owned Asset owned by it in substantially the same manner as prior to the
date hereof pursuant to its normal course of business, subject to reasonable
wear and tear and further subject to destruction by casualty or other events
beyond the reasonable control of such Seller; (ii) maintain its current
insurance or insurance comparable in amounts and scope of coverage to that now
maintained, with respect to the applicable Wholly-Owned Asset; (iii) comply with
and perform all material obligations under the Continuing Contracts related to
the applicable Wholly-Owned Asset and the Permitted Exceptions and keep Buyer
promptly informed of all amendments, modifications, terminations, or waivers of
compliance with any material provision of such Continuing Contracts; (iv) comply
in all material respects with all applicable requirements of law, rules,
regulations, orders, ordinances and directives, whether federal, state, local,
foreign or otherwise (“Applicable Laws”) with respect to such Wholly-Owned
Asset; and (v) not hypothecate, mortgage, lend or subject to any lien such
Wholly-Owned Asset (or any portion thereof), or Sellers’ interest therein
(except for such liens incurred in the normal course of business to be released
at Closing). Notwithstanding anything herein to the contrary, each Applicable
Seller shall not incur any obligations or liabilities with respect to the
Project Assets unless such Applicable Seller gives Buyer prompt written notice
on or about the Closing Date and if there are any costs and expenses associated
therewith, such costs and expenses are reflected in the Updated Pro Forma as a
cost to Buyer.

 

8.1.2 With respect to the Alameda (Bayport) Venture, the Applicable Seller shall
(i) continue to faithfully discharge its duties as “Catellus” under the Alameda
(Bayport) Venture Agreement in substantially the same manner as prior to the
date hereof pursuant to its normal course of business; (ii) take such action
with respect to any “Major Decision” (as hereinafter defined) or other action
required of “Catellus” under the Alameda (Bayport) Venture Agreement as if the
Applicable Seller were to continue to own the Seller Alameda (Bayport) Assets
after the Closing; (iii) to the extent required of the Applicable Seller, comply
with and perform all material obligations under the Venture Continuing Contracts
related to the Seller Alameda (Bayport) Assets and the Permitted Exceptions and
keep Buyer informed of all amendments, modifications, terminations, or waivers
of compliance with any material provision of the Venture Continuing Contracts;
(iv) comply in all material respects with Applicable Laws with respect to the
Seller Alameda (Bayport) Assets; and (v) not hypothecate, mortgage, lend or
subject to any lien any of the Seller Alameda (Bayport) Assets or the

 

51



--------------------------------------------------------------------------------

Applicable Seller’s interest therein (except for such liens incurred in the
normal course of business to be released at Closing).

 

8.2 Continued Access. Sellers shall continue to provide access to Buyer and its
representatives after the Due Diligence Period in accordance with and subject to
the provisions of Section 4.2.

 

8.3 Advice of Changes. Sellers shall (i) provide Buyer with prompt notice of any
proposed sale of the Project Assets, or Sellers’ interest therein, including any
letters of intent, sale agreements, option agreements, or other proposed
contracts with third parties with respect to such Project Assets, including any
proposed material modifications to the Existing Sale Agreements, (ii) provide
Buyer with prompt notice in any instance where Sellers must exercise approval
rights with respect to a “Major Decision” in the Alameda (Bayport) Venture
Agreement (“Major Decisions”), and (iii) consult with Buyer in advance
respecting any matter that a reasonable investor would consider important in
making its decision whether to purchase the Project Assets, or any portion
thereof; it being understood that the obligation to consult with Buyer does not
impose a duty on Sellers to obtain Buyer’s concurrence, agreement or approval
for any such matter, except as specifically provided in this Agreement.

 

8.4 Asset Specific Covenants. With respect to each Project Asset, Sellers shall
use commercially reasonable efforts to comply with each of the specific asset
covenants set forth in Exhibit 8.4.

 

52



--------------------------------------------------------------------------------

9. FAILURE OF CLOSING.

 

9.1 IF THE TRANSACTIONS HEREUNDER SHALL NOT CLOSE BY REASON OF SELLERS’ DEFAULT,
THEN BUYER SHALL BE ENTITLED TO EITHER (1) SPECIFICALLY ENFORCE THIS AGREEMENT
PROVIDED (A) BUYER HEREBY WAIVES THE RIGHT TO FILE A LIS PENDENS AGAINST THE
PROJECT ASSETS (EXCEPT IN CONNECTION WITH AN ACTION FOR SPECIFIC PERFORMANCE);
(B) BUYER SHALL HAVE MADE THE DELIVERIES REQUIRED UNDER SECTION 5.2.2 (EXCEPT TO
THE EXTENT ITS FAILURE TO DO SO IS CAUSED BY SELLERS) AND IS READY, WILLING AND
ABLE TO DELIVER THE PORTION OF THE PURCHASE PRICE THAT IS NOT TO BE FUNDED BY CF
CAPITAL OR CFC; AND (C) BUYER SHALL HAVE FILED ITS ACTION FOR SPECIFIC
PERFORMANCE WITHIN 90 DAYS FROM THE CLOSING DATE OR (2) TERMINATE THIS AGREEMENT
AND OBTAIN REIMBURSEMENT FROM SELLERS OF BUYER’S ACTUAL OUT-OF-POCKET COSTS PAID
IN CONNECTION WITH THE TRANSACTIONS HEREUNDER NOT TO EXCEED $300,000 BUT NO
OTHER ACTION, FOR DAMAGES OR OTHERWISE, SHALL BE PERMITTED (EXCEPT THAT, IF
SPECIFIC PERFORMANCE IS NOT AVAILABLE DUE TO SELLERS’ TRANSFER OR ENCUMBRANCE OF
ALL OR ANY PART OF THE PROJECT ASSETS, THERE WILL BE NO LIMIT ON BUYER’S RIGHT
TO DAMAGES HEREUNDER, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
DEVELOPMENT AGREEMENT).

 

9.2 IF THE TRANSACTIONS HEREIN PROVIDED SHALL NOT CLOSE BY REASON OF BUYER’S
DEFAULT (ALL CONDITIONS TO BUYER’S OBLIGATION TO CLOSE THE TRANSACTIONS
CONTEMPLATED HEREBY HAVING BEEN SATISFIED OR WAIVED IN WRITING), THEN AS
SELLERS’ SOLE AND EXCLUSIVE REMEDY, BUYER SHALL PAY TO SELLERS $300,000 AS FULL
COMPENSATION AND LIQUIDATED DAMAGES UNDER AND IN CONNECTION WITH THIS AGREEMENT,
AND IN SUCH EVENT, BUYER SHALL NOT BE LIABLE TO SELLERS FOR MONETARY DAMAGES
EXCEPT FOR THE PAYMENT OF SUCH AMOUNT (AND AS PROVIDED UNDER THOSE PROVISIONS OF
THIS AGREEMENT THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT). IN
CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT SELLERS WILL INCUR
EXPENSE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;
FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE
EXTENT OF DETRIMENT TO SELLERS CAUSED BY THE BREACH BY BUYER UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLERS SHOULD RECEIVE AS A RESULT
OF BUYER’S BREACH OR DEFAULT.

 

            Sellers’ Initials         Buyer’s Initials

 

53



--------------------------------------------------------------------------------

9.3 Sale or Merger of CDX. In the event that Sellers or their Affiliates enter
into a letter of intent or other form of proposed agreement with respect to a
“Sale of CDX” (as hereinafter defined), then CDX shall, concurrently therewith,
provide Buyer with notice of such proposed Sale of CDX. Upon receipt of such
notice, Buyer may elect to (i) terminate this Agreement, in which event CDX
shall pay to Buyer a break-up fee of $100,000 in addition to reimbursement for
its actual out of pocket third party expenses, which third party expenses shall
not exceed $300,000 (collectively, the “Sale of CDX Breakup Fee”), or (ii)
extend the Closing Date for a period not to exceed thirty days, but in no event
later than the date upon which Sellers or their Affiliates shall enter into a
definitive agreement with respect to a Sale of CDX . If Buyer elects not to
exercise its termination right at such point, and Sellers or their Affiliates
enter into a definitive agreement with respect to a Sale of CDX, then CDX shall,
concurrently therewith, provide a second notice to Buyer with respect to such
definitive agreement, whereupon this Agreement shall automatically terminate, in
which event CDX shall pay to Buyer the Sale of CDX Breakup Fee. Notwithstanding
the foregoing, in the event of any termination pursuant to this Section 9.3, if
the proposed Sale of CDX does not occur, Buyer, in its sole discretion, shall
have the right to return the Sale of CDX Breakup Fee to CDX, reinstate this
Agreement and all documents contemplated to be entered in connection herewith,
and both parties shall negotiate in good faith towards the successful
consummation of the transactions contemplated hereby. This Section 9.3 shall not
survive the Closing.

 

9.4 Board Approval. Sellers have informed Buyer that the Board of Directors of
CDX (the “Board”) has approved the transaction contemplated by this Agreement,
and, therefore, notwithstanding anything herein to the contrary, the remaining
provisions of this Section 9.4 shall have no force and effect.

 

9.4.1 If the Board does not approve the transaction contemplated by this
Agreement prior to the Closing Date, then (i) this Agreement shall terminate,
(ii) Buyer shall be reimbursed by CDX within 10 business days after the date of
Board rejection for its actual out-of-pocket third party expenses, not to exceed
$300,000, and (iii) if prior to September 3, 2005 (the “Similar Transaction
Period”), CDX, or one of its Affiliates, enters into a “Similar Transaction” (as
hereinafter defined), CDX shall comply with the right of first offer provisions
set forth in Section 9.4.2. If CDX fails to comply with the right of first offer
provisions set forth in Section 9.4.2, Sellers shall pay to Buyer a break-up fee
of $1,000,000, in addition to any actual out of pocket third party expenses
reimbursed as a result of the Board’s rejection. The obligations of CDX under
this Section 9.4 shall survive any termination of this Agreement until the
expiration of the Similar Transaction Period. A “Similar Transaction” means the
sale or other disposition by Sellers or their Affiliates of all or substantially
all of the Project Assets to a third party or the sale by Sellers or their
Affiliates of all of the interests or voting rights in CLDC to an unaffiliated
third party, or a similar transaction (including a joint venture transaction)
intended to effectuate (directly or indirectly) a similar result.

 

9.4.2 If during the Similar Transaction Period, CDX or one of its Affiliates
desires to enter into a Similar Transaction, then CDX shall give written notice
of such intention to Buyer (“Proposed Disposition Notice”), which Proposed
Disposition Notice shall set forth the “Disposition Terms” (as hereinafter
defined) of the Similar Transaction and a transaction summary. Once a Proposed
Disposition Notice has been delivered to Buyer, neither

 

54



--------------------------------------------------------------------------------

CDX nor any of its Affiliates may proceed with a Similar Transaction other than
with Buyer until the first offer process set forth in this Section 9.4.2 has
been concluded. As used herein, “Disposition Terms” means the proposed purchase
price, the amount of cash payable by the purchaser at the closing, the amount
and terms of the purchase money financing, if any, evidencing a portion of the
purchase price and security for such promissory note, the material economic or
management terms of any development or joint venture agreement with CDX or one
of its Affiliates with respect to the future development or disposition of the
Project Assets, any other material economic terms of the proposed acquisition,
and the estimated closing date of the transaction.

 

9.4.3 Buyer shall then have 30 days (the “Preliminary Period”) after the giving
of the Proposed Disposition Notice to indicate its interest in participating in
the transaction described in the Proposed Disposition Notice. Such election
shall be made, if at all, by giving written notice (the “Preliminary Notice”)
thereof to Sellers within the Preliminary Period. If Buyer timely gives a
Preliminary Notice, then Buyer shall have until 5:00 p.m. on the 30th day after
the Preliminary Period (such 30-day period being herein called the “Final
Period”) to perform due diligence in connection with such proposed acquisition
opportunity and to elect by written notice (the “Acquisition Notice”) to
undertake the proposed acquisition opportunity described in the Proposed
Disposition Notice, subject to a purchase agreement to be reasonably agreed upon
by Sellers and Buyer with respect to the sale of the Project Assets, and, if
applicable, a development or joint venture agreement with respect to the future
development or disposition of the Project Assets (the “New
Acquisition/Development Terms”). If Buyer timely gives an Acquisition Notice,
then there shall be deemed to be a contract between Buyer and Sellers to
participate in the acquisition opportunity described in the Proposed Disposition
Notice in accordance with the New Acquisition/Development Terms (including the
Disposition Terms).

 

9.4.4 If Buyer fails to give the Preliminary Notice during the Preliminary
Period or the Acquisition Notice during the Final Period (or if Buyer
affirmatively declines in writing the opportunity to participate), then Buyer
shall be deemed to have given notice (a “Pass Notice”) of its rejection of the
proposed acquisition opportunity as of the “Pass Date” (which, as used herein,
means the following date, as applicable: (a) the date, if any, Buyer
affirmatively declines in writing the opportunity to participate, (b) the last
day of the Preliminary Period if Buyer fails to timely provide a Preliminary
Notice or to give the notice described in clause (a), or (c) the last day of the
Final Period if Buyer timely provides the Preliminary Notice, but fails to
timely provide the Acquisition Notice or to give the notice described in clause
(a)).

 

9.4.5 If Buyer is deemed to have given a Pass Notice, then CDX or one of its
Affiliates may consummate the proposed Similar Transaction at any time or times
during the period (the “Consummation Period”) that commences on the first day
after the Pass Date and ends on the date that is six (6) months after the Pass
Date, upon sale or joint venture terms, as applicable, which are not more
favorable, when considered as a whole, to the third party as the Disposition
Terms contained in the Proposed Disposition Notice; but if the proposed Similar
Transaction on such terms is not consummated within such period, then the rights
of Buyer to notice and to participate as provided above will continue as to any
other Similar Transaction during the Similar Transaction Period, provided,
however, that the Preliminary Period shall be

 

55



--------------------------------------------------------------------------------

reduced to five business days if Sellers change the Disposition Terms during the
Consummation Period.

 

10. Miscellaneous.

 

10.1 Brokers. Sellers represent and warrant to Buyer, and Buyer represents and
warrants to Sellers, that no broker or finder has been engaged by it in
connection with the transactions contemplated by this Agreement. In the event of
a claim for broker’s or finder’s fee or commissions in connection with the
transactions contemplated by this Agreement, then Sellers shall indemnify,
defend and hold harmless the Buyer Indemnified Parties, and each of them, from
and against the same if it shall be based upon any statement or agreement
alleged to have been made by Sellers, and Buyer shall indemnify, defend and hold
harmless the Seller Indemnified Parties, and each of them, from and against the
same if it shall be based upon any statement or agreement alleged to have been
made by Buyer. The indemnification obligations under this Section 10.1 shall
survive the closing of the transactions hereunder or the earlier termination of
this Agreement.

 

10.2 Survival after Closing. Subject to the limitations contained herein on the
survival period of the representations and warranties, including Section 7.3,
all covenants, obligations, indemnifications and agreements contained in this
Agreement shall survive the Closing, the transfer and conveyance of the Project
Assets hereunder and any and all performances hereunder.

 

10.3 Further Instruments. Each party will, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged or delivered
any and all such further instruments and documents as may be necessary or
proper, in the reasonable opinion of the requesting party, in order to carry out
the intent and purpose of this Agreement.

 

10.4 Cumulative Remedies. Except as otherwise expressly herein provided, no
remedy conferred upon a party in this Agreement is intended to be exclusive of
any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity or by statute. Notwithstanding the
foregoing, each Applicable Seller’s liability hereunder and under the
transaction documents executed in connection herewith shall be limited to the
obligations and liabilities associated with such Applicable Seller or the
particular Project Asset owned by such Applicable Seller, except that (without
limitation on the obligations of COLP and MB-S26(a) under this Agreement) CLDC
shall also be liable for all of the obligations and liabilities associated with
the Mission Bay Assets. None of the obligations of (i) the Buyer SPE Affiliates
under the CF Capital Loan Documents, (ii) FOCIL-BP, LLC, a Delaware limited
liability company (“FOCIL-BP”), under the CFC Loan Documents, or (iii) Buyer or
the Buyer SPE Affiliates under the various assignments of the Continuing
Contracts that are being made concurrently herewith, shall in any way waive or
otherwise limit the obligations of Sellers under this Agreement. CLDC waives any
guarantor or suretyship defenses that may otherwise apply. Notwithstanding the
foregoing, nothing in this Section 10.4 shall limit or expand the obligations or
liability of any joinder party under its respective joinder attached hereto.

 

56



--------------------------------------------------------------------------------

10.5 No Waiver. No waiver by a party of any breach of this Agreement or of any
representation or warranty hereunder by the other party shall be deemed to be a
waiver of any other breach by such other party (whether preceding or succeeding
and whether or not of the same or similar nature), and no acceptance of payment
or performance by a party after any breach by the other party shall be deemed to
be a waiver of any breach of this Agreement or of any representation or warranty
hereunder by such other party, whether or not the first party knows of such
breach at the time it accepts such payment or performance. No failure or delay
by a party to exercise any right it may have by reason of the default of the
other party shall operate as a waiver of default or modification of this
Agreement or shall prevent the exercise of any right by the first party while
the other party continues to be so in default. No waiver by a party hereunder
shall be effective unless given in writing, except that a party shall be deemed
to have waived a condition precedent to such party’s obligation to consummate
the transactions contemplated hereby by preceding to Closing, provided that such
waiver of a condition precedent shall not constitute a waiver of any breach of
this Agreement.

 

10.6 Consents, Approvals and Notices. Except as otherwise expressly provided
herein, any approval or consent provided to be given by a party hereunder must
be in writing to be effective and may be given or withheld in the sole, absolute
and non-reviewable discretion of such party. For purposes of this Agreement,
Buyer shall be entitled to conclusively rely on the approval, consent, or notice
of Ted Antenucci, Mike Wenzell or Tom Marshall as the approval, consent, or
notice of each Applicable Seller and each joinder party to this Agreement.

 

10.7 Press Releases; Public Announcements. Any press release issued with respect
to the transactions contemplated by this Agreement shall be subject to the prior
written approval of Buyer and Sellers. Without limitation on Section 10.21, no
public announcement shall be made (even if required by law) by a party that
identifies the other party by name without consulting with the other party and
making such changes as the other party may reasonably request to the extent
permissible within the legal constraints to which the disclosing party is
subject.

 

10.8 Modification. This Agreement may not be modified or amended except by
written agreement signed by all parties.

 

10.9 Matters of Construction.

 

10.9.1 Incorporation of Exhibits. All exhibits, schedules and joinders attached
and referred to in this Agreement are hereby incorporated herein as fully set
forth in (and shall be deemed to be a part of) this Agreement.

 

10.9.2 Entire Agreement. This Agreement contains the entire agreement between
the parties respecting the matters herein set forth and supersedes all prior
agreements, communications and negotiations (whether written or oral) between
the parties hereto respecting such matters, including (i) the Access and
Indemnity Agreement, dated as of September 22, 2004, by and among CLDC and
Farallon Capital Management LLC, a Delaware limited liability company (“FCML”)
and (ii) that certain Letter of Intent, dated September 3, 2004 by and between
FCML and CLDC.

 

57



--------------------------------------------------------------------------------

10.9.3 Non Business Days. Whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non business
day, then such period (or date) shall be extended until the immediately
following business day. As used herein, “business day” means any day other than
a Saturday, Sunday or federal or California state holiday.

 

10.9.4 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

10.9.5 Interpretation. Words used in the singular shall include the plural, and
vice versa, and any gender shall be deemed to include the other. Whenever the
words “including”, “include” or “includes” are used in this Agreement, they
shall be interpreted in a non-exclusive manner. The captions and headings of the
Sections of this Agreement are for convenience of reference only, and shall not
be deemed to define or limit the provisions hereof. Except as otherwise
indicated, all Exhibit and Section references in this Agreement shall be deemed
to refer to the Exhibits and Sections in this Agreement. Each party acknowledges
and agrees that this Agreement (a) has been reviewed by it and its counsel, (b)
is the product of negotiations between the parties, and (c) shall not be deemed
prepared or drafted by any one party. In the event of any dispute between the
parties concerning this Agreement, the parties agree that any ambiguity in the
language of the Agreement is to not to be resolved against Sellers or Buyer, but
shall be given a reasonable interpretation in accordance with the plain meaning
of the terms of this Agreement and the intent of the parties as manifested
hereby. As used herein, “good faith” has the meaning set forth for the same in
Section 1-201(19) of the Uniform Commercial Code, as adopted in the State of
California, as of the date of this Agreement.

 

10.9.6 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
(WITHOUT REGARD TO CONFLICTS OF LAW). EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA. IN THE EVENT THERE IS NO
FEDERAL JURISDICTION, EACH PARTY IRREVOCABLY CONSENTS TO SUBMIT TO THE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF CALIFORNIA, COUNTY OF SAN
FRANCISCO.

 

10.9.7 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, Sellers and Buyer do not intend by any provision of this Agreement to
confer any right, remedy or benefit upon any third party, and no third party
shall be entitled to enforce or otherwise shall acquire any right, remedy or
benefit by reason of any provision of this Agreement.

 

58



--------------------------------------------------------------------------------

10.10 Effectiveness of Agreement. In no event shall any draft of this Agreement
create any obligations or liabilities, it being intended that only a fully
executed and delivered copy of this Agreement will bind the parties hereto.

 

10.11 No Joint Venture. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and buyer specifically
established hereby.

 

10.12 Time of the Essence. Subject to Section 10.9.3, time is of the essence as
to this Agreement and each and every obligation hereunder.

 

10.13 Successors and Assigns. Except as provided herein, neither Sellers nor
Buyer may assign or transfer its rights or obligations under this Agreement
without the prior written consent of the other (in which event such transferee
shall assume in writing all of the transferor’s obligations hereunder, but such
transferor shall not be released from its obligations hereunder). Sellers hereby
consent to the assignment by Buyer of any of its interest in this Agreement to
(i) one or more of its Affiliates, including the Buyer SPE Affiliates, and (ii)
CF Capital and CFC, provided Buyer gives Sellers prior written notice of the
same and Buyer remains liable under this Agreement notwithstanding such
assignment. Buyer, in its sole discretion, may designate that the Buyer SPE
Affiliates take title to any of the Project Assets to be acquired hereunder
without further consent from Sellers, provided that each Buyer SPE Affiliate
shall acknowledge in writing the disclaimer and release set forth in Section
7.1.1 upon or prior to taking title thereto. No consent given by a party to any
transfer or assignment of the other party’s rights or obligations hereunder
shall be construed as a consent to any other transfer or assignment of such
other party’s rights or obligations hereunder. No transfer or assignment in
violation of the provisions hereof shall be valid or enforceable. Subject to the
foregoing, this Agreement and the terms and provisions hereof shall inure to the
benefit of and be binding upon the successors and assigns of the parties.

 

59



--------------------------------------------------------------------------------

10.14 Delivery of Notices. Any notice which a party is required or may desire to
give the other shall be in writing and may be sent by (i) personal delivery,
(ii) by mail (either [x] by United States registered or certified mail, return
receipt requested, postage prepaid, or [y] by Federal Express or similar
generally recognized overnight carrier regularly providing proof of delivery),
or (iii) by facsimile, provided that such facsimile shall be immediately
followed by delivery of such notice pursuant to clause (i) or (ii) above, and
addressed as follows (subject to the right of a party to designate a different
address for itself by notice similarly given):

 

TO BUYER:

    

FOCIL HOLDINGS, LLC, a Delaware limited liability company

c/o Farallon Capital Management, L.L.C.

One Maritime Plaza, Suite 1325

San Francisco, California 94111

Attention:

  

Mr. Richard B. Fried and Mr. Seth Hamalian

Telecopier:

  

(415) 956-8852

Telephone:

  

(415) 421-2151

With Copy To:

Pircher, Nichols & Meeks

1925 Century Park East, Suite 1700

Los Angeles, California 90067

Attention:

  

Real Estate Notices (SAC/SAG – 903297.1)

Telecopier:

  

(310) 201-8922

Telephone:

  

(310) 201-8900

TO SELLERS:

Catellus Development Corporation

165 South Union Boulevard, Suite 852

Lakewood, Colorado 80228

Attention:

  

Mr. Ted Antenucci

Telecopier:

  

(303) 980-3492

Telephone:

  

(303) 980-3481

Catellus Land and Development Corporation

c/o Catellus Development Corporation

201 Mission Street, 2nd Floor

San Francisco, California 94105

Attention:

  

General Counsel

Telecopier:

  

(415) 974-4651

Telephone:

  

(415) 974-4500

With Copy To:

Allen, Matkins, Leck, Gamble & Mallory LLP

1900 Main Street, 5th Floor

Irvine, California 92614

Attention:

  

Gary S. McKitterick, Esq.

Telecopier:

  

(949) 553-8354

Telephone:

  

(949) 553-1313

 

Any notice so given by mail shall be deemed to have been given as of the date of
actual delivery (whether accepted or refused) established by U.S. Post Office
return receipt or the overnight

 

60



--------------------------------------------------------------------------------

carrier’s proof of delivery, as the case may be, or confirmed answerback if by
facsimile (provided that if any notice or other communication to be delivered by
facsimile cannot be transmitted because of a problem affecting the receiving
party’s facsimile machine, the deadline for receiving such notice or other
communication shall be extended through the next business day), as the case may
be; provided, however, that if such actual delivery occurs on a non-business
day, then such notice or demand so made shall be deemed effective on the first
business day after the day of actual delivery. Any such notice not so given
(including notices by facsimile) shall be deemed given upon receipt of the same
by the party to whom the same is to be given. No communications via electronic
mail shall be effective except for a PDF of a physically signed notice attached
to an email.

 

10.15 Legal Costs. If any party hereto brings any suit or other proceeding with
respect to the subject matter or the enforcement of this Agreement, the
prevailing party (as determined by the court, agency or other authority before
which such suit or proceeding is commenced), in addition to such other relief as
may be awarded, shall be entitled to recover reasonable attorneys’ fees,
expenses and costs of investigation actually incurred from the non-prevailing
party, witness fees and court costs (collectively, “Legal Costs”). The foregoing
includes attorneys’ fees, expenses and costs of investigation (including those
incurred in appellate proceedings), costs incurred in establishing the right to
indemnification, or in any action or participation in, or in connection with,
any case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code (11
United States Code Sections 101 et seq.), or any successor statutes. This
Section 10.15 shall survive any termination of this Agreement.

 

10.16 Counterparts. This Agreement may be executed in one or more counterparts,
which may be delivered by facsimile, each of which shall be deemed an original,
but all of which shall constitute one and the same document.

 

10.17 Exclusivity. Until the termination of this Agreement, Sellers shall not,
directly or indirectly, except in connection with a Sale of CDX commit to, or
negotiate with, any third party to provide funds for the acquisition or
development of all or substantially all of the Project Assets in a single or
series of related transactions. Notwithstanding the foregoing, Buyer hereby
consents to and authorizes Sellers to continue to pursue the sale of the Project
Assets to third party buyers (including pursuant to the Existing Sale
Agreements), provided that Sellers are acting in good faith and in accordance
with and subject to the terms set forth in this Agreement.

 

10.18 Limitation of Liability.

 

10.18.1 Buyer’s Liability. Buyer’s liability for any claims made after Closing
under this Agreement shall be subject to the following limitations: Buyer shall
have no liability (i) until the aggregate amount of all losses claimed by
Sellers exceeds $100,000, provided that if such threshold is exceeded, Buyer
shall be liable for all losses (subject to clause (ii) below) starting from the
first dollar of such losses (without giving effect to such threshold), and (ii)
notwithstanding anything herein to the contrary, the maximum liability of Buyer
under this Agreement of all losses claimed by Sellers shall not exceed an amount
equal to $10,000,000, provided that each of the following items shall be
excluded from this Section 10.18.1: (a) prorations and closing costs under this
Agreement and the documents executed in connection herewith; (b) claims for
attorneys’ fees, costs of collection, witness fees

 

61



--------------------------------------------------------------------------------

and court costs, and interest on judgments; (c) any claims by Sellers for
indemnification by reason of a third party claim, including pursuant to Section
10.1 or Section 10.19.2; (d) any claim by a Seller alleging fraud, intentional
misrepresentation, willful misconduct, or gross negligence of Buyer; and (e) any
claim by a Seller under Section 1.4, 5.5.1, 5.5.2, 5.5.5, 5.5.6, or 5.5.15.

 

10.18.2 Sellers’ Liability. Sellers’ liability for any claims made after Closing
under this Agreement shall be subject to the following limitations: Sellers
shall have no liability (i) until the aggregate amount of all losses claimed by
Buyer exceeds $100,000, provided that if such threshold is exceeded, Buyer shall
be liable for all losses (subject to clause (ii) below) starting from the first
dollar of such losses (without giving effect to such threshold), and (ii)
notwithstanding anything herein to the contrary, the maximum liability of
Sellers under this Agreement of all losses claimed by Buyer shall not exceed
$10,000,000, provided that each of the following items shall be excluded from
this Section 10.18.2: (a) prorations and closing costs under this Agreement and
the documents executed in connection herewith; (b) claims for attorneys’ fees,
costs of collection, witness fees and court costs, and interest on judgments;
(c) any claims by Buyer for indemnification by reason of a third party claim,
including pursuant to Section 2.2, Section 10.1 or Section 10.19.1; (d) any
claims by Buyer for a breach of the representations and warranties set forth in
Section 7.1.2(h); (e) any claim by Buyer alleging fraud, intentional
misrepresentation, willful misconduct, or gross negligence of any Seller; (f)
any claim by Buyer under Section 1.3 or 1.5 (including a claim to pay the Parcel
40 Repurchase Amount or the Santa Fe Depot Repurchase Amount); and (g) any claim
by Buyer under Section 1.4, 1.8, 1.9 (including a claim to pay the Parcel N4a
Repurchase Amount), 5.5.1, 5.5.2, 5.5.5, 5.5.6, or 5.5.15.

 

10.18.3 No present or future direct or indirect partner, member, manager,
director, officer, shareholder, employee, advisor, agent of Buyer or Sellers,
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or in
connection with the provisions of this Agreement, or any amendment or amendments
to any of the foregoing made at any time or times, heretofore or hereafter, and
each of Buyer and Sellers, on its behalf and on behalf of its respective
successors and assigns, shall look solely to Sellers or Buyer, respectively, for
the payment of any claim or for any performance, and Buyer and Sellers hereby
waive any and all such personal liability. For purposes of this Section 10.18.3,
no negative capital account or any contribution or payment obligation of any
partner or member in Buyer or Sellers shall constitute an asset of Buyer or
Sellers, respectively. Notwithstanding the foregoing, nothing in this Section
10.18.3 shall limit the obligations or liability of any Applicable Seller (or
any joinder party under the joinders attached hereto).

 

10.18.4 Other than direct damages proximately caused by the other party’s breach
of this Agreement, neither Buyer nor Sellers (nor any of their respective
Affiliates) shall make a claim under this Agreement against the other party for
damages, provided that the foregoing shall not limit the right of either party
to be indemnified under this Agreement for any claim by a third party for
damages regardless of the nature of such damages.

 

10.18.5 In no event shall the limitations of liability provided for in this
Section 10.18 affect the liability of any of the parties under the Development
Agreement.

 

62



--------------------------------------------------------------------------------

10.19 Indemnification.

 

10.19.1 Each Applicable Seller shall indemnify, defend and hold harmless Buyer
(and its Affiliates, and their respective employees, officers, partners,
members, directors, successors and assigns; the foregoing along with Buyer being
the “Buyer Indemnified Parties”) from any third party claims or demands,
including governmental claims or demands, and any resulting loss, liability,
damage and out-of-pocket expense (including reasonable attorneys’ fees, witness
fees, and court costs), or actions with respect thereto, asserted against or
suffered by the Buyer Indemnified Parties resulting from (i) facts or
circumstances that constitute a breach of any representation or warranty made by
such Seller to Buyer or its Affiliates under this Agreement or under any of the
Seller Closing Documents, (ii) any failure by Sellers to perform (or cause the
performance of) any of its covenants, agreements or other obligations under this
Agreement or under any of the Seller Closing Documents or under any document
executed in connection with Section 1.4, (iii) the development, work, or
construction of the Land or the Improvements by Sellers, or any of their agents,
employees or contractors, relating to the period prior to the Closing Date,
except that Sellers’ liability with respect to the design for a construction
project that has not commenced as of the Closing shall be limited to the actual
third party cost required to correct such design, (iv) the Retained Litigation,
(v) any breach by the Applicable Seller or any predecessor Affiliate under a
Continuing Contract arising prior to Closing, or (vi) any claims relating to the
Mission Bay Retained Property. The Applicable Seller shall also indemnify,
defend and hold harmless the Buyer Indemnified Parties for any claim, loss,
liability, damage and out-of-pocket expense (including reasonable attorneys’
fees, witness fees, and court costs), or actions with respect thereto, asserted
against or suffered by the Buyer Indemnified Parties resulting from the
Applicable Seller’s failure to comply with its obligations contained in Section
9 of that certain Agreement of Purchase and Sale and Joint Escrow Instructions,
dated June 1, 2004, by and between 5th & Berry, LLC, a Delaware limited
liability company and CLDC. Notwithstanding the foregoing, in the case of clause
(iii) in this Section 10.19.1, (A) Buyer’s right to indemnification from Sellers
thereunder with respect to any grading of the West Bluffs Land prior to the
Closing Date shall terminate as to each portion of the West Bluffs Land upon the
date that Buyer consummates the sale, transfer or conveyance of such portion of
the West Bluffs Land to a third party buyer or a joint venture with a third
party homebuilder, except for a demand for indemnification made prior to such
date, and (B) Sellers’ liability shall be limited to $70,000,000 in the
aggregate for all claims made by Buyer (and any Affiliate of Buyer, or any other
party, claiming by, through or under Buyer) for the indemnity pursuant to such
subsection (iii) above.

 

10.19.2 Buyer agrees to indemnify, defend and hold harmless the Applicable
Seller (and its Affiliates, and their respective employees, officers, partners,
members, directors, successors and assigns; the foregoing along with Sellers
being the “Seller Indemnified Parties”) from and against any third party claims
or demands, including governmental claims or demands, and any resulting loss,
liability, damage and out-of-pocket expense (including reasonable attorney’s
fees, witness fees, and court costs), or actions with respect thereto, asserted
against or suffered by the Seller Indemnified Parties resulting from (i) facts
or circumstances that constitute a breach of any representation or warranty made
by Buyer or its Affiliates to the Applicable Seller under this Agreement or
under any document executed pursuant to Section 5.2.2, (ii) any failure by Buyer
to perform (or cause the performance of) any of its covenants, agreements or
other obligations under this Agreement or under any document executed pursuant

 

63



--------------------------------------------------------------------------------

to Section 5.2.2 or under Section 1.4 from and after the Closing Date, (iii) the
Retained Bonds from and after the Closing Date, (iv) the Assumed Litigation (but
this clause (iv) shall not cover any failure to prevail on a claim where any
individual Seller Party or Buyer is the plaintiff), or (v) any breach by Buyer
or the applicable Buyer SPE Affiliate under a Continuing Contract arising on or
after the Closing; provided that Buyer shall have no obligation to indemnify the
Seller Indemnified Parties under this Agreement with respect to any third-party
claim or demand to the extent (A) arising from a fact or circumstance that
constitutes a breach of the representations, warranties and covenants made by
(or is otherwise the responsibility of) Sellers hereunder or any other document
executed in connection herewith (including the Development Agreement), (B)
relating to the period prior to the Closing, (C) relating to assets retained by
Sellers and its Affiliates in connection with the transactions contemplated
hereby, including the Mission Bay Retained Property, or (D) arising from the
fraud, gross negligence or willful misconduct of Sellers or any Seller Party,
regardless of any survival limitation that may otherwise apply to this Agreement
or any document executed in connection herewith or any document executed in
connection herewith.

 

10.20 Indemnification Obligations.

 

10.20.1 The indemnification obligations under this Agreement shall be subject to
the following provisions: The party seeking indemnification (“Indemnitee”) shall
notify the other party (“Indemnitor”) of any claim against Indemnitee within
fifteen (15) days after it has notice of such claim, but failure to notify
Indemnitor shall in no case prejudice the rights of Indemnitee under this
Agreement unless Indemnitor shall be prejudiced by such failure and then only to
the extent of such prejudice. Should Indemnitor fail to discharge or undertake
to defend Indemnitee against such liability (with counsel approved by
Indemnitee), within fifteen (15) days after Indemnitee gives Indemnitor written
notice of the same, then Indemnitee may settle such claim, and recover from
Indemnitor the amount of such settlement consideration together with the costs
and expenses of Indemnitee, including reasonable attorneys’ fees, related to any
actions, suits or judgments incident to such claim to the extent covered by such
indemnities, and incurred by Indemnitee in effecting such settlement. Indemnitee
shall have the right to employ its own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of Indemnitee unless: (i)
the employment of such counsel shall have been authorized in writing by
Indemnitor in connection with the defense of such action, which authorization
shall not be unreasonably withheld by Indemnitor, or (ii) Indemnitor shall not
have employed counsel to direct the defense of such action (in which case
Indemnitor shall not have the right to direct the defense of such action or of
Indemnitee), in either event such fees and expenses shall be borne by Indemnitor
to the extent that such fees and expenses are reasonably incurred in connection
with a claim covered by the indemnities hereunder. Additionally, at any time
Indemnitee determines (a) that counsel selected by Indemnitor and accepted by
Indemnitee is not defending any claim in a professional manner, in accordance
with the highest standards of legal ethics and utilizing the skills and
professional judgment which are customarily employed in the San Francisco area
by legal counsel who are experienced and expert in the defense of matters
similar to such claims, (b) that that there may be legal defenses available to
him, her or it that are different from or in addition to those available to any
person being concurrently represented by such counsel selected by Indemnitor and
accepted by Indemnitee, (c) that such counsel selected by Indemnitor and
accepted by Indemnitee has a conflict of interest that any Indemnitee should not
waive, or (d) there is a conflict of interest that should be waived and either
Indemnitor or

 

64



--------------------------------------------------------------------------------

such counsel is not willing to execute a conflict waiver in form and substance
reasonably satisfactory to Indemnitee, then Indemnitee may notify Indemnitor and
such counsel of such fact. If the performance of such counsel does not
immediately (within 10 days after such notice) conform to all of the above
standards (with respect to subparagraph (a)), or if the perceived defense or
conflict of interest issue is not immediately (within 10 days after such notice)
resolved to the satisfaction of counsel and Indemnitee (with respect to
subparagraphs (b) (c) and (d)), then within 10 days thereafter Indemnitee may
(x) engage new legal counsel (reasonably acceptable to Indemnitor) to undertake
defense of any claims, and (y) cause such new legal counsel to notify Indemnitor
that it has been so engaged and that it has read and agrees to abide by the
provisions of this Agreement, in which event such fees and expenses of the new
legal counsel shall be borne by Indemnitor to the extent that such fees and
expenses are reasonably incurred in connection with a claim covered by the
indemnities hereunder. The indemnification obligations of Indemnitor under this
Agreement shall also benefit any present or future advisor, trustee, director,
officer, partner, member, manager, employee, beneficiary, shareholder,
participant or agent of or in Indemnitee or any entity now or hereafter having a
direct or indirect ownership interest in Indemnitee.

 

10.20.2 ***.

 

10.21 Confidentiality. The terms of the transactions contemplated in this
Agreement, including the Purchase Price and all other financial terms, as well
as the information delivered by Sellers or discovered by Buyer and its agents in
connection with its investigation of the Project Assets are subject to that
certain Confidentiality Agreement, dated as of June 1, 2004, by and between CLDC
and Farallon Capital Management, L.L.C. (the “Confidentiality Agreement”), which
remains in full force and effect as of the date hereof. Upon the consummation of
the transactions contemplated hereby, the provisions of the Confidentiality
Agreement shall terminate and be of no further force and effect. Upon a
termination of this Agreement, the obligations of the parties set forth in the
Confidentiality Agreement shall survive for such period as is set forth therein.
Notwithstanding the foregoing, from and after the Closing, each of the parties
agrees that it shall not, without the prior written consent of the other party,
disclose the terms of the transaction contemplated in this Agreement, including,
the Purchase Price and all other financial terms, as well as the information
delivered by Sellers or Buyer, or otherwise known to Sellers or Buyer, in
connection with this Agreement or the Project Assets; provided, however, nothing
in this Section 10.21 or the Confidentiality Agreement shall be deemed to
prohibit a party from making any disclosure (a) which such party deems necessary
in order to fulfill such party’s disclosure obligations imposed by law, legal
process or the rules of any national securities exchange or automated quotation
system, so long as such party consults with the other party prior to such
disclosure and considers in good faith the other party’s considerations with
respect to such disclosure and complies with Section 10.7, (b) to the extent
required to enforce its rights under this Agreement or the documents executed in
connection with this Agreement, and (c) to title companies, surveyors,
attorneys, accountants, representatives, consultants, agents and actual and
prospective lenders and investors provided such party informs each such person
or entity of its obligation (and instructs such person or entity) to maintain
such confidentiality. Neither the foregoing confidentiality restriction nor the
Confidentiality Agreement shall apply to any information or data that is
available to such party from any other source (other than by reason of a breach
by such party of the foregoing confidentiality restriction).

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

65



--------------------------------------------------------------------------------

11. Definitions. As used herein, the following terms shall have the meanings
ascribed to them:

 

11.1 “Additional Life Science Spaces” means the *** parking spaces to be used
for life science, biotechnology, biomedical, or similar research facility uses
within the Mission Bay South Redevelopment Area and the parcels of land commonly
referred to as *** and ***, pursuant to an Amendment to the Mission Bay South
Design for Development, adopted on March 16, 2004, by the Redevelopment Agency
Commission by Resolution No. 34-2004 (the “Mission Bay South Design Document”)
under which the RDA authorized up to 1.0 additional parking spaces for each
1,000 square feet of gross floor area of “Life Science Uses” (as defined in the
Mission Bay South Design Document).

 

11.2 “Affiliate” means with respect to any specified Person, (i) any officer,
director, trustee, shareholder, member, partner or relative within the third
degree of kindred of such Person, and (ii) any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or us
under common Control with, such specified Person.

 

11.3 “Alameda (Bayport) Assets” means (a) that certain land, located in Alameda,
California depicted and described in Schedule 4-A, together with all easements,
rights-of-way, and appurtenances benefiting such land (the “Alameda (Bayport)
Land”), (b) all right, title and interest in any and all improvements,
structures and fixtures now or on the Closing Date, located upon the Alameda
(Bayport) Land (the “Alameda (Bayport) Improvements”), (c) all tangible personal
property now or on the Closing Date located on or used with respect to the
Alameda (Bayport) Land and the Alameda (Bayport) Improvements (“Alameda
(Bayport) Personal Property”), (d) all right, title and interest in (I) any
Reimbursement and Payment Rights and Entitlements which in each case pertain to
the Alameda (Bayport) Land and the Alameda (Bayport) Improvements, (II) the
Continuing Contracts, relating to the Alameda (Bayport) Land, the Alameda
(Bayport) Improvements, the Alameda (Bayport) Personal Property, and the other
“Alameda (Bayport) Intangible Property” (as hereinafter defined), including that
certain Promissory Note executed by Warmington Alameda Associates, L.P., a
California limited partnership, dated as of May 8, 2003, for the benefit of CRG
(the “Warmington Note”) and the Alameda Shortfall Note (collectively, the
“Alameda Notes”), and (III) any governmental permits, licenses and other
approvals, indemnification agreements, warranties and guarantees received in
connection with any work or services performed with respect to the Alameda
(Bayport) Land or the Alameda (Bayport) Improvements, or any maps, studies and
reports (excluding any analyses conducted solely for the internal purposes of
the Applicable Sellers which are confidential), plans and specifications, SB 800
Documents, trade names (excluding the name “Catellus”), advertising and
marketing materials, telephone exchange numbers and other intangible personal
property related to the Alameda (Bayport) Land, the Alameda (Bayport)
Improvements or the Alameda (Bayport) Personal Property, excluding the items
specified on Schedule A-1 and including the items specified on Schedule B-1, and
(e) any and all rights, claims and causes of action against governmental
entities, present and former owners of real property adjacent to any Alameda
(Bayport) Land, and other third parties in connection with those Alameda
(Bayport) Project Assets described in the foregoing subsections (a) through (d)
(collectively, (d) and (e), the “Alameda (Bayport) Intangible Property”). The
depiction of the Alameda (Bayport) Land in Schedule 4-A shall identify all of

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

66



--------------------------------------------------------------------------------

the real property owned by Sellers and their Affiliates, the Alameda (Bayport)
Venture and the CIC, with respect to the project encompassing the Seller Alameda
(Bayport) Assets.

 

11.4 “Alameda (Bayport) Venture” means Bayport Alameda Associates, LLC, a
Delaware limited liability company, which is governed by the “Alameda (Bayport)
Venture Agreement” (as hereinafter defined).

 

11.5 “Alameda (Bayport) Venture Agreement” means that certain limited liability
company agreement captioned “Limited Liability Company Agreement of Bayport
Alameda Associates, LLC”, dated as of May     , 2002, between CRG, as “Catellus”
thereunder, and Warmington Alameda Associates, L.P., as “Builder” and
“Homebuilding Manager” thereunder.

 

11.6 “Alameda (Bayport) Venture Assets” means all of the Alameda (Bayport)
Venture’s right, title and interest in the Alameda (Bayport) Assets.

 

11.7 “Alameda (Bayport) Venture Land” means all of the Alameda Bayport Venture’s
right, title and interest in the Alameda (Bayport) Land, and as depicted on
Schedule 4-A as the real property owned by the Alameda (Bayport) Venture.

 

11.8 “Alameda (Bayport) Wholly-Owned Assets” means all of the Applicable
Sellers’ right, title and interest in the Alameda (Bayport) Assets. The
Applicable Sellers of the Alameda (Bayport) Wholly-Owned Assets are COLP, CRG
and CFC.

 

11.9 “Alameda (Bayport) Wholly-Owned Intangible Property” means all of the
Applicable Sellers’ right, title and interest in the Alameda (Bayport)
Intangible Property.

 

11.10 “Alameda (Bayport) Wholly-Owned Land” means all of the Applicable Sellers’
right, title and interest in the Alameda (Bayport) Land, and as depicted on
Schedule 4-A as the real property owned by CRG.

 

11.11 “Alameda (Bayport) Wholly-Owned Personal Property” means all of the
Applicable Sellers’ right, title and interest in the Alameda (Bayport) Personal
Property, excluding all FF&E located at the offices of the Applicable Sellers or
any of their Affiliates for the Alameda (Bayport) Wholly-Owned Land.

 

11.12 “Alameda (Commercial) Assets” means collectively, (a) that certain land
located in Alameda, California depicted and described in Schedule 5-A, together
with all easements, rights-of-way, and appurtenances benefiting such land (the
“Alameda (Commercial) Land”), (b) all improvements, structures and fixtures now
or on the Closing Date, located upon the Alameda (Commercial) Land (the “Alameda
(Commercial) Improvements”), (c) all tangible personal property now or on the
Closing Date located on or used in connection with the Alameda (Commercial) Land
and the Alameda (Commercial) Improvements (the “Alameda (Commercial) Personal
Property”), (d) all of the Applicable Seller’s right, title and interest in (I)
any Reimbursement and Payment Rights pertaining to the Alameda (Commercial) Land
and the Alameda (Commercial) Improvements, (II) the Continuing Contracts
relating to the Alameda (Commercial) Land, the Alameda (Commercial)
Improvements, the Alameda (Commercial) Personal Property, and the other “Alameda
(Commercial) Intangible Property” (as hereinafter

 

67



--------------------------------------------------------------------------------

defined), and (III) any Entitlements, governmental permits, licenses and other
approvals, indemnification agreements, warranties and guarantees received in
connection with any work or services performed with respect to the Alameda
(Commercial) Land or the Alameda (Commercial) Improvements, or any maps, studies
and reports (excluding any analyses conducted solely for the internal purposes
of the Applicable Seller which are confidential), plans and specifications,
trade names, advertising and marketing materials, telephone exchange numbers and
other intangible personal property related to the Alameda (Commercial) Land, the
Alameda (Commercial) Improvements or the Alameda (Commercial) Personal Property,
and (e) any and all rights, claims and causes of action the Applicable Seller
may have against governmental entities, present and former owners of real
property adjacent to the Alameda (Commercial) Land, and other third parties in
connection with the Alameda (Commercial) Assets described in the foregoing
subsections (a) through (d) (collectively, the items in (d) and (e), the
“Alameda (Commercial) Intangible Property”). It is understood that the
Applicable Seller is investigating the possibility of, and may obtain,
residential entitlements with respect to the Alameda (Commercial) Land. The
Applicable Seller for purposes of Section 1.2 of the Alameda (Commercial) Assets
shall be deemed to be COLP. The depiction of the Alameda (Commercial) Land in
Schedule 5-A shall identify the “Business Park Conveyance Parcels” (as defined
in the DDA). For the avoidance of doubt, to the extent that any Reimbursement
and Payment Rights are allocable to the Alameda (Commercial) Assets, such rights
are being retained by COLP (subject to Section 1.2) and to the extent that any
Reimbursement and Payment Rights are allocable to the Alameda (Bayport) Assets,
such rights are being transferred to Buyer hereunder.

 

11.13 “Buyer SPE Affiliates” means collectively, FOCIL-MB, FOCIL-BP, FOCIL-WB,
LLC, and FOCIL-SFD, LLC, each a Delaware limited liability company.

 

11.14 “CF Capital” means CF Capital, LLC, a Delaware limited liability company.

 

11.15 “CF Capital Loan Documents” means the documents evidencing, securing or
otherwise governing that certain loan being made to the Buyer SPE Affiliates at
Closing by CF Capital.

 

11.16 “CFC Loan Documents” means the documents evidencing, securing or otherwise
governing that certain loan being made to the FOCIL-BP at Closing by CFC.

 

11.17 “Continuing Contracts” means collectively, (i) the Seller Continuing
Contracts, (ii) the Venture Continuing Contracts and (iii) any other contracts
(excluding Leases, sale contracts and documents of record) entered into by
Sellers in the ordinary course of business relating to the Project Assets.

 

11.18 “Control” (including with its correlative meanings, “Controls”,
“Controlled by”, and “under common Control with” means possession, directly or
indirectly, of (x) the power to direct or cause the direction of the management
and policies of a Person (whether through ownership of voting securities, by
contract or otherwise) or (y) a 25% or more ownership interest in any Person.

 

68



--------------------------------------------------------------------------------

11.19 “Development Manager” means Catellus Urban Construction Inc., a Delaware
corporation.

 

11.20 “Entitlements” means all entitlements, permits, licenses, conditional use
permits, zoning rights, easements, approvals, certificates of occupancy, and
other authorizations required (whether already issued or to be obtained), in
connection with the ownership, land use, development, subdivision, sale,
construction, use, excavation, demolition, leasing, operation, parking or
maintenance relating to the applicable project encompassing the Land and the
improvements located thereon.

 

11.21 “Existing Sale Agreements” means collectively, those agreements listed on
Schedule 11.21.

 

11.22 [Intentionally Omitted].

 

11.23 [Intentionally Omitted].

 

11.24 “FF&E” means collectively, any furniture, fixtures and equipment
(including computers).

 

11.25 “Hazardous Material” means asbestos, mold, petroleum products, and any
other hazardous waste or substance which has been determined to be hazardous or
a pollutant by the U.S. Environmental Protection Agency, the U.S. Department of
Transportation, or any instrumentality authorized to regulate substances in the
environment which has jurisdiction over the Land, provided, however, that the
term “Hazardous Material” shall not include (x) motor oil and gasoline contained
in or discharged from vehicles not used primarily for the transport of motor oil
or gasoline, or (y) materials which are stored or used in the ordinary course of
Sellers’, or Sellers’ managing agents’ operation of the Land, and which are
stored and used in compliance with all applicable environmental laws and which
do not pose any threat to the environment or person or property.

 

11.26 “Improvements” means collectively, the Mission Bay Improvements, the West
Bluffs Improvements, the Santa Fe Depot Improvements, and the Alameda (Bayport)
Improvements.

 

11.27 “Land” means collectively, the Alameda (Bayport) Venture Land and the
Wholly-Owned Land.

 

11.28 “Leases” means collectively, (i) those leases listed on Schedule 11.28,
(ii) any lease or other contract with third parties to lease or rent any of the
Project Assets, entered into in accordance with the terms of this Agreement
after the date hereof but prior to the Closing Date, which will be in effect
after the Closing, but only if (A) Sellers promptly deliver an executed copy of
the same promptly after its execution and prior to the True-Up Date, (B) all
costs and expenses associated therewith are reflected on the Updated Pro Forma
as a cost to Buyer, and (C) all such leases are identified on the Applicable
Seller Closing Certificate.

 

69



--------------------------------------------------------------------------------

11.29 “Mission Bay Development Area” means that certain real property located in
the City and County of San Francisco and generally bounded by Townsend Street,
Third Streets, relocated Terry Francois Boulevard, Mariposa Street and Seventh
Street.

 

11.30 “Mission Bay North OPA” means that certain Mission Bay North Owner
Participation Agreement adopted by the RDA by Resolution No. 188-98 by and
between the RDA and COLP (as successor by merger to CDC), including all
attachments thereto, as the same may be amended from time to time.

 

11.31 “Mission Bay Office” means that certain office located at 255 Channel
Street in the City and County of San Francisco, in the State of California.

 

11.32 “Mission Bay Retained Property” shall mean the real property commonly
known as Blocks N1, N2-1, N2-3, N3-1, N5A, N6, N7, Blocks 14-25 (except to the
extent previously transferred by CLDC to Regents under the Contribution
Agreement), 28, 36, 37, 38, and 39 within the Mission Bay Development Area that
will be retained by COLP or one of its Affiliates after the Closing, unless and
until such real property is transferred to Buyer pursuant to the terms of this
Agreement (in which event such real property shall be deemed to be part of the
Mission Bay Land).

 

11.33 “Mission Bay South OPA” means that certain Mission Bay South Owner
Participation Agreement authorized by the RDA on September 17, 1998 by
Resolution No. 193-98 and dated November 16, 19998, by and between the RDA and
COLP (as successor by merger to CDC), including all attachments thereto, as the
same may be amended from time to time.

 

11.34 “Non-Selling Member” means any member in the Alameda (Bayport) Venture,
other than the Applicable Seller.

 

11.35 “Parking Facility Base Costs” shall be the sum of all hard and soft costs
and expenses actually incurred by the owner giving notice of its election to
construct as provided in Section 5.5.6(d) (the “Applicable Owner”) with respect
to the design, permitting, construction and development of the Parking Facility,
which costs shall include, without limitation, construction fees and costs, all
fees and costs relative to obtaining any and all permits, other entitlements or
third party consents necessary or required in connection with the design,
construction and development of the Parking Facility (including costs for any
lot line adjustment or other parcelization of the Garage Parcel, and grading,
building and occupancy and similar permits), costs for grading, building,
landscaping, architectural, contractor, attorney and engineering fees; provided,
however, that Parking Facility Base Costs shall exclude (i) the cost of land,
(ii) any fees to the Applicable Owner or its Affiliates, including, but not
limited to, the Parking Facility Development Fee, (iii) costs associated with
any financing, including, but not limited to, interest costs, and any other
costs of capital, including, but not limited to, any imputed equity return, (iv)
operating expenses (but Parking Facility Base Costs shall include insurance
premiums and real estate taxes for the applicable portion of the Garage Parcel
during the construction period), and (v) any administrative expenses or overhead
of the Applicable Owner or its Affiliates.

 

70



--------------------------------------------------------------------------------

11.36 “Parking Facility Development Fee” shall be *** of the Parking Facility
Base Costs.

 

11.37 “Parking Facility Total Costs” as of a particular date shall be the sum of
(1) the Parking Facility Base Costs, (2) an amount equal to the annual interest
rate for 10-year U.S. Treasuries plus *** as of the date construction of the
Parking Facility commences, but not more than eleven percent (11%) per annum, on
each of the Parking Facility Base Costs from the date paid until such particular
date (but not later than the date the required reimbursements under Section
5.5.6(d) is paid), and (3) the Parking Facility Development Fee.

 

11.38 “Permitted Exceptions” means the following: (1) the lien of any
non-delinquent real estate taxes and assessments for the “Current Tax Year” (as
hereinafter defined) and subsequent periods, provided that the same for the
Wholly-Owned Land and the improvements located thereon are prorated in
accordance with this Agreement; and (2) such other matters which are indicated
on the Marked-Up PTRs or as permitted pursuant to Section 1.3.2.

 

11.39 “Person” means any individual, partnership, association, joint venture,
corporation, business, trust, joint stock company, limited liability company,
any unincorporated organization, or any other business or governmental entity or
authority.

 

11.40 “Reimbursement and Payment Rights” means any rights to possess or
otherwise receive tax increment, proceeds from tax increment, proceeds from TIF
bonds, proceeds of CFD bonds, special taxes, performance bond reimbursement,
credits, reimbursements or other direct or indirect payments from any community
facility district or similar body, or any other governmental or
quasi-governmental authority (or any payments in lieu thereof from any person or
entity).

 

11.41 “Sale of CDX” means any of (x) the merger or consolidation of CDX into or
with another corporation in which the stockholders of CDX immediately preceding
such merger or consolidation (solely by virtue of their shares or other
securities of CDX) shall own less than 50% of the outstanding voting securities
of the surviving corporation, (y) the sale, transfer or lease, whether in a
single transaction or pursuant to a series of related transactions or plan, of
50% or more of the outstanding voting capital stock of any subsidiaries of CDX,
the assets of which constitute all or substantially all of the assets of CDX and
its subsidiaries taken as a whole, or (z) the sale, transfer or lease, whether
in a single transaction or pursuant to a series of related transactions or plan,
of all or substantially all of the assets of CDX and its subsidiaries taken as a
whole.

 

11.42 “SB 800 Documents” means any documents, in Sellers’ possession, relating
to compliance with SB 800 (i.e., California Civil Code Sections 895 through
945.5 or Title 7, Part 2 of Division 2 of the California Civil Code) including
any maintenance manual, individual homeowner purchase agreement form, and other
documents relating to SB 800.

 

11.43 “Seller Continuing Contracts” means collectively, (i) the Leases, (ii) the
Existing Sale Agreements, (iii) those agreements set forth on Schedule 11.43,
(iv) the Alameda Notes, (v) any other contract relating to the Project Assets
(other than the Alameda (Bayport)

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

71



--------------------------------------------------------------------------------

Venture or the Alameda (Bayport) Venture Interest) entered into in accordance
with the terms of this Agreement after the date hereof but prior to the Closing
Date, which will be in effect after the Closing, but only if (A) Sellers deliver
an executed copy of the same promptly after its execution and prior to the
True-Up Date, (B) all costs and expenses associated therewith are reflected on
the Updated Pro Forma as a cost of Buyer, and (C) all such contracts are
identified on the Applicable Seller Closing Certificate, and (vi) any contracts
relating, to the Project Assets, but only (A) if the Updated Pro Forma reflects,
either directly or by general reference, the scope of work for the applicable
Project Asset (it being understood that Sellers shall have the burden of proof
to establish the foregoing) covered by such contract, (B) Sellers inadvertently
failed (despite their good faith efforts) to disclose such contract on Schedule
11.43 or the Applicable Seller Closing Certificate, (C) such contract was
entered into by Sellers in the ordinary course of business, and (D) Sellers
promptly deliver to Buyer a copy of such contract upon discovering the same.

 

11.44 “Seller Parties” means each Applicable Seller and each of Applicable
Seller’s members and Affiliates, officers, directors, shareholders, agents,
employees, managers, attorneys, respective predecessors or successors in
interest, transferees and assigns.

 

11.45 “Title Endorsements” means the endorsements specified in the Escrow
Instructions.

 

11.46 “Venture Continuing Contracts” means collectively, (i) those agreements
set forth on Schedule 11.46, and (ii) any other contract relating to the Alameda
(Bayport) Venture or the Alameda (Bayport) Venture Interest, entered into by the
Alameda (Bayport) Venture after the date hereof but prior to the Closing Date,
which will be in effect after the Closing, but only if (A) Sellers deliver an
executed copy of the promptly after its execution and prior to the True-Up Date,
(B) all costs and expenses associated therewith are reflected on the Updated Pro
Forma as a cost of Buyer, and (C) all such contracts are identified on the
Applicable Seller Closing Certificate.

 

11.47 “Wholly-Owned Assets” means collectively, the Mission Bay Assets, the West
Bluffs Assets, the Santa Fe Depot Assets, and the Alameda (Bayport) Wholly-Owned
Assets.

 

11.48 “Wholly-Owned Intangible Property” means collectively, all of the
Applicable Seller’s right, title and interest in the Mission Bay Intangible
Property, the West Bluffs Intangible Property, the Santa Fe Depot Intangible
Property, and the Alameda (Bayport) Wholly-Owned Intangible Property.

 

11.49 “Wholly-Owned Land” means collectively, the Mission Bay Land, the West
Bluffs Land, the Santa Fe Depot Land, and the Alameda (Bayport) Wholly-Owned
Land.

 

11.50 “Wholly-Owned Personal Property” means collectively, all of the Applicable
Seller’s right, title and interest in the Mission Bay Personal Property, the
West Bluffs Personal Property, the Santa Fe Depot Personal Property, and the
Alameda (Bayport) Wholly-Owned Personal Property.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SELLERS: CATELLUS LAND AND DEVELOPMENT CORPORATION, a Delaware corporation

By:

       

Name:

       

Title:

   

CATELLUS OPERATING LIMITED PARTNERSHIP, a Delaware limited partnership By:  

CATELLUS COMMERCIAL DEVELOPMENT CORPORATION, a Delaware corporation,

its Agent

   

By:

           

Name:

       

Title:

MISSION BAY S26(a), LLC,

a Delaware limited liability company

By:

       

Name:

       

Title:

    CATELLUS FINANCE COMPANY, LLC,
a Delaware limited liability company,
formerly known as Catellus Residential Land, LLC

By:

       

Name:

       

Title:

   

CATELLUS RESIDENTIAL GROUP, INC.,

a California corporation

By:

       

Name:

       

Title:

   

 

73



--------------------------------------------------------------------------------

BUYER:

FOCIL HOLDINGS, LLC,

a Delaware limited liability company

By:  

Farallon Capital Management, L.L.C.,

Manager

   

By:

           

Name:

       

Title:

 

74



--------------------------------------------------------------------------------

 

COLP JOINDER

 

In consideration of the execution of that certain Purchase Agreement of November
22, 2004, by and among FOCIL HOLDINGS, LLC, a Delaware limited liability company
and each Buyer SPE Affiliate (collectively, “Buyer”), CATELLUS LAND AND
DEVELOPMENT CORPORATION, a Delaware corporation (“CLDC”), CATELLUS OPERATING
LIMITED PARTNERSHIP, a Delaware limited partnership (“COLP”), CATELLUS
RESIDENTIAL GROUP, INC., a California corporation (“CRG”), CATELLUS FINANCE
COMPANY, LLC, a Delaware limited liability company (“CFC”), and MISSION BAY
MB-S26(a), LLC, a Delaware limited liability company (“MB-S26(a)”),
(individually, a “Seller”, and collectively, the “Sellers”), and joined by
CATELLUS URBAN DEVELOPMENT CORPORATION, a Delaware corporation, CATELLUS
CONSTRUCTION CORPORATION, a Delaware corporation, and CATELLUS URBAN
CONSTRUCTION, INC., a Delaware corporation (individually, a “Joinder Party” and
collectively, the “Joinder Parties”) of which this Joinder forms a part (the
“Purchase Agreement”), the undersigned COLP (“Guarantor”), hereby
unconditionally and irrevocably guarantees the performance of and compliance
with each and every obligation of each other Seller and each Joinder Party
(each, an “Obligor”) under the Purchase Agreement and the Seller Closing
Documents (collectively, the “Obligations”). Capitalized terms used in this
Joinder and not otherwise defined herein shall have the same meanings as set
forth in the Purchase Agreement. Guarantor represents and acknowledges that
Guarantor has a direct or indirect interest in the other Sellers, that Guarantor
will derive substantial benefits from the entry by the other Sellers and Buyer
into the Purchase Agreement and the transactions contemplated thereby, and that
Guarantor’s execution of this Joinder is a material inducement and condition to
Buyer’s execution of the Purchase Agreement.

 

Guarantor unconditionally waives any guarantor or suretyship defenses which
might otherwise be available to Guarantor. The obligations of Guarantor under
this Joinder are independent of the obligations of each Obligor under the
Purchase Agreement and the Seller Closing Documents and, in the event of any
default hereunder, a separate action or actions may be brought and prosecuted
against Guarantor whether or not Guarantor is the alter ego of such Obligor and
whether or not such Obligor is joined therein or a separate action or actions
are brought against such Obligor. The obligations of Guarantor hereunder shall
remain in full force and effect without regard to, and shall not be affected or
impaired by, the following, any of which may be taken without the consent of, or
notice to, Guarantor, nor shall any of the following give Guarantor any recourse
or right of action against Buyer: (a) any express or implied amendment,
modification, renewal, addition, supplement, extension of the Obligations or the
Purchase Agreement; (b) any exercise or non-exercise by Buyer of any right or
remedy under the Purchase Agreement, the Seller Closing Documents or this
Joinder or available at law or in equity; (c) any Bankruptcy/Dissolution Event
(as defined in the Development Agreement) relating to Guarantor, any Obligor or
any Seller Parties, or by any court, in any such proceeding, whether or not
Guarantor shall have had notice or knowledge of any of the foregoing; (d) any
release or discharge of any Obligor from its liability under the Obligations or
any release or discharge of any other party at any time directly or contingently
liable for the Obligations; (e) any subordination, compromise, release (by
operation of law or otherwise), discharge, compound, collection, or liquidation
of any or all of the property owned by Buyer, or any substitution with respect
thereto; and (f) any acceptance of partial performance of the Obligations.

 

75



--------------------------------------------------------------------------------

Guarantor agrees to pay all costs and expenses, including reasonable attorneys’
fees, which may be incurred by Buyer in any effort to collect or enforce any of
the Obligations, whether or not any lawsuit is filed, including all costs and
attorneys’ fees incurred by Buyer in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding). Such
amounts shall bear interest until paid at 10% per annum. Guarantor shall not
have the right to assign any of its rights or obligations under this Joinder.

 

The following Sections of the Purchase Agreement shall apply to this Joinder as
though herein set forth in full, mutatis mutandis: 10.2 through 10.13 and 10.14
(with any notice to Guarantor to be sent to the address set forth for Sellers in
the Purchase Agreement), through 10.16.

 

COLP’s liability under this Joinder shall be limited to $70,000,000 (the “COLP
Liability Cap”) in the aggregate for all claims made by Buyer (and any Affiliate
of Buyer, or any other party, claiming by, through or under Buyer) under any
agreement or for any other reason.

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Purchase Agreement.

 

CATELLUS OPERATING LIMITED PARTNERSHIP, a Delaware limited partnership By:  

CATELLUS COMMERCIAL DEVELOPMENT CORPORATION,

a Delaware corporation,

its Agent

   

By:

           

Name:

       

Title:

 

77



--------------------------------------------------------------------------------

 

CUDC JOINDER

 

The undersigned is hereby executing this CUDC Joinder to reflect its agreement
with the provisions of Section 5.5.1 of the Agreement to which this CUDC Joinder
is attached.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Purchase Agreement.

 

CATELLUS URBAN DEVELOPMENT CORPORATION,

a Delaware corporation,

By:

       

Name:

   

Title:

 

78



--------------------------------------------------------------------------------

 

CUCI JOINDER

 

The undersigned is hereby executing this CUCI Joinder to reflect its agreement
with the provisions of Section 1.3 and Section 1.5 of the Agreement to which
this CUCI Joinder is attached.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Purchase Agreement.

 

CATELLUS URBAN CONSTRUCTION, INC.,

a Delaware corporation,

By:        

Name:

   

Title:

 

79



--------------------------------------------------------------------------------

 

CCC JOINDER

 

The undersigned is hereby executing this CCC Joinder to reflect its agreement
with the provisions of Section 5.5.4 of the Agreement to which this CCC Joinder
is attached.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Purchase Agreement.

 

CATELLUS CONSTRUCTION CORPORATION,

a Delaware corporation

By:        

Name:

   

Title:

 

80



--------------------------------------------------------------------------------

 

CDX JOINDER

 

The undersigned is hereby executing this CDX Joinder to reflect its agreement
with the provisions of Sections 9.3 and 9.4 of the Agreement to which this CDX
Joinder is attached.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date of
the Purchase Agreement.

 

CATELLUS DEVELOPMENT CORPORATION,

a Delaware corporation

By:    

Its:

   

Name:

   

 

81



--------------------------------------------------------------------------------

LIST OF SCHEDULES:

 

Schedule 1-A:

   Description of Mission Bay Land

Schedule 2-A:

   Description of West Bluffs Land

Schedule 3-A:

   Description of Santa Fe Depot Land

Schedule 4-A:

   Description of Alameda (Bayport) Land

Schedule 5-A:

   Description of Alameda (Commercial) Land

Schedule A-1:

   List of Excluded Intangible Property

Schedule B-1:

   List of Included Intangible Property

Schedule 1.3.1

   Parcel 40 Schedule

Schedule 1.4.1

   UCSF Parcel Schedule

Schedule 1.5

   Missing Santa Fe Depot Consent

Schedule 1.6

   Description of Mission Bay North Caltrains Parcels

Schedule 1.8

   ARE III Schedule

Schedule 1.9.1

   Legal Description of Parcel N4a

Schedule 2.1.2

   List of Termination Assets

Schedule 5.1

   List of Recorded Agreements

Schedule 5.4.2

   List of Environmental Policies

Schedule 5.4.5

   List of Infrastructure Costs

Schedule 5.5.2

   List of Retained Bonds

Schedule 5.5.4

   Alameda Funding Requirements

Schedule 5.5.7

   ***

Schedule 5.5.9

   List of Assumed Litigation

Schedule 5.5.11

   List of UCSF Master Leases and Licenses

Schedule 7.1.2(a)

   Rent Roll

Schedule 7.1.2(f)

   List of Consents

Schedule 7.1.2(h)

   Alameda Financial Statements / Draft Alameda Settlement Agreement

Schedule 10.20.2

   ***

Schedule 11.21

   List of Existing Sale Agreements

Schedule 11.28

   List of Leases

Schedule 11.43

   List of Seller Continuing Contracts

Schedule 11.46

   List of Venture Continuing Contracts

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

82



--------------------------------------------------------------------------------

LIST OF EXHIBITS:

 

Exhibit 4.7-A

   Buyer Specific Conditions

Exhibit 4.7-B

   Seller Specific Conditions

Exhibit 5.1

   Form of Grant Deed

Exhibit 5.2.1(a)

   Form of Venture Assignment

Exhibit 5.2.1(b)

   Form of Bill of Sale and Assignment

Exhibit 5.2.1(c)

   Form of Seller Closing Certificate

Exhibit 5.2.1(d)

   Form of Seller Non-Foreign Status Certificates

Exhibit 5.2.1(e)

   Form of Development Agreement

Exhibit 7.1.2

   Seller Disclosure Schedule

Exhibit 7.1.2(i)

   Asset Specific Representations and Warranties

Exhibit 7.1.2(k)

   Asset Specific Disclosures

Exhibit 8.4

   Asset Specific Covenants

 

83



--------------------------------------------------------------------------------

SCHEDULE 5.5.2

 

LIST OF RETAINED BONDS

 

[ATTACHED]

 

Schedule 5.5.2-1



--------------------------------------------------------------------------------

III. Estimated Completion Date Summary—Bond Amount Total Q3 2004

 

Sum of AMOUNT OF BOND

--------------------------------------------------------------------------------

  Completion Category


--------------------------------------------------------------------------------

BUSINESS
GROUP

--------------------------------------------------------------------------------

 

PROJECT

--------------------------------------------------------------------------------

  BOND
NUMBER


--------------------------------------------------------------------------------

 

DESCRIPTION

--------------------------------------------------------------------------------

  SEAL
DATE


--------------------------------------------------------------------------------

  Complete
by 2004


--------------------------------------------------------------------------------

  Pre-existing
bond
projects
complete
after 2004


--------------------------------------------------------------------------------

    New
Issuances
after
2Q04


--------------------------------------------------------------------------------

  Grand
Total


--------------------------------------------------------------------------------

Residential

  Alameda   400SU7171   Improvements; Atlantic Ave.   9/18/2002         $
568,900           $ 568,900         929212146   Alameda Grading and Erosion
Control   12/31/2003         $ 219,000           $ 219,000         929289844  
Infrastructure, Blocks A, B and C   4/28/2003         $ 10,769,337           $
10,769,337         929289845   Landscaping and irrigation Blocks A, B, and C  
4/28/2003         $ 2,312,199           $ 2,312,199         929289859   Tract
7388, Bayport Phase 2, Block C Water main extension agreement EA02-037  
6/23/2003         $ 186,100           $ 186,100         929289860   Tract 7387,
Bayport Phase 1, Block A&B Water main extension agreement EA02-032   6/23/2003  
      $ 660,000           $ 660,000         929313081   Phase 2 Surcharge, Block
F&G   11/26/2003         $ 910,950           $ 910,950         929313146  
Grading & Erosion Control   4/29/2004         $ 219,000           $ 219,000    
    929313147   Grading—B1 Basin Replacement   4/29/2004         $ 253,000      
    $ 253,000         929313148   Bayport Tract 7511-Phase 2, Blocks D&E, B1
Basin Replacement   4/29/2004         $ 253,000           $ 253,000        
929332637   Infrastructure, Block D & E   5/20/2004         $ 7,835,000        
  $ 7,835,000         929332638   Landscaping & Irrigation—Blocks D & E  
5/20/2004         $ 1,329,000           $ 1,329,000         929332671   Tract
7511, Bayport Block D (Phase 5) Water Service Estimate (WSE #04-019)   8/3/2004
                $ 263,300   $ 263,300         929332672   (EBMUD) Track 7511,
Bayport Block E1 (Phase 6) Water Service Estimate (WSE #04-020)   8/3/2004      
          $ 257,000   $ 257,000         929332673   (EBMUD) Tract 7511, Bayport
Block E2 (Phase 7) Water Service Estimate (WSE #04-021)   8/3/2004              
  $ 223,500   $ 223,500     Alameda Total                 $ 25,515,486     $
743,800   $ 26,259,286     West Bluffs   929167362   West Bluffs, 7501 West 80th
Street, Tract 51122   9/11/2000         $ 322,055           $ 322,055        
929167374   Grading, Tract 51122, West Bluffs   10/18/2000         $ 291,000    
      $ 291,000         929289842   Infrastructure (Street Light, Tract 51122,
West Bluffs Project)   4/21/2003         $ 3,208,000           $ 3,208,000      
  929313134   West Bluffs, Parcel Map 51122, Los Angeles, CA   4/5/2004        
$ 460,000           $ 460,000         929347712   Grading Permit bond—West
Bluffs, Permit #99030-10000-00339   9/10/2004                 $ 80,514   $
80,514     West Bluffs Total                 $ 4,281,055     $ 80,514   $
4,361,569     Adjustment   929167362   Westbluffs reduction from $322 to 25% in
2004   9/11/2000   $ 241,541   $ (241,541 )         $ —     Adjustment Total    
      $ 241,541   $ (241,541 )         $ —

Residential Total

              $ 241,541   $ 29,555,000     $ 824,314   $ 30,620,855

Urban Development

  Mission Bay   400SU7170   Street Improvements Fourth St.—UCSF Phase 1.2  
9/12/2002         $ 682,626           $ 682,626         929088352   Mission Bay
Transfer Map   5/25/1999         $ 40,000           $ 40,000         929088360  
Catellus Mixed Use Construction, Inc.   6/2/1999         $ 7,500           $
7,500         929088361   Timothy Babcock Carey for Catellus Mixed Use
Construction, Inc.   6/2/1999         $ 7,500           $ 7,500        
929088362   David George Knadle for Catellus Mixed Use Construction, Inc.  
6/2/1999         $ 7,500           $ 7,500         929150909   Mission Bay Block
N2   8/11/2000         $ 6,600           $ 6,600         929150911   Mission Bay
Block N2   8/11/2000         $ 1,200,000           $ 1,200,000         929167375
  Blocks 26A & 28, Mission Bay & portion of Mission Creek Park Parcel P1  
10/30/2000         $ 4,770,000           $ 4,770,000         929167376   Blocks
26-28 of Mission Bay, Lot 1 of Assessor’s Block 8721   10/24/2000         $
12,750           $ 12,750         929167390   Mission Bay, Blocks 41-43, Lot 1
of Assessor’s Block 8709   12/12/2000         $ 14,250           $ 14,250

 



--------------------------------------------------------------------------------

Sum of AMOUNT OF BOND

--------------------------------------------------------------------------------

  Completion Category


--------------------------------------------------------------------------------

BUSINESS
GROUP

--------------------------------------------------------------------------------

 

PROJECT

--------------------------------------------------------------------------------

  BOND
NUMBER


--------------------------------------------------------------------------------

 

DESCRIPTION

--------------------------------------------------------------------------------

  SEAL
DATE


--------------------------------------------------------------------------------

  Complete
by 2004


--------------------------------------------------------------------------------

  Pre-existing
bond
projects
complete
after 2004


--------------------------------------------------------------------------------

    New
Issuances
after 2Q04


--------------------------------------------------------------------------------

  Grand
Total


--------------------------------------------------------------------------------

        929167395   Mission Bay, Assessor’s Block 8709, Lot 1, Phase 1
Infrastructure   12/20/2000         $ 1,268,545           $ 1,268,545        
929167396   Mission Bay, Assessor’s Block 8709, Lot 1, Ultimate Stormwater
Improvements   12/20/2000         $ 3,780,000           $ 3,780,000        
929167398   Mission Bay South Block 8709, Phase 1, 16th Street stormwater
improvements   1/8/2001         $ 36,000           $ 36,000         929167399  
Mission Bay North Block 8702/N1   1/9/2001         $ 3,000           $ 3,000    
    929167400   Mission Bay North Block 8702/N1 Required Infrastructure
Improvements   1/11/2001         $ 1,800,000           $ 1,800,000        
929167408   Mission Bay North Blocks 8705 and 8708/N3 and N3A   1/24/2001      
  $ 16,500           $ 16,500         929167419   Mission Bay Blocks 8705 &
8708/N3 & N3A, N3 Required Infrastructure Improvements   2/28/2001         $
3,000,000           $ 3,000,000         929167420   Mission Bay North Blocks
8705 & 8708/N3 & N3A, NP1 & NP2 Park Improvements   2/28/2001         $
6,500,000           $ 6,500,000         929203748   Mission Bay, Owens St. and
16th St. Improvements   8/31/2001         $ 855,000           $ 855,000        
929225714   Third Street/South Commons Street Extension, Mission Bay   1/23/2002
        $ 769,500           $ 769,500         929225732   Mission Bay: 3rd/16th
Utilities   3/18/2002         $ 510,000           $ 510,000         929225758  
North Commons and Terry Francois Blvd. Infrastructure work   4/24/2002         $
491,122           $ 491,122         929225759   South Commons and Terry Francois
Blvd.   4/29/2002         $ 645,623           $ 645,623         929225760   P21
Park Project, Mission Bay   4/29/2002         $ 434,700           $ 434,700    
    929289841   Manitenance of the mixed use redevelopment site   4/16/2003    
    $ 319,767           $ 319,767         929289864   NP3, NP4, NP5, P2 and P8
Trail Improvements, Mission Bay   7/9/2003         $ 220,000           $ 220,000
        929332669   Seventh & 16th Sts. & Seventh & Common Sts. Intersection
Improvements   7/28/2004                 $ 3,300,000   $ 3,300,000        
929332679   Improvement Bond; Mission Bay Block 17,20,23 Improvement Plans Phase
1, 1400-1600 Third St.   8/16/2004                 $ 2,785,000   $ 2,785,000    
    929347713   Bond of Qualifying Individual for Catellus Urban Construction,
Inc. License No. 765311   9/22/2004                 $ 7,500   $ 7,500        
929347714   Mission Bay Block N 4a Public Improvements. Property Loc 325-355
Berry Street, SF CA Parcel Map No. 8707-01   9/28/2004                 $
4,219,762   $ 4,219,762         929347715   Monumentation bond. Mission Bay
Block N 4a Public Improvements. Loc 325-355 Berry Street, SF, State Trust Parcel
1   9/28/2004                 $ 12,000   $ 12,000     Mission Bay Total        
        $ 27,398,483     $ 10,324,262   $ 37,722,745     Santa Fe Depot  
929225713   Pacific Highway between Broadway & “A” Street, Work Order No. 400593
  1/30/2002         $ 1,178,872           $ 1,178,872         929259516  
PCH—Ash St., Broadway and E Sts., San Diego Work Order 420088   12/19/2002      
  $ 831,158           $ 831,158         929289870   Santa Fe Depot, Phase III,
Kettner Blvd. From Ash St. to C St, San Diego   7/31/2003   $ 585,475          
      $ 585,475     Santa Fe Depot Total               $ 585,475   $ 2,010,030  
        $ 2,595,505     Adjustment   929167396   Reduction of bond to 10% for
90% work completed to date   12/20/2000   $ 3,402,000   $ (3,402,000 )         $
—     Adjustment Total           $ 3,402,000   $ (3,402,000 )         $ —

Urban Development Total

          $ 3,987,475   $ 26,006,513     $ 10,324,262   $ 40,318,250

Grand Total

          $ 4,229,016   $ 55,561,513     $ 11,148,576   $ 70,939,105

 



--------------------------------------------------------------------------------

SCHEDULE 5.5.7

 

***

 

1. Term.

 

***.

 

2. Price.

 

***.

 

***.

 

3. Parking Garage Cost Mandatory Contribution.

 

***.

 

4. Compliance.

 

***.

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT

 

Schedule 5.5.7



--------------------------------------------------------------------------------

SCHEDULE 10.20.2

 

***

 

*** MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT